Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.481 Filed 06/26/20 Page 1 of 183
                             Jury Trial - Volume 1 - November 5, 2019             1


    1                          UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
    2                               SOUTHERN DIVISION

    3      United States of America,

    4                          Plaintiff,

    5      -v-                                       Case No. 19-20259

    6      Gemar Morgan,

    7                       Defendant.
          ____________________________________/
    8

    9                             JURY TRIAL - VOLUME 1
                         (EXCLUDING VOIR DIRE AND JURY SELECTION)
   10
                          BEFORE THE HONORABLE DAVID M. LAWSON
   11                         United States District Judge
                         Theodore Levin United States Courthouse
   12                         231 West Lafayette Boulevard
                                    Detroit, Michigan
   13                               November 5, 2019

   14      APPEARANCES:

   15      FOR THE PLAINTIFF:      DAWN ISON
                                   ROBERT VAN WERT
   16                              United States Attorney's Office
                                   211 West Fort Street, Suite 2001
   17                              Detroit, Michigan 48226

   18      IN PRO PER:             GEMAR MORGAN

   19      FOR THE DEFENDANT       MARGARET    S. RABEN
           AS STANDBY COUNSEL:     Gurewitz    & Raben, PLC
   20                              333 West    Fort Street, Suite 1400
                                   Detroit,    Michigan 48226
   21

   22

   23

   24                  To Obtain a Certified Transcript Contact:
                        Rene L. Twedt, CSR-2907, RDR, CRR, CRC
   25                           www.transcriptorders.com



                                     USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.482 Filed 06/26/20 Page 2 of 183
                             Jury Trial - Volume 1 - November 5, 2019                  2


    1                               TABLE OF CONTENTS

    2     MATTER                                                              PAGE

    3     GOVERNMENT'S OBJECTION TO DEFENDANT'S EXHIBITS
          Argument By Mr. Van Wert..................................               5
    4     Argument By Defendant Morgan..............................               7
          Ruling By the Court.......................................               9
    5     Further Argument By Mr. Van Wert..........................              10
          Further Argument by Defendant Morgan......................              13
    6     Ruling By the Court.......................................              21

    7    MOTION TO BAR EVIDENCE OF PRIOR CONVICTION
         Argument By Defendant Morgan..............................               22
    8    Argument By Mr. Van Wert .................................               23
        Further Argument by Defendant Morgan.......................               25
    9    Ruling By the Court.......................................               27

   10     MOTION TO DISMISS
          Argument By Defendant Morgan..............................              28
   11     Ruling By the Court.......................................              30

   12     OBJECTION TO GOVERNMENT EXHIBITS 2 AND 5
          Argument By Defendant Morgan..............................              31
   13     Argument By Mr. Van Wert..................................              32
          Ruling By the Court.......................................              33
   14     Further Argument By Defendant Morgan......................              34
          Further Argument By Mr. Van Wert .........................              34
   15     Ruling By the Court.......................................              36

   16     (JURY VOIR DIRE AND SELECTION HELD UNDER SEPARATE VOLUME)

   17     Jury Sworn................................................              38

   18     PRELIMINARY JURY INSTRUCTIONS.............................              38

   19     OPENING STATEMENTS
          For the Government By Ms. Ison............................              59
   20     For the Defendant By Defendant Morgan.....................              62

   21     GOVERNMENT'S CASE-IN-CHIEF

   22     WITNESSES:

   23     BRIAN KROSS
          Direct Examination By Mr. Van Wert........................              68
   24     Cross Examination By Defendant Morgan.....................              85

   25



                                     USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.483 Filed 06/26/20 Page 3 of 183
                              Jury Trial - Volume 1 - November 5, 2019                  3


    1     WITNESSES:

    2     DARREN LONG
          Direct Examination By Mr. Van Wert........................ 102
    3     Cross Examination By Defendant Morgan..................... 109

    4     JONATHAN COMER
          Direct Examination By Mr. Van Wert........................              113
    5     Cross Examination By Defendant Morgan.....................              118
          Redirect Examination By Mr. Van Wert......................              120
    6     Recross Examination By Defendant Morgan...................              121
          Examination By the Court..................................              124
    7
          DAVID SALAZAR
    8     Direct Examination By Mr. Van Wert........................ 126
          Cross Examination By Defendant Morgan..................... 134
    9
          KENTON WESTON
   10     Direct Examination By Ms. Ison............................              138
          Cross Examination By Defendant Morgan.....................              155
   11     Redirect Examination By Ms. Ison..........................              165
          Recross Examination By Defendant Morgan...................              170
   12     Further Redirect Examination By Ms. Ison..................              175
          Further Recross Examination By Defendant Morgan...........              177
   13     Further Redirect Examination By Ms. Ison..................              177
          Further Recross Examination By Defendant Morgan...........              178
   14

   15     EXHIBITS RECEIVED:

   16     Exhibit   Number   1.......................................... 81
          Exhibit   Number   3.......................................... 151
   17     Exhibit   Number   5.......................................... 147
          Exhibit   Number   6.......................................... 148
   18

   19     CERTIFICATE OF COURT REPORTER............................. 183

   20

   21

   22

   23

   24

   25



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.484 Filed 06/26/20 Page 4 of 183
                             Jury Trial - Volume 1 - November 5, 2019                  4


    1     Detroit, Michigan

    2     November 5, 2019

    3     9:22 a.m.

    4                                    *       *       *

    5                 THE CLERK:    All rise.        The United States District

    6     Court for the Eastern District of Michigan is now in session,

    7     the Honorable David M. Lawson presiding.

    8                 THE COURT:    You may be seated.

    9                 THE CLERK:    Now calling the case of the United States

   10     against Gemar Morgan, Case Number 19-20259.

   11                 THE COURT:   Good morning, counsel.          Would the

   12     Government attorneys put their appearances on the record,

   13     please?

   14                 MR. VAN WERT:     Good morning, your Honor.           Rob

   15     Van Wert for the United States.

   16                 MS. ISON:    Good morning, your Honor.            Dawn Ison on

   17     behalf of the United States.

   18                 THE COURT:   And Mr. Morgan, good morning, sir.

   19                 THE DEFENDANT:     Good morning.

   20                 THE COURT:   Ms. Raben, you're appearing as standby

   21     counsel for Mr. Morgan?

   22                 DEFENDANT MORGAN:      Margaret Raben as standby counsel

   23     to Mr. Morgan.     Yes, sir.

   24                 THE COURT:   Thank you.        You may be seated.

   25                 The case is here for trial; however, I had some



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.485 Filed 06/26/20 Page 5 of 183
                             Jury Trial - Volume 1 - November 5, 2019             5


    1     motions that were filed at the last minute that have not been

    2     addressed.

    3                The Government has filed two motions objecting to the

    4     Defendant's exhibits and theory of the case, and the Defendant

    5     filed a motion to bar evidence of prior convictions under

    6     Rule 609 and also renewed a motion to dismiss on a

    7     jurisdictional basis.

    8         (Pause in the proceedings at 9:23 a.m.)

    9                THE COURT:    I guess I misspoke.         The Government

   10     didn't file motions, but the Government did file objections.

   11     They are not characterized as motions.

   12                Ms. Ison, do you want to address the Government's

   13     objection to Number 74, please?

   14                MS. ISON:    Your Honor, Mr. Van Wert will do that.

   15                THE COURT:    Mr. Van Wert, go ahead.

   16                MS. ISON:    Thank you.

   17                MR. VAN WERT:       Which objection was that, your Honor?

   18                THE COURT:    74.    Docket Number 74.

   19                MR. VAN WERT:       Yes, your Honor.

   20                THE COURT:    That's the objection to the exhibits.

   21                MR. VAN WERT:       Yes, your Honor.

   22                Your Honor, quite frankly, we did object to all three

   23     exhibits.

   24                THE COURT:    If you're not by a microphone, you're

   25     going to have to speak up.



                                     USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.486 Filed 06/26/20 Page 6 of 183
                             Jury Trial - Volume 1 - November 5, 2019                      6


    1                MR. VAN WERT:     We did object, your Honor, to all

    2     Exhibits A, B, and C, proposed Defense exhibits.                  Quite

    3     frankly, the Defendant is seeking to admit what appear to be

    4     printouts of no longer valid law and also irrelevant and no

    5     longer legally valid case law.

    6                The Defendant is attempting to -- quite frankly, if

    7     these exhibits are put in front of the jury, instead of the

    8     jurors being instructed by the law properly by the Court with

    9     the jury instructions, they may be misled with this irrelevant

   10     law that's put forth by the Defendant in Exhibits A, B, and C,

   11     your Honor.     He cites to an improper statute.

   12                THE COURT:    You mean he cites an improper statute?

   13                MR. VAN WERT:     He does, your Honor.             I believe he has

   14     cited to a --

   15                THE COURT:    No, he doesn't cite to anything.

   16                MR. VAN WERT:     You're correct.          I apologize.     He

   17     included a -- what appears to be a printout of some form of

   18     922 that's not the current valid version of 922 which is

   19     relevant in this case.

   20                THE COURT:    Oh, I'm not sure.           I think it's the

   21     current version, it's just not the one that applies here.

   22                MR. VAN WERT:     Correct.      Correct.      He also cites a

   23     portion of the case of United States v. Bass, which does not

   24     apply to 922(g) cases.

   25                And he also attaches portions of the United States



                                     USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.487 Filed 06/26/20 Page 7 of 183
                             Jury Trial - Volume 1 - November 5, 2019                7


    1     Constitution, various amendments to that Constitution.

    2                THE COURT:    You're not suggesting that's expired, are

    3     you?

    4                MR. VAN WERT:     No, your Honor, absolutely not, your

    5     Honor, that is still valid law.          However -- however, the

    6     Defendant's concerns or what is proper to be put in front of

    7     the jury for the sake of law will come from the Court in the

    8     form of the jury instructions.

    9                THE COURT:    Well, that's the core argument; correct?

   10                MR. VAN WERT:     Yes, your Honor.

   11                THE COURT:    That this is not something for the jury

   12     to consider.

   13                MR. VAN WERT:     Correct, your Honor.             Thank you.

   14                THE COURT:    Mr. Morgan, do you want to respond to

   15     that?

   16                DEFENDANT MORGAN:       Yes, your Honor.

   17                Actually, the exhibits that I provided and submitted

   18     to the courts, the 922(g) is the new version of 922(g).

   19     Title 18 is from LexisNexis, the redefined definition, the

   20     922(g).

   21                And also, I also got, like, you know, definition of

   22     Supreme Court's ruling on the proper commerce clause.

   23                And I got case law from Garcia, 143 F.Supp 2d 791,

   24     describing the use of a gun manufactured in another state

   25     which do apply to this situation.



                                     USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.488 Filed 06/26/20 Page 8 of 183
                             Jury Trial - Volume 1 - November 5, 2019                   8


    1                And also I have another page from the Garcia case

    2     that defines the proper commerce clause.

    3                THE COURT:    Well, the argument, Mr. Morgan, is that

    4     these are not proper exhibits to submit to the jury because

    5     they are statements of the law.           They don't address any of the

    6     facts that are at issue in the case.

    7                The Government argues, and I believe correctly, that

    8     the jury must take their law that they are to apply from my

    9     instructions, not from exhibits or from argument by you.                The

   10     sole source of law in a trial that the jury applies comes from

   11     the Judge, not from the parties, and your exhibits don't

   12     address any of the factual issues in the case.

   13                The elements in the case are whether you possessed a

   14     firearm; secondly, whether at the time you possessed the

   15     firearm you had previously been convicted of a felony; and

   16     then finally, whether the gun was -- had traveled in

   17     interstate commerce.       Those are factual issues, and your

   18     exhibits don't address any of those.            So the Government

   19     objects to them.      Do you have any response to that?

   20                DEFENDANT MORGAN:       Yes.    Actually, the commerce

   21     clause definitions that I have, it do properly define the

   22     interstate commerce definition which do apply to this current

   23     situation.

   24                THE COURT:    Well, maybe as a matter of law, and

   25     you can argue that when it comes time to discuss the jury



                                     USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.489 Filed 06/26/20 Page 9 of 183
                             Jury Trial - Volume 1 - November 5, 2019             9


    1     instructions, but those are not exhibits that the jury will

    2     see, because the jury takes its law from me, not from you.

    3                DEFENDANT MORGAN:       Right.    What about up under the

    4     Federal Rules of Evidence 402, United States statute, federal

    5     statute?

    6                THE COURT:    I'm sorry, what are you asking about?

    7                DEFENDANT MORGAN:       Up under Federal Rules of Evidence

    8     402, it states that I can submit United States federal

    9     statutes.

   10                THE COURT:    No, it doesn't.        Rule 402 deals with

   11     relevant evidence, and the evidence in the case has to do with

   12     whether the relevant evidence in the case is evidence that

   13     might have a tendency to establish a fact; that is, a fact of

   14     consequence to the determination of the action, whether it's

   15     more likely or less likely than it would be without the

   16     evidence.    That has nothing to do with statements of the law.

   17     Do you understand that?

   18                DEFENDANT MORGAN:       Yes.

   19                THE COURT:    All right.       Do you have any further

   20     response?

   21                DEFENDANT MORGAN:       Just a second.

   22         (Discussion held off the record at 9:32 a.m.)

   23                DEFENDANT MORGAN:       No.

   24                THE COURT:    All right.       Thank you.

   25                The Government's objection will be sustained.          The



                                     USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.490 Filed 06/26/20 Page 10 of 183
                              Jury Trial - Volume 1 - November 5, 2019                10


     1     Court will not receive Exhibits A, B, or C of the Defendant.

     2     The jury will not see those and they will not be submitted to

     3     the jury.

     4               The next objection is Objection Number 75, and that's

     5     the objection to the defense theory.            I'm not sure that that

     6     plays much of a role here, but Mr. Van Wert, are you taking

     7     that one too?

     8               MR. VAN WERT:      Yes, your Honor.

     9               THE COURT:     Let me hear your argument, what your

    10     concern is.

    11               MR. VAN WERT:      Well, your Honor, regarding

    12     Mr. Morgan's theory of defense that he has submitted, a

    13     Defendant's only entitled to have his defense theory put

    14     before the jury as long as there is basis for it in the law

    15     and the facts that will come out at trial.

    16               Judge, Mr. Morgan's theory of defense --

    17               THE COURT:     Are you anticipating a jury instruction

    18     argument here?

    19               MR. VAN WERT:      But I think -- well, essentially, what

    20     Mr. Morgan is attempting to do is have his theory of defense

    21     included in the jury instructions or to have the Court

    22     instruct the jury as to his theory of defense.                I believe it's

    23     Jury Instruction 6.1 which allows for the theory of defense to

    24     be given to the jurors by the Court and that's what Mr. Morgan

    25     has submitted.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.491 Filed 06/26/20 Page 11 of 183
                              Jury Trial - Volume 1 - November 5, 2019             11


     1               Our objection to that is that it's Mr. Morgan's --

     2     the body of his theory of defense is rife with incorrect

     3     statements of the law, incorrect arguments regarding his

     4     status as a derivative person under the statute.

     5               He starts out by including an incorrect definition of

     6     the term "felon" as opposed to the correct version that's

     7     listed in 921(a)(20) which defines it as a person convicted of

     8     a crime punishable by imprisonment for more than one year.

     9               Mr. Morgan puts -- vaguely puts forth an entrapment

    10     defense, and then Mr. Morgan argues that his -- his -- that he

    11     is not prohibited from possessing a firearm because more than

    12     three years has passed since his felony convictions; however,

    13     Mr. Morgan applies the wrong portion of the Michigan Code,

    14     Section 750.224f.

    15               Mr. Morgan attempts to apply subprovision (1) which

    16     pertains to individuals who are convicted of felonies that are

    17     not specified offenses.        However, in dealing with Mr. Morgan's

    18     State of Michigan conviction for armed robbery, armed robbery

    19     is a specified offense in the State of Michigan; therefore,

    20     Section 224f, subsection (2) applies, which imposes an

    21     additional requirement in order to have your rights restored,

    22     meaning that Mr. Morgan would have to petition the Circuit

    23     Court in the county where he resides for an order restoring

    24     those rights.

    25               Mr. Morgan has not put forth any evidence that he has



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.492 Filed 06/26/20 Page 12 of 183
                              Jury Trial - Volume 1 - November 5, 2019             12


     1     done so.     He has not provided an order from any Circuit Court

     2     in Michigan restoring those rights.

     3                THE COURT:    Well, even if he did, would that have any

     4     effect on Section 922(g)?

     5                MR. VAN WERT:     It would not in Mr. Morgan's case,

     6     because --

     7                THE COURT:    Well, in any case?

     8                MR. VAN WERT:     It does.      In certain situations, if an

     9     individual is successful in petitioning the Circuit Court,

    10     technically under the law a Circuit Court can restore an

    11     individual's rights.

    12                THE COURT:    Not the right to possess a firearm as

    13     under federal law.

    14                MR. VAN WERT:     Not under federal law, no.       And

    15     especially in Mr. Morgan's case, because he does have a --

    16                THE COURT:    We are in a federal court.

    17                MR. VAN WERT:     Absolutely.       Well, and in addition,

    18     in Mr. Morgan's case he does have another federal felony

    19     conviction for felon in possession of a firearm, and

    20     Mr. Morgan does not address that conviction either.

    21                So his theory of defense misstates the law, misstates

    22     the law's application to his situation, and again, would do

    23     nothing but confuse the jury as to the correct law and the

    24     issues that are relevant in this case.

    25                THE COURT:    All right.      Mr. Morgan, do you have a



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.493 Filed 06/26/20 Page 13 of 183
                              Jury Trial - Volume 1 - November 5, 2019                  13


     1     response?

     2               DEFENDANT MORGAN:        Yes, your Honor.           My theory of

     3     defense asserts the rights that, you know, I was given up

     4     under the United States Constitution amendments.                  The

     5     definition of "felon" that I did, you know, define up under

     6     my theory of defense was from Case Maker law library and it

     7     is up to date.

     8               THE COURT:     Well, I appreciate that, Mr. Morgan.

     9     Here's my concern:      You're not correct.          You misunderstand the

    10     law.   And your definition of "felon" is not the definition

    11     that governs this case.        The statute, 924 -- 922(g) of

    12     Title 18 says that if a person had been convicted of a felony,

    13     that is, a crime punishable by more than a year in prison,

    14     then the person is prohibited from possessing a firearm.

    15               Now, my concern is that you might be attempting to go

    16     to trial here based on your understanding of what you believe

    17     the law is, but it's not correct, so that you would be trying

    18     to put forth a defense that is irrelevant, that the jury

    19     cannot even consider.

    20               So I know you're challenging whether you have been

    21     convicted of a felony or not.          The Government will be offering

    22     proofs to show that you were convicted of armed robbery and

    23     that you also were convicted of being a felon in possession of

    24     a firearm.    Both of those are qualifying felonies that would

    25     disqualify you from possessing a firearm.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.494 Filed 06/26/20 Page 14 of 183
                              Jury Trial - Volume 1 - November 5, 2019              14


     1               The second defense you're attempting to put forth has

     2     to do with whether the gun was in or affecting commerce, but

     3     the law from the Supreme Court and from the Circuit clearly

     4     state -- states that if the -- if you possessed a gun in a

     5     state other than the weapon's state of manufacture, then that

     6     satisfies that element of the crime.

     7               Now, you can try to defend that if you want, but the

     8     jury will not be instructed on that theory because it's not a

     9     correct statement of the law.          Do you understand that?

    10               DEFENDANT MORGAN:        Yes.

    11               THE COURT:     Okay.     Go ahead.

    12               DEFENDANT MORGAN:        May I speak on that behalf?

    13               THE COURT:     Yes, you may.       Go ahead.

    14               DEFENDANT MORGAN:        According to case law that I have,

    15     it say:   "The use of a gun manufactured in another state,

    16     neither does the use of a gun manufactured in another state

    17     constitute engaging in interstate commerce.              Because there are

    18     no gun manufacturers in Michigan, virtually every gun comes

    19     from another state; thus, any gun used in a state that does

    20     not manufacture guns necessarily involves the accusation" --

    21     "acquisition of a product that moved in interstate commerce.

    22               "If the use of a gun manufactured in another state

    23     supplied the jurisdictional hook for whether an action

    24     constitutes engaging in interstate commerce, then every crime

    25     committed in Michigan with a gun or any other weapon not



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.495 Filed 06/26/20 Page 15 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 15


     1     manufactured here would potentially be subject to federal

     2     criminal jurisdiction.       This is not the law.

     3               "If it were, then whether or not federal criminal

     4     jurisdiction attaches would depend upon where weapons are

     5     manufactured.     The gun used here were the implement by which

     6     members carried out alleged criminal activity.                The gun may

     7     have been involved in interstate commerce, but not the

     8     enterprise, as the statute required.

     9               "The Supreme Court made clear in American Building

    10     Maintenance that the purchase from a local supplier of goods

    11     which traveled at one time in interstate commerce does not

    12     constitute engaging in the acquisition of goods in interstate

    13     commerce.    The Court found that the janitorial services

    14     suppliers could not be said to have engaged in commerce based

    15     on the allegations that the company made local purchases of

    16     equipment and supplies that were" -- "that were manufactured

    17     in another state.

    18               "Although the Benton companies used janitorial

    19     equipment and supplies manufactured in a large part outside

    20     of California, they did not purchase them directly from

    21     suppliers located in other states; rather, those products were

    22     purchased in intrastate transactions from a local distributor.

    23     Once again, therefore, the Benton companies were separated

    24     from direct participation in interstate commerce by the

    25     pricing and other marketing decisions of independent



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.496 Filed 06/26/20 Page 16 of 183
                              Jury Trial - Volume 1 - November 5, 2019              16


     1     intermediaries.     By the time the Benton companies purchased

     2     their janitorial supplies the flow of commerce had ceased."

     3                And I also have another one.

     4                THE COURT:    Well, wait.       Before you do put that down,

     5     you were reading from a case, weren't you?

     6                DEFENDANT MORGAN:       Yeah.    A case that the --

     7                THE COURT:    What's the name of that case?

     8                DEFENDANT MORGAN:       That's Garcia versus United

     9     States.

    10                THE COURT:    Is that the one that Judge Edmunds

    11     decided?

    12                DEFENDANT MORGAN:       I really -- the case I got is --

    13     it came from the United -- I mean, the U.S. Supreme Court.

    14                THE COURT:    The case that you were reading from is a

    15     District Court case, I believe, and the statement of the law

    16     there is correct, but it doesn't apply to the crime that

    17     you're charged with.

    18                DEFENDANT MORGAN:       I have another one from the

    19     Supreme Court.

    20                THE COURT:    Well, you know, you're charged with being

    21     a felon in possession of a firearm.            You're not charged with

    22     engaging in a racketeer influenced and corrupt organization

    23     activity, you're not charged with selling firearms, and you're

    24     not charged with using a firearm in connection with another

    25     felony.    You're simply charged with possessing a gun that has



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.497 Filed 06/26/20 Page 17 of 183
                              Jury Trial - Volume 1 - November 5, 2019             17


     1     some connection with interstate commerce.

     2               And the law is quite clear that if you are in

     3     Michigan and you possess a gun that was manufactured in a

     4     state other than Michigan, I believe the state of manufacture

     5     here is either Nevada or California, then that satisfies

     6     that element of the crime.         And that's what the jury will be

     7     instructed on, and you will not be permitted to argue

     8     something else, because that's not what the law is.

     9               DEFENDANT MORGAN:        Could I read from this section?

    10               THE COURT:     Yes.    Tell me what you're reading from

    11     first.

    12               DEFENDANT MORGAN:        It's from the Garcia case, too.

    13               THE COURT:     Okay.     And do you have a citation for the

    14     Garcia case there?

    15               DEFENDANT MORGAN:        Yes.    143 F.Supp. 2d 791.

    16               THE COURT:     Yes.    Decided what year?

    17               DEFENDANT MORGAN:        2000.

    18               THE COURT:     2000.     Okay.    Go ahead.

    19               DEFENDANT MORGAN:        "The Court rejected the

    20     Government's submission concerning purported ties to the

    21     interstate commerce emphasizing that the term used, in and

    22     affecting commerce, is most sensibly read to mean active

    23     employment for commercial purposes and not merely a passive

    24     passing or past connection to commerce."

    25               And that came from the same citing.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.498 Filed 06/26/20 Page 18 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 18


     1               THE COURT:     Right.     Which -- in which the defendants

     2     were not charged with being felons in possession of a firearm.

     3     It's a different crime.        The case does not apply here.

     4               DEFENDANT MORGAN:        I understand that, but it actually

     5     clarified interstate commerce, that the current case I'm

     6     facing is adopting for this charge.

     7               THE COURT:     Let me just suggest to you this:         There

     8     is a case called Scarborough versus the United States.                 It's a

     9     United States Supreme Court case that was decided in 1977.                 In

    10     that case the interstate nexus element, the Supreme Court

    11     says, is satisfied if there is proof that the firearm

    12     previously traveled in interstate commerce.

    13               And then in 1989, the Sixth Circuit decided a case

    14     called United States versus Pedigo.            And in that case the

    15     Court said that the element is met if the defendant possessed

    16     the firearm outside of its state of manufacture.              That's

    17     the -- that's the law, Mr. Morgan, and that's the law that

    18     the jury will be instructed on.

    19               Now, the reason I take pains to tell you about this

    20     is because I'm concerned that based upon your misunderstanding

    21     you might be going to trial to assert a defense that is

    22     inapplicable.     In other words, based upon what you're trying

    23     to say, your position is indefensible.

    24               Now, many times people go to trial on felon in

    25     possession cases because they dispute whether or not they



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.499 Filed 06/26/20 Page 19 of 183
                              Jury Trial - Volume 1 - November 5, 2019             19


     1     actually possessed the gun.         Now, I don't know what the facts

     2     are behind that element here in this case, but if you have a

     3     defense, a factual defense that you were not in possession of

     4     that gun, then we can hear proofs on that and the jury will

     5     decide based upon the evidence.

     6                But if you're arguing about whether the gun was --

     7     traveled in interstate commerce based upon your theory, that's

     8     a non-starter.     And if you're arguing that you are not a felon

     9     because you're not currently serving a sentence, that's a

    10     non-starter, too.       That's simply an incorrect statement of

    11     the law.

    12                DEFENDANT MORGAN:       (Gesturing.)

    13                THE COURT:    Yes.

    14                DEFENDANT MORGAN:       Well, I had my rights restored

    15     through the State of Michigan and through the transportation

    16     TSA and the Department of Homeland Security.

    17                THE COURT:    I respectfully disagree that you did not

    18     have your rights restored and the jury will not be instructed

    19     on that either.

    20                Now, if you want to take that position, as you had in

    21     your motions to dismiss, then you can ask an appellate court

    22     whether or not I have correctly ruled on that issue, but at

    23     this point the issue is settled, that you have not had your

    24     rights restored, that you are a convicted felon, and you are

    25     a prohibited person.       So if the Government proves that you



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.500 Filed 06/26/20 Page 20 of 183
                              Jury Trial - Volume 1 - November 5, 2019             20


     1     possessed this Raven Arms handgun, then the jury will have

     2     sufficient evidence to base a conviction, if they choose to

     3     do that.

     4                DEFENDANT MORGAN:       (Gesturing.)

     5                THE COURT:    Go ahead.

     6                DEFENDANT MORGAN:       In 2014 I was -- I had to apply

     7     for a hazmat endorsement that was, you know, part of my CDLs

     8     and through that I had to --

     9                THE COURT:    When you say "CDL" you mean commercial

    10     driver's license?

    11                DEFENDANT MORGAN:       Yes.

    12                THE COURT:    Okay.

    13                DEFENDANT MORGAN:       As part of that I had to petition

    14     for the Circuit Court for background clearance in order to

    15     submit a background clearance to the TSA and Homeland

    16     Security.    And I got the background clearance from the

    17     Circuit Court and I submitted it to the TSA for the background

    18     clearance through they requirement.            So I met the requirements

    19     of having the background clearance.

    20                THE COURT:    And tell me how that restores your

    21     rights.

    22                DEFENDANT MORGAN:       Due to the fact that I went -- I

    23     went with -- first of all, back in 2000 and -- what, I think

    24     it was like '11 and '12 when I applied, they told me I didn't

    25     meet the credentials because I haven't, you know, had enough



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.501 Filed 06/26/20 Page 21 of 183
                              Jury Trial - Volume 1 - November 5, 2019              21


     1     time, you know, off of papers and stuff like that.              So in 2014

     2     when I applied they said that I met the credentials.              So I put

     3     in the application to get the clearance from the Circuit

     4     Court, and then I had to pay $89 to TSA to do a background

     5     check with the result, the clearance from the Circuit Court,

     6     and in March of 2014 they approved me for the background

     7     clearance to have the hazmat endorsement.

     8               THE COURT:     All right.       So you added a hazmat

     9     endorsement, hazardous materials endorsement to your

    10     commercial driver's license.

    11               DEFENDANT MORGAN:        Yes.

    12               THE COURT:     That didn't have anything to do with a

    13     gun.

    14               DEFENDANT MORGAN:        Could I ask a question?

    15               THE COURT:     Go ahead.

    16               DEFENDANT MORGAN:        And part of the statute states

    17     that you can't ship, receive, transport, up under the

    18     credentials of a felon.        When they cleared me to -- when

    19     they cleared me in 2014, I was endorsed to transport

    20     everything from explosives, which falls up under the terms of

    21     firearms, all the way to marine pollutants, you know, just

    22     about everything up under the hazmat table.

    23               THE COURT:     Well, maybe you did.          Doesn't change

    24     things, though, about whether you were a prohibited person

    25     from possessing a firearm.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.502 Filed 06/26/20 Page 22 of 183
                              Jury Trial - Volume 1 - November 5, 2019             22


     1               Now, that being the case, I will sustain the

     2     Government's objection to your proposed theory of the case.

     3               Now, you have a motion to bar evidence of a prior

     4     conviction under Rule 609?

     5               DEFENDANT MORGAN:        Yes.

     6               THE COURT:     Do you want to address that?

     7               DEFENDANT MORGAN:        Yes.

     8               Defense notes that Federal Rules of Evidence Rule 609

     9     bars the Government from entering into evidence any of his

    10     prior conviction on the grounds of certificate of rehab,

    11     governed in Federal Rules of Evidence Rule 609(b)(2) and

    12     (c)(1).

    13               Defense would like to assert for the record Federal

    14     Rules of Evidence Rule 609, impeachment by evidence of a

    15     criminal conviction, (b), limits on using the evidence of a

    16     criminal conviction after ten years.            The subdivision (b)

    17     applies if more than ten years have passed since the

    18     conviction or release from confinement; whereas, the

    19     Government Exhibit 5 conviction 98-10382 has passed the ten

    20     years that Rule 609(b) bars as evidence, as well in (c)(1) of

    21     this rule promises that has been the subject of certificate of

    22     rehabilitation or other equivalent procedures based on a

    23     finding that the person has been rehabilitated.

    24               Defense asserts Rule 609(b)(2) and (c)(1) as the

    25     authority to exclude the Government Exhibit 3 and 4,



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.503 Filed 06/26/20 Page 23 of 183
                              Jury Trial - Volume 1 - November 5, 2019                  23


     1     06-CR-00190, and Exhibit Number 5, 98-10382.                  Both convictions

     2     are a conviction of (c)(1), certificate of rehabilitation, and

     3     number -- and Number 5 of the Government exhibit meets (b)(2)

     4     and (c)(1) of Rule 609 which exclude the Government from using

     5     the past conviction as evidence.

     6               Due to the rule -- due to Rule 609(b)(2) ten-year

     7     limit and (c)(1) certificate of rehabilitation, the Defense

     8     requests that the Court honor Rule 609(b)(2) and (c)(1) in

     9     this matter as the Fourteenth Amendment of the United States

    10     Constitution promises equal protection of the law with

    11     granting this motion Rule 609(b)(2) and (c)(1) motion to bar

    12     the Government from entering past conviction that Rule 609

    13     authorized from the Government -- authorized from the

    14     Government inflicting harm, error, abuse, and prejudice.

    15               Respectfully, Gemar Morgan.

    16               THE COURT:     Thank you, Mr. Morgan.

    17               Who is responding to that?           Mr. Van Wert?

    18               MR. VAN WERT:      Yes, your Honor.

    19               THE COURT:     All right.      Go ahead.

    20               MR. VAN WERT:      Just very briefly, Judge.

    21               We're not seeking to admit the prior convictions

    22     under Rule 609.     609 only applies if the Government were to

    23     attack Mr. Morgan's character if he were to testify.                 We're

    24     not using the convictions to impeach his character.                 We're

    25     using it to satisfy an element of the 922(g) offense.                 So



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.504 Filed 06/26/20 Page 24 of 183
                              Jury Trial - Volume 1 - November 5, 2019             24


     1     609 does not apply to the Government's use of Mr. Morgan's

     2     prior convictions.

     3               THE COURT:     Mr. Morgan, do you understand what

     4     that -- what the Government is saying there?

     5               DEFENDANT MORGAN:        Not really.

     6               THE COURT:     All right.       Rule 609 is a rule of

     7     evidence.    Under the Rules of Evidence when a witness

     8     testifies the opposite side can challenge the witness's

     9     credibility in a number of ways.           One way of challenging

    10     credibility is to attack the witness's character for

    11     truthfulness, and one way to attack character for truthfulness

    12     is to show that the witness had previously been convicted of a

    13     felony.

    14               The idea being that if a witness is not inclined to

    15     honor the rules of society, and therefore, commits a crime,

    16     that witness also is less likely to honor the oath to tell the

    17     truth.    Do you follow me so far?

    18               DEFENDANT MORGAN:        Yes.

    19               THE COURT:     Okay.     Now, if a witness has been

    20     previously convicted of a felony and testifies, then the

    21     Government can use that previous conviction --

    22               DEFENDANT MORGAN:        (Gesturing.)

    23               THE COURT:     Just let me finish.

    24               The Government can use that previous conviction to

    25     attack the witness's credibility.           But the limits are that the



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.505 Filed 06/26/20 Page 25 of 183
                              Jury Trial - Volume 1 - November 5, 2019             25


     1     conviction can't be stale.         So if the conviction is more than

     2     ten years old, the Government cannot offer that conviction

     3     into evidence for that purpose to attack the witness's

     4     credibility, but it may be offered in evidence for another

     5     purpose.    And the purpose the Government claims here is to

     6     show that one of the elements of the crime is satisfied; that

     7     is, that you were previously convicted of a felony, because

     8     there is no time limitation under the felon in possession

     9     statute.    The evidence is offered for a different purpose.

    10                Do you understand that?

    11                DEFENDANT MORGAN:       No.   Because the 609 up under the

    12     Federal Rules of Evidence that I citated --

    13                THE COURT:    Yes.

    14                DEFENDANT MORGAN:       -- it didn't mention anything

    15     about witness testimony.

    16                THE COURT:    It does.      It says, "The following rules

    17     apply to attacking a witness's character for truthfulness by

    18     evidence of a criminal conviction."

    19                So if the Government were to attack your character

    20     for truthfulness by using that conviction, then the

    21     limitations in Rule 609 would apply.            But the Government

    22     is not offering the evidence for that purpose.

    23                Now, if you look at Rule 105, Rule 105 says that

    24     evidence can be offered for multiple purposes, and if it's

    25     offered for multiple purposes, one a proper one and the other



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.506 Filed 06/26/20 Page 26 of 183
                              Jury Trial - Volume 1 - November 5, 2019             26


     1     an improper one, then you're entitled to a limiting

     2     instruction.

     3               So if you were to testify in this case I would

     4     instruct the jury that it should not consider your prior

     5     convictions on your character for truthfulness, but the jury

     6     can consider your prior convictions on whether you are a

     7     prohibited person because you were a felon when you possessed

     8     the firearm.    That would be my instruction.

     9               Do you understand that?

    10               DEFENDANT MORGAN:        I would have to say no, because

    11     like I said, the --

    12               THE COURT:     Well, I'm not asking if you agree with

    13     me, I'm just asking if you understand.

    14               DEFENDANT MORGAN:        No.

    15               THE COURT:     You don't understand?

    16               DEFENDANT MORGAN:        No.

    17               THE COURT:     All right.      Let me try to put it this

    18     way:   The ten-year limit does not apply if the Government

    19     offers your conviction to show that you are a felon.

    20               DEFENDANT MORGAN:        Could you repeat that?

    21               THE COURT:     Yes.

    22               The ten-year limitation in Rule 609 does not apply if

    23     the Government offers your prior conviction for the purpose of

    24     proving that you're a felon, and therefore, a prohibited

    25     person under the firearm statute.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.507 Filed 06/26/20 Page 27 of 183
                              Jury Trial - Volume 1 - November 5, 2019               27


     1                DEFENDANT MORGAN:       I respect what you saying, your

     2     Honor, but like I say, the rule that I, you know, citated, it

     3     doesn't mention anything about a witness or the credibility

     4     of -- it talks about a person's prior conviction.             It don't

     5     mention anything about a witness or they credibility to

     6     testify.

     7                THE COURT:    It does.      Do you have the rule there?

     8                DEFENDANT MORGAN:       Yeah.    I got the --

     9                THE COURT:    Do you see 609(a), "In general," do you

    10     see that?

    11                DEFENDANT MORGAN:       I can read it out this book.

    12                THE COURT:    Go ahead.

    13                DEFENDANT MORGAN:       Okay.    "Impeachment by evidence of

    14     a criminal conviction.       In general, the following rules apply

    15     to attacking a witness character for truthfulness or evidence

    16     of a criminal conviction."

    17                THE COURT:    There, that's what it says.

    18                DEFENDANT MORGAN:       Oh, okay.     The law library that I

    19     go off of, it didn't have this part, but I see now.

    20                THE COURT:    See what I'm talking about now?

    21                DEFENDANT MORGAN:       Yeah.

    22                THE COURT:    Okay.     So that motion is denied.

    23                DEFENDANT MORGAN:       Okay.

    24                THE COURT:    Your next motion is another motion to

    25     dismiss under Rule 12(b)(2) arguing that there is no nexus to



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.508 Filed 06/26/20 Page 28 of 183
                              Jury Trial - Volume 1 - November 5, 2019               28


     1     interstate commerce, but we have already discussed that.

     2               Do you understand the position of the Court that your

     3     argument does not have merit?

     4               DEFENDANT MORGAN:        No, because I got case laws that

     5     defines interstate commerce as, you know, for example --

     6               THE COURT:     I know you read to me from the Garcia

     7     case.

     8               DEFENDANT MORGAN:        Yeah.    It defines it in a

     9     different manner than the Court is stressing.

    10               THE COURT:     Right.     But I'm telling you that the way

    11     I read it, the case law that you cited does not apply to this

    12     situation, and it does not govern the rules that we will go

    13     forward with in this trial.

    14               DEFENDANT MORGAN:        So the question I have for the

    15     Court is, I'm charged with being -- part of that because it

    16     say possessing in interstate commerce.               Am I being charged

    17     with being regulated up under the commerce clause?

    18               THE COURT:     No.    You're regulated under the criminal

    19     code.

    20               DEFENDANT MORGAN:        Because my understanding of the

    21     commerce clause is that Congress had the power to regulate

    22     commerce and that's transportation.            So I don't understand how

    23     the -- according to the laws that I, you know, recited and

    24     researched, I don't understand how I can fall up under a

    25     federal jurisdiction when it don't allege that I transported



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.509 Filed 06/26/20 Page 29 of 183
                              Jury Trial - Volume 1 - November 5, 2019                       29


     1     the firearm.

     2               THE COURT:     It doesn't allege that you transported

     3     anything.     It alleges that the gun had been transported.                  It

     4     doesn't have to be by you.         If the gun was transported in

     5     interstate commerce, that satisfies the element of that crime.

     6               DEFENDANT MORGAN:        Yeah, but the Congress got the

     7     power to regulate commerce, not manufacturing.                  According to

     8     Garcia, the use of a gun in Michigan, according to that --

     9               THE COURT:     Well, okay, Mr. Morgan.              I appreciate

    10     your viewpoint.     I'm not going to debate the point with you,

    11     though.

    12               DEFENDANT MORGAN:        Okay.

    13               THE COURT:     I'm going to tell you, though, that the

    14     law that I will apply in this case is this:              If the Government

    15     proves that the gun was possessed by you and that gun had been

    16     manufactured in a state other than Michigan, then the jury

    17     will be free to conclude that that element has been satisfied

    18     and that the gun traveled in interstate commerce.                  Do you

    19     understand?

    20               DEFENDANT MORGAN:        No.

    21               THE COURT:     All right.

    22               DEFENDANT MORGAN:        I mean, unless it's proven.

    23               THE COURT:     Unless what's proven?

    24               DEFENDANT MORGAN:        That it traveled in interstate

    25     commerce.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.510 Filed 06/26/20 Page 30 of 183
                              Jury Trial - Volume 1 - November 5, 2019              30


     1               THE COURT:     Right.     If the gun was not manufactured

     2     in Michigan, it was manufactured in another state and the gun

     3     was found in Michigan, then I suggest to you that the law

     4     says that that is sufficient proof that the gun traveled in

     5     interstate commerce.

     6               Now, you may not like that, but that's what the cases

     7     say.

     8               DEFENDANT MORGAN:        It ain't about what I like, your

     9     Honor.   It's about the case laws that I recited and the

    10     definition that came from the case law.

    11               THE COURT:     I agree with you, it's not about what you

    12     like.

    13               DEFENDANT MORGAN:        Yeah.

    14               THE COURT:     It is about what the law is.         And I'm

    15     telling you what I believe to be the law and the law that will

    16     be applied in this case.        Do you understand?

    17               DEFENDANT MORGAN:        Yes, your Honor.

    18               THE COURT:     All right.      So that's my ruling.     Your

    19     motion to dismiss, the renewed motion to dismiss Docket

    20     Number 77 is denied.

    21               DEFENDANT MORGAN:        Okay.

    22               THE COURT:     Now, I don't think that -- I think that

    23     takes care of all the motions.

    24               DEFENDANT MORGAN:        No.

    25               THE COURT:     Mr. Morgan, did you have something else?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.511 Filed 06/26/20 Page 31 of 183
                              Jury Trial - Volume 1 - November 5, 2019               31


     1               DEFENDANT MORGAN:        Yes.    I got an objection to the

     2     Government proposed -- oh, on Docket Number 70.

     3               THE COURT:     Number 70?

     4               DEFENDANT MORGAN:        Yes.

     5               THE COURT:     Okay.     I'm not sure that I know what that

     6     one is.

     7               Oh, that's objecting to the admission of the

     8     ammunition?

     9               DEFENDANT MORGAN:        2 and 5.

    10               THE COURT:     Exhibits 2 and 5?

    11               DEFENDANT MORGAN:        Yes.

    12               THE COURT:     2 is the ammunition.          5 is a certified

    13     copy of your -- of a conviction.            I'm not sure what that

    14     conviction means.

    15               But let's talk about Number 2 first.

    16               DEFENDANT MORGAN:        Okay.    Accused's objection to

    17     Government Proposed Exhibit 2.            The Government proposed to

    18     admit ammunition as its Exhibit 2.            Defendant objects to the

    19     exhibit because possession of ammunition is a separate crime

    20     and Defendant is not charged with the crime of possession of

    21     ammunition, and because under Federal Rules of Evidence 403,

    22     this evidence is more prejudicial than probative and will

    23     confuse the jury.

    24               THE COURT:     Okay.     I understand your argument.

    25               Mr. Van Wert?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.512 Filed 06/26/20 Page 32 of 183
                              Jury Trial - Volume 1 - November 5, 2019                32


     1               MR. VAN WERT:      Just very briefly, Judge.           We can

     2     probably make this pretty simple.           Initially the Government

     3     was going to admit the ammunition or a photograph of the

     4     ammunition.    At this point in time we're not planning on doing

     5     so; however, at the same time -- however, depending on how the

     6     proofs come out and depending on how Mr. Morgan may or may not

     7     cross examine the witnesses, that may be relevant at some

     8     point in time.

     9               It's our standpoint that the ammunition is still

    10     relevant and we -- because, quite frankly, a firearm is

    11     defined as a weapon which will or is designed or may readily

    12     be converted to expel a projectile by an action, so the fact

    13     that the gun is actually loaded with ammunition or is capable

    14     of being loaded with ammunition goes to whether or not that

    15     weapon at issue is a firearm by statute.

    16               THE COURT:     Will the proofs show that the weapon,

    17     when it was seized, was loaded?

    18               MR. VAN WERT:      Yes, they will, your Honor.

    19               THE COURT:     And is the ammunition that you intend to

    20     offer ammunition that fits the weapon?

    21               MR. VAN WERT:      It was taken from that weapon and it

    22     does fit that weapon, yes, your Honor.

    23               THE COURT:     Okay.     All right.        So at this point in

    24     time you don't intend to offer it?

    25               MR. VAN WERT:      We do not, your Honor.           Partially,



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.513 Filed 06/26/20 Page 33 of 183
                              Jury Trial - Volume 1 - November 5, 2019              33


     1     quite frankly, based upon the Court's order not allowing the

     2     ammunition into court.       We do have photographs of it, but at

     3     this point in time we're going to forgo admitting that as an

     4     exhibit; however, again, depending on how the proofs come

     5     out and how the Defendant may or may not cross examine the

     6     witnesses, we would like to reserve the right to admit it at

     7     trial if it becomes an issue.

     8               THE COURT:     All right.       This is what I'm going to do,

     9     Mr. Morgan:    I'm going to deny your motion as moot because

    10     the Government does not intend to offer the ammunition into

    11     evidence.

    12               If the Government changes its mind, I'll direct the

    13     Government to take that up outside the presence of the jury

    14     before you mention the ammunition or offer it into evidence.

    15               MR. VAN WERT:      Yes, your Honor.        We will.   Thank you.

    16               THE COURT:     And we can argue it at that time.

    17               DEFENDANT MORGAN:        Okay.

    18               THE COURT:     Now, what is Exhibit Number 5?

    19               I'm not sure what certified conviction that refers

    20     to.

    21               Oh, wait a minute.        I might have that here.

    22               DEFENDANT MORGAN:        Oh, it's the --

    23               THE COURT:     That's the armed robbery conviction?

    24               DEFENDANT MORGAN:        Yes.

    25               THE COURT:     And what's the problem with that?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.514 Filed 06/26/20 Page 34 of 183
                              Jury Trial - Volume 1 - November 5, 2019                34


     1               DEFENDANT MORGAN:        The Government proposed to admit

     2     a certified copy of conviction in Case Number 98-10382.                I

     3     object under Federal Rules of Evidence 403.              The Government

     4     only has to prove a prior felony conviction which the

     5     Government intends to do with the record from Case Number

     6     06-00190.    Federal Rules of Evidence 403 says evidence should

     7     be excluded if it is more prejudicial than probative evidence.

     8               More conviction is more prejudicial than probative

     9     because the only purpose is to make me look bad in the eyes

    10     of jury and a 1998 conviction is not relevant to any issue

    11     the Government needs to prove if the evidence of the 2'06

    12     conviction is admitted.        I ask the Court to exclude the

    13     Government's Proposed Exhibit 5.

    14               THE COURT:     Okay.

    15               MR. VAN WERT:      Thank you, your Honor.

    16               Judge, based upon the recent Supreme Court decision

    17     in Rehaif the Government now needs to prove the Defendant's

    18     knowledge of his status as a person who was convicted of a

    19     crime punishable by more than one year in prison.             That's

    20     what we're seeking to do with the admission of both the

    21     certified copy of the 1998 armed robbery conviction and the

    22     2006 felon in possession conviction as well, your Honor.

    23               The Defendant makes an argument under 403, however,

    24     he is applying the wrong standard.           403 says that it's

    25     excludable only if the -- only if the relevant nature of the



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.515 Filed 06/26/20 Page 35 of 183
                              Jury Trial - Volume 1 - November 5, 2019              35


     1     evidence is substantially outweighed by the danger of unfair

     2     prejudice.

     3               In this case, your Honor, the Government has offered

     4     to stipulate, essentially stipulate away this evidence by

     5     allowing Mr. Morgan to agree that he is a felon, that he is

     6     a prohibited person.       Mr. Morgan has decided not to do that.

     7     Mr. Morgan has essentially forced us to prove up his knowledge

     8     that he has been -- that he has been convicted of a crime

     9     punishable by more than one year in prison.

    10               And, in fact, Mr. Morgan is even contesting those

    11     convictions.    So Mr. Morgan is not only forcing us to prove --

    12     to prove this issue, but he is contesting our proofs on this

    13     issue.   That makes these documents of not one but both

    14     convictions extremely relevant, your Honor.

    15               Again, Mr. Morgan, quite frankly, holds the keys to

    16     whether or not this evidence is admissible or not because we

    17     have offered to stipulate it away.           Mr. Morgan has chosen not

    18     to do that, and that's fair, that's his right; however, at the

    19     same time, Mr. Morgan can't not agree to the stipulation and

    20     then contest the evidence we're going to put forth, but then

    21     limit us in the evidence we're going to put forth on this

    22     issue when it's a direct element based upon the recent

    23     Supreme Court cases.

    24               THE COURT:     Okay.

    25               MR. VAN WERT:      Thank you.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.516 Filed 06/26/20 Page 36 of 183
                              Jury Trial - Volume 1 - November 5, 2019               36


     1                THE COURT:    Do you have any response to that?

     2                DEFENDANT MORGAN:       No.

     3                THE COURT:    All right.       The one element of the crime,

     4     Mr. Morgan, is that you had been convicted of a felony

     5     previously and that you knew that you were a convicted felon

     6     at the time you allegedly possessed the firearm.              And so in

     7     order to prove that the Government has to show that you have

     8     a prior felony conviction, which would be the armed robbery

     9     conviction.

    10                And to prove that you knew that you had a prior

    11     felony conviction, the Government wants to show that you had

    12     previously been convicted of the same crime you're charged

    13     with here; that is, being a prohibited person in possession

    14     of a firearm.     And so both of those are highly probative.

    15                Now, it is true that the jury could consider multiple

    16     felony convictions to show that you simply have a bad

    17     character or that you have a propensity to commit a crime.

    18     That is a danger.       But it does not substantially outweigh the

    19     probative value.     And so Rule 403, in my view, would not

    20     prohibit that evidence.        And so your objection to Exhibits --

    21     to Exhibit 5 is overruled.

    22                I don't think we have any further motions; is that

    23     correct?

    24                DEFENDANT MORGAN:       Yes.

    25                THE COURT:    All right.       Ms. Raben, in light of my



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.517 Filed 06/26/20 Page 37 of 183
                              Jury Trial - Volume 1 - November 5, 2019                37


     1     rulings, would you like a few minutes to talk to Mr. Morgan?

     2               MS. RABEN:     Yes.

     3               THE COURT:     All right.        We will take a recess.    And

     4     let me know when you're ready and then we will call for the

     5     jury.

     6               Recess court.

     7               THE CLERK:     All rise.         Court is now in recess.

     8        (Recess taken from 10:10 a.m.             to 10:50 a.m.)

     9

    10                                   *        *       *

    11        (Jury Voir Dire and Selection Held Under Separate Volume.)

    12                                   *        *       *

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.518 Filed 06/26/20 Page 38 of 183
                              Jury Trial - Volume 1 - November 5, 2019             38


     1               THE CLERK:     All rise.        Court is back in session.

     2               THE COURT:     You may be seated.

     3               Are we ready for the jury?

     4               MR. VAN WERT:      Yes, your Honor.        Thank you.

     5               THE COURT:     Mr. Morgan?

     6               DEFENDANT MORGAN:        Yes.

     7               THE COURT:     Thank you.

     8               Bring in the jury, please.

     9               THE CLERK:     All rise for the jury.

    10        (Jury entered courtroom at 1:03 p.m.)

    11               THE COURT:     You may be seated.

    12               Members of the jury, when we began the selection

    13     process you took an oath to answer the questions truthfully.

    14     We have another oath to administer to you right now with

    15     respect to your function as jurors on this trial.

    16               So I'm going to ask if you will all please stand,

    17     raise your right hands, listen to Ms. Pinkowski's oath, and

    18     answer out loud when she has finished.

    19        (Jury sworn at 1:04 p.m.)

    20               THE COURT:     Thank you.       You may be seated.

    21               Members of the jury, I want to speak to you briefly

    22     about the function of a judge in a criminal trial and your

    23     function as jurors.

    24               You have just been sworn as a jury to try this case,

    25     and by your verdict you will decide the disputed issues of



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.519 Filed 06/26/20 Page 39 of 183
                              Jury Trial - Volume 1 - November 5, 2019               39


     1     fact that exist between the parties.

     2               The Court, that is I, will decide questions of

     3     law that arise during the trial, and before you retire to

     4     deliberate at the conclusion of the trial I will give you

     5     instructions on the law that you are to follow in deciding the

     6     case and in reaching your verdict.

     7               I do that verbally, but I also give them to you in

     8     writing so that each of you will have a copy of those written

     9     instructions at the end of the case.

    10               It is my responsibility to conduct the trial of this

    11     case in an orderly, fair, and efficient manner, to rule upon

    12     the questions of law that arise during the course of the

    13     trial, and to instruct you on the law that you are to apply to

    14     the case.

    15               You can look on my function, that is, the function

    16     of the Court, as that of a referee or an umpire.              I have no

    17     personal or professional interest in how this case comes out.

    18     The outcome of the case will be entirely up to you as the jury

    19     in returning your verdict.

    20               My job is to see to it that only legally admissible

    21     evidence is received in court, in this court, and to tell you

    22     what the law is during and at the end of the trial and to

    23     settle any disputes that might arise between the parties

    24     during the course of the trial.

    25               Now, a few housekeeping matters.             As I mentioned



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.520 Filed 06/26/20 Page 40 of 183
                              Jury Trial - Volume 1 - November 5, 2019               40


     1     before, the seats that you are in now are the seats that you

     2     will occupy whenever you're in the courtroom.

     3                I see all of you are wearing your juror pages.          It's

     4     very important that you keep those badges on and visible at

     5     all times when you're in the building and also during breaks,

     6     if there is an occasion for you to leave the building during

     7     the day.    The reason is that there are several people in the

     8     building and in the vicinity of the courthouse who may be

     9     attorneys or witnesses, and they know that they should not

    10     have any contact with jurors.          But you have to put them on

    11     notice that you are a juror and that's why you wear the

    12     badges.    The badges also put the public on notice that you are

    13     jurors, so no one will try to talk to you about what you're

    14     doing or to discuss anything about the case.

    15                I would like to also tell you something about the

    16     staff that's assigned to every federal judge, so you know what

    17     they are doing during the trial.

    18                As I mentioned, Ms.       Twedt is a certified court

    19     reporter and she takes down everything that is said in the

    20     courtroom by making the court record.            It's a verbatim record,

    21     and she does that on a stenotype machine that is connected to

    22     a computer, but it also emits strips of paper that have court

    23     reporter's notes on them.

    24                Now, the court reporter's notes are not normally

    25     legible by or readable by people that are untrained.            It takes



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.521 Filed 06/26/20 Page 41 of 183
                              Jury Trial - Volume 1 - November 5, 2019                    41


     1     quite a bit of skill to be able to read the notes.                 But if

     2     becomes necessary to determine what's been said, either an

     3     exact question or exact answer of a witness, Ms.                 Twedt can

     4     read that back with her court reporter notes.                 And if it

     5     becomes important later on to find out what happened during

     6     the entire trial, she can produce a transcript by using those

     7     notes.

     8                Now, the technology is not available to produce an

     9     immediate, clear, and accurate transcript.              We can produce

    10     rough transcripts pretty quickly.           But sometimes jurors ask

    11     if they can have the transcript of the testimony of a witness

    12     when they are deliberating and that takes time.

    13                We don't send transcripts back into the jury room.

    14     If you have questions about what a witness says or said, then

    15     there is an opportunity to come back into the courtroom and

    16     have that testimony read back to you, but we don't like to do

    17     that because it's somewhat time consuming, although we can, if

    18     need be.

    19                But the point is that you should pay attention to

    20     what the witnesses say and be attentive at the time that the

    21     testimony comes in so that we don't have to try to repeat that

    22     later on.

    23                Also, you met Ms.       Susan Pinkowski, our courtroom

    24     deputy clerk.     She also holds the title of case manager.                 Now,

    25     her job is to see to it that the ongoing business of this



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.522 Filed 06/26/20 Page 42 of 183
                              Jury Trial - Volume 1 - November 5, 2019                42


     1     court goes forward even while I'm occupied by this trial.

     2               Now, this is one of many cases that are on my list,

     3     which we call the docket, and those cases are in various

     4     stages of development, and Ms.          Pinkowski monitors those and

     5     helps move them along through the process.

     6               She will do that sometimes while she is in the

     7     courtroom.    Sometimes she won't be in the courtroom, she will

     8     be back in her office.       Other times she will come and go and

     9     may hand me papers to sign, which usually don't have anything

    10     to do with this case.       And the only reason I bring it up is

    11     because it is part of the normal give and take and activity of

    12     the courtroom and it should not be a distraction for you to

    13     your primary job, which is to pay attention to the testimony

    14     of the witnesses.

    15               In addition, I have two law clerks that are assigned

    16     to me.   Michael Shaffer is our senior law clerk, who is giving

    17     his Thanksgiving Day parade wave to you over there, and Amir

    18     El-Aswad is our junior law clerk.           He is sitting right over

    19     here.

    20               When I say that they are law clerks, that's really

    21     somewhat of a misnomer.        They are both attorneys.        They have

    22     both taken and passed bar examinations.              They stay with me for

    23     a finite period of time and their job is to assist me in doing

    24     legal research primarily.

    25               When I instruct you on the law, I want to be sure



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.523 Filed 06/26/20 Page 43 of 183
                              Jury Trial - Volume 1 - November 5, 2019               43


     1     that it's accurate and current.          And the law is in a state of

     2     flux; sometimes it changes daily.           So one of their jobs is to

     3     assist me in making sure that the law that I give you is

     4     current, updated, and accurate.

     5                They also are working on other cases and they may be

     6     coming and going and handing me papers to sign, and once

     7     again, that should not serve as a distraction for you.

     8                Now, the building we are in was completed in 1933 at

     9     the end of the Hoover administration, beginning of the

    10     Roosevelt administration, for those of you who are fans of

    11     American presidents.       Actually, if you have the opportunity

    12     after the trial is over to look around the building and see

    13     some of the architectural features, it really is quite a very

    14     impressive monument in the city here and take advantage of

    15     that.

    16                One thing that you will notice is that we are in a

    17     construction phase, as well, which is a renovation within the

    18     building itself, and one of the things that the contractors

    19     have done is to redo all the plumbing, electrical, and HVAC

    20     systems.

    21                Now, I saw some of you fanning yourselves a little

    22     earlier today, which means that it's either not working or

    23     working too well, so we will try to keep it a little cooler in

    24     here, especially in the afternoon hours.             But if it gets too

    25     cool, attend to your own comfort.           If you want to bring a



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.524 Filed 06/26/20 Page 44 of 183
                              Jury Trial - Volume 1 - November 5, 2019                44


     1     sweater so you can doff it or don it as your comfort dictates,

     2     feel free to do that.

     3                The hours of court are 8:00 in the morning to 5:00 in

     4     the afternoon.     We will conduct this trial during the hours

     5     of 8:30.     We will begin tomorrow morning at 8:30.           We will

     6     continue until about 3:00 or 3:30.           We will not take a lunch

     7     break.     We will take breaks during the day.

     8                If you would like to snack during the breaks, feel

     9     free to bring something and keep it in the refrigerator in the

    10     jury room.     If you need water it is in the refrigerator in the

    11     jury room as well and you can bring water into the courtroom

    12     if you like as well.

    13                When we take our breaks we will try to time them for

    14     a logical break point, which means after a witness testifies

    15     or between the direct and cross examination of a witness.

    16                Plan on arriving early, maybe ten after 8:00 or 8:15

    17     to assemble on the fifth floor in the jury room so we can

    18     be -- have you up here and in the box in the courtroom by 8:30

    19     so we can get moving on the case.           The sooner we start, the

    20     sooner we finish.

    21                If there is anything else that you need other than

    22     water or anything else, please let us know.              For example, if

    23     you need to take a break to use the facilities or for any

    24     reason, just either raise your hand, or if I don't notice you

    25     or somebody doesn't notice you, speak up.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.525 Filed 06/26/20 Page 45 of 183
                              Jury Trial - Volume 1 - November 5, 2019                   45


     1               As happens from time to time, you get drowsy see and

     2     it's a little tough to pay attention and you want to just take

     3     a stretch break, just stand in place.            You don't have to ask

     4     permission to do that.

     5               If you need more than that and you need to just walk

     6     to clear your head, tell us.         We will do that.         This is not a

     7     marathon contest.      The point is, we want to keep you attentive

     8     and fresh so that you can receive the evidence and make your

     9     decision based on it.

    10               Now, you will notice we have thirteen of you.              Twelve

    11     jurors are the requisite number to decide a criminal case.                We

    12     have an extra juror that we call an alternate juror because we

    13     know that in the ordinary experiences of life people sometimes

    14     become sick or have accidents or emergencies and if that

    15     should happen we want to be sure that there is the legally

    16     required number of jurors to decide the case.

    17               Now, none of you is identified right now as an

    18     alternate juror.     We will make that choice at the conclusion

    19     of the case.    And so all of you should pay attention, because

    20     potentially every one of you might be called upon, likely will

    21     be called upon to deliberate and decide the case.

    22               Now, with respect to note taking, I see all of you or

    23     most of you, I think all of you, have brought your notebooks

    24     into the courtroom.      You're not obliged to take notes.            And if

    25     you do take notes you shouldn't be influenced by the notes of



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.526 Filed 06/26/20 Page 46 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 46


     1     another juror, but rather, you should rely on your own

     2     recollection of what the evidence is.

     3                Also, don't let note taking distract you from paying

     4     attention to the testimony of the witnesses or looking at the

     5     exhibits as they are displayed.          Notes are not evidence in the

     6     case.   They are only an aid to recollection and they are not

     7     entitled to any greater weight than the actual recollection or

     8     impression of each juror as to what the testimony is.

     9                Notes taken by a juror should not be disclosed to

    10     anyone other than a fellow juror during the deliberation

    11     process.    The notebooks also must remain in the jury room at

    12     the conclusion of the day.         Don't take them home with you.

    13                At the conclusion of the trial you can take your

    14     notes with you, I mean, when the case is all over with, or

    15     you can leave them in your notebooks and we will destroy them.

    16     Nobody is going to read your notes.            They will be private.    I

    17     think the notebooks are probably identified by juror number,

    18     but if you like, write your name on the first page so that you

    19     can identify them.

    20                Now, I want to explain briefly the general order of

    21     the procedures in a trial so that you know what's coming next.

    22                The first thing that will happen when I'm done with

    23     these preliminary instructions is that the attorney for the

    24     Government will make an opening statement.

    25                The purpose of the opening statement is for counsel



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.527 Filed 06/26/20 Page 47 of 183
                              Jury Trial - Volume 1 - November 5, 2019               47


     1     to outline to you the Government's theory of the case and

     2     what she thinks the evidence will show.              Opening statements

     3     are not evidence.      They are only intended to assist you

     4     in understanding the viewpoints of the parties.

     5                At the conclusion of the Government's opening

     6     statement Mr. Morgan will have an opportunity to make an

     7     opening statement or he may elect to reserve it until later in

     8     the trial.

     9                After opening statements we will begin taking the

    10     actual evidence.     As I said, the statements of the attorneys

    11     are not evidence.      Mr. Morgan's opening statement is not

    12     evidence in the case.

    13                Evidence consists of the testimony of witnesses and

    14     exhibits, which can be documents or physical objects, that you

    15     can consider in deciding the case.

    16                The testimony of witnesses is taken by the -- first

    17     of all, the Government calling a witness to come forward to

    18     testify.     The witness is sworn to tell the truth, will take a

    19     seat over here in the witness box, and then evidence will

    20     proceed by question and answer.

    21                The Government's attorney will ask the witnesses --

    22     the witness questions; the witness will respond.              We call that

    23     direct examination.

    24                When the Government has asked all the questions it

    25     chooses to of the witness, then Mr. Morgan will have an



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.528 Filed 06/26/20 Page 48 of 183
                              Jury Trial - Volume 1 - November 5, 2019               48


     1     opportunity to question that witness.            We call that cross

     2     examination.    Cross examination is allowed because sometimes

     3     it illuminates the testimony or challenges the testimony or

     4     sometimes it might be useful to elicit testimony that could be

     5     favorable to the Defense.

     6               After the direct and cross examination and sometimes

     7     redirect and recross examination the witness will be excused,

     8     the Government will call its next witness, and we will repeat

     9     the process until all the witnesses have testified, and at

    10     that point the Government will rest its case.

    11               After the Government rests, then the Defendant has

    12     an opportunity to present evidence.            Now, you should clearly

    13     understand that a defendant in a criminal case is not obliged

    14     to produce any evidence whatsoever.            The law does not require

    15     a defendant in a criminal case to prove his innocence or

    16     produce any evidence.

    17               Also, however, if the Defendant does call witnesses

    18     the attorney for the Government will have a right to cross

    19     examine the witnesses called by the Defendant.

    20               After all the evidence has been presented I will give

    21     preliminary final instructions on the law that you are to

    22     apply in the case.      As I said, I'll give them verbally in

    23     court and also in writing so you can follow along.

    24               After I have given those preliminary instructions

    25     both sides will have an opportunity to present closing



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.529 Filed 06/26/20 Page 49 of 183
                              Jury Trial - Volume 1 - November 5, 2019               49


     1     arguments in support of their case.            Those statements, the

     2     statements by the attorneys and the statements of Mr. Morgan

     3     during closing arguments, are not evidence, just like opening

     4     statements are not evidence.         But they are only intended to

     5     assist you in understanding the evidence and the theory of

     6     each party.    You must base your decision only on the evidence

     7     in the case.

     8               Following the closing arguments of the attorneys and

     9     Mr. Morgan I will give you an instruction on the manner of

    10     your deliberations and the possible verdicts that you may

    11     return and then you will retire to the jury room and

    12     deliberate on your verdict.         You will do that by applying the

    13     law as I give it to you to the facts as you find them to be.

    14               The function of the jury is to determine the facts

    15     and you are the sole and exclusive judges of the facts and you

    16     alone will determine the weight, the effect, and the value of

    17     the evidence as well as the credibility of the witnesses.               You

    18     must consider and weigh all of the testimony of each witness

    19     who appears before you and you alone are to determine whether

    20     to believe any witness and the extent to which you think any

    21     witness should be believed.

    22               It is your responsibility to consider any conflicts

    23     in the testimony that might be presented by the witnesses or

    24     the evidence or that might arise during the course of the

    25     trial.   Your decision as to any fact in the case is final.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.530 Filed 06/26/20 Page 50 of 183
                              Jury Trial - Volume 1 - November 5, 2019                50


     1               On the other hand, it is your duty to accept the law

     2     as I give it to you and apply that law.

     3               Your determination of the facts of the case must be

     4     based only on the evidence that is offered and received in

     5     this courtroom.     As I said before, evidence consists of the

     6     testimony of the witnesses and the exhibits, which as I

     7     mentioned could be documents or other physical objects.               It

     8     also may include some things that I simply instruct you to

     9     consider as evidence.

    10               And as to evidence, the questions that the attorneys

    11     and Mr. Morgan ask the witnesses are not evidence themselves.

    12     It is the answers of the witnesses that consist of the

    13     evidence in the case.

    14               Now, some of you may have heard the terms, direct

    15     evidence and circumstantial evidence.            Direct evidence is

    16     simply evidence like the testimony of an eyewitness which, if

    17     you believe it, directly proves a fact.

    18               So as an example, if a witness testified that he saw

    19     it raining outside and you believed that witness, that would

    20     be direct evidence that it was raining.

    21               Circumstantial evidence is simply a chain of

    22     circumstances that indirectly prove a fact.              If someone, for

    23     example, continuing our analogy, walked into the courtroom

    24     carrying a wet umbrella and wearing a raincoat that was

    25     covered with drops of water, that would be circumstantial



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.531 Filed 06/26/20 Page 51 of 183
                              Jury Trial - Volume 1 - November 5, 2019               51


     1     evidence from which you could conclude or infer that it was

     2     raining outside.

     3               It is your job to decide how much weight to give the

     4     direct and circumstantial evidence.            The law does not make any

     5     distinction between the two, nor does it say that one is any

     6     better evidence than the other.          You should consider all the

     7     evidence, both direct and circumstantial, and give it whatever

     8     weight you believe it deserves.

     9               Your function as the jury, of course, is equally

    10     important as the function of the Court and the attorneys

    11     and Mr. Morgan.     You should give careful attention to the

    12     testimony as it is presented for your consideration.               You

    13     should keep an open mind and not form or express any opinion

    14     about the case until after you have heard all of the evidence,

    15     the closing arguments of the attorneys and Mr. Morgan, and the

    16     instructions as to the law, and until you have retired to the

    17     jury room to consider your verdict.

    18               From this point forward you must not discuss the case

    19     with anyone, not even members of your own family, and not even

    20     with each other as jurors in the case.               It would be unfair for

    21     you to discuss the case among yourselves or with others like

    22     family and friends until you have heard all the evidence and

    23     retired to consider your verdict.

    24               So you may tell your family and friends that you have

    25     been selected as a juror on this case, but then you must tell



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.532 Filed 06/26/20 Page 52 of 183
                              Jury Trial - Volume 1 - November 5, 2019               52


     1     them that you are under instructions from the Court not to

     2     discuss the case with them until I permit you to do so.

     3                After the case is submitted to you for your

     4     deliberations you still must not discuss it with anyone else

     5     and only discuss it with each other when I instruct you to do

     6     so, and only in the jury room and only in the presence of all

     7     your fellow jurors.

     8                When the trial is over and your verdict has been

     9     received in open court, then you may discuss the case with

    10     anyone you wish, but until that time comes we ask that you

    11     control the natural desire to discuss the case both here and

    12     at home.

    13                The only information that you will receive about this

    14     case will come to you while you are all together as a jury in

    15     the presence of the Court and the attorneys and the parties

    16     involved.    You must not consider any information that might

    17     come to you from outside the courtroom.

    18                This trial, like all federal trials, is governed by

    19     rules that have to do with the admissibility of evidence.               The

    20     rules include the Federal Rules of Evidence and the Federal

    21     Rules of Criminal Procedure.

    22                The rules have been debated and established by

    23     Congress and the United States Supreme Court over many years.

    24     Many of the rules have to do with the reliability or

    25     unreliability of certain evidence.           Evidence that has been



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.533 Filed 06/26/20 Page 53 of 183
                              Jury Trial - Volume 1 - November 5, 2019                    53


     1     determined to be unreliable may not be admissible and may

     2     not be considered by you.

     3               In many cases I rule on the admissibility of the

     4     evidence before the trial even begins.               So it is extremely

     5     important that you follow the instructions that you may only

     6     consider the evidence which is admitted in this courtroom.

     7     So you must not read any newspaper articles, if there are any,

     8     about this case, or relating to this trial.              You must not

     9     watch or listen to any television or radio accounts or

    10     commentaries about the trial, if there are any during the

    11     trial while it is in progress.          I find it unlikely that there

    12     will be coverage, but I say that as a matter of caution.

    13               You must not visit any scene that is mentioned in the

    14     evidence in the case.       If it should be necessary that you must

    15     visit a scene you will be taken there as a group under the

    16     supervision of the Court.        That's unlikely to occur in this

    17     case as well.

    18               You must not consider as evidence any personal

    19     knowledge that you might have about a place that's mentioned

    20     in the evidence.     You may not make any investigation on your

    21     own or conduct any experiments of any kind.

    22               I know that many of you use smartphones, tablets,

    23     the internet, and other tools of technology.                  I imagine it's

    24     ubiquitous, everybody seems to have one, but you must not use

    25     those to check anything out about this case.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.534 Filed 06/26/20 Page 54 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 54


     1               I think the natural desire these days, it's almost a

     2     human reaction when something new comes up, one might want to

     3     Google the person or the event or the law or the evidence or

     4     the U.S. Attorneys or the Court.           You can't do that.     I mean,

     5     you can when it's done, but you can't do it now.              So you

     6     really should go radio silent at this point until the case

     7     is finished.

     8               So don't make any investigations on your own

     9     or conduct any experiments.         You may not communicate

    10     electronically with anyone about the case.              That includes your

    11     family and friends.      You may not go on any social media sites

    12     or any blogs or other social networking websites.              Don't post

    13     on Facebook or Snapchat or YouTube.            All of these rules apply

    14     while the case is underway.         As I said, after the case is over

    15     and your verdict has been received in open court, that all

    16     disappears, but until then, please honor that instruction.

    17               You should not consult dictionaries or reference

    18     materials or search the internet or blogs or use any other

    19     electronic tools to obtain information about this case or to

    20     help you decide the case.

    21               Don't try to find any information from any source

    22     outside the confines of this courtroom and don't permit anyone

    23     to communicate with you or accept any communications that are

    24     directed to you having anything whatsoever to do with this

    25     trial.   If anyone does attempt to contact you about this case,



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.535 Filed 06/26/20 Page 55 of 183
                              Jury Trial - Volume 1 - November 5, 2019             55


     1     you must report it to me immediately, as soon as you return to

     2     the jury room.

     3               The story that I always tell has to do with a case

     4     involving a colleague of mine, a District Judge in Missouri

     5     who started a criminal case, was into it for a couple of

     6     weeks, and it was a long trial, and one of the jurors ended

     7     up going on line and finding something about a witness or

     8     something like that.       Anyway, he used the internet to discover

     9     information about the case.

    10               And when that came to light, the Judge had to declare

    11     a mistrial, and of course, since the juror violated an order

    12     of the Court, the Judge had to find the juror in contempt.

    13     And the penalty was the cost of having to try the case again,

    14     which can be pretty expensive.          So I say that not as a threat

    15     or to intimidate you, but just so you understand that we have

    16     to take this seriously.        And this is not going to be a long

    17     trial, and so it really shouldn't be that difficult to just

    18     isolate yourself for the next couple of days from those common

    19     features of technology that we like to use.

    20               Now, a trial follows long-established rules of

    21     procedure and evidence and the attorneys are trained in those

    22     rules.   Mr. Morgan has some knowledge of that and may consult

    23     with Ms. Raben about it.        From time to time, the lawyers,

    24     therefore, based on those rules, may make objections to some

    25     of the questions that are asked or evidence that's being



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.536 Filed 06/26/20 Page 56 of 183
                              Jury Trial - Volume 1 - November 5, 2019               56


     1     offered.     Now, I'll rule on those objections and motions and

     2     most of the time I will do that in your presence.

     3                You should not conclude from any rulings that I have

     4     an opinion about the case or that I favor one side or the

     5     other.     If I sustain an objection to a question and don't

     6     permit a witness to answer, you should not try to guess what

     7     the answer might have been or draw any inference from the

     8     question itself.

     9                Now, sometimes the attorneys and parties are required

    10     by law to take up matters of objections outside of your

    11     hearing, and if that's the case, I will excuse you from the

    12     courtroom, you'll go back to the jury room, we will take that

    13     up on the record here, make my rulings, and then we will bring

    14     you back in.

    15                Now, I'm not able to predict when that might happen,

    16     but one thing I'll pledge to you is that we will handle it

    17     expeditiously so you can get back into the courtroom, hear the

    18     testimony, and conclude the case.

    19                Now, this is a criminal case.             The indictment charges

    20     the Defendant with a crime, and I will summarize the charge

    21     against the Defendant.       You heard it earlier today.

    22                It says -- the indictment says that Gemar Morgan,

    23     referred to sometimes in this trial as the Defendant,

    24     committed a crime involving a firearm that took place in

    25     this District, that is, the Eastern District of Michigan, on



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.537 Filed 06/26/20 Page 57 of 183
                              Jury Trial - Volume 1 - November 5, 2019              57


     1     April 9 of 2019, and that on or about that date Mr. Morgan

     2     possessed a firearm when he was prohibited from doing so under

     3     law because he previously had been convicted of a felony.

     4     Mr. Morgan pleaded not guilty to the indictment.

     5               You should clearly understand that the indictment in

     6     this case is not evidence, but it serves only to inform

     7     Mr. Morgan of the charge against him.            An indictment is

     8     presented in every criminal trial.           You must not consider it

     9     as any evidence of guilt, nor draw any inference of guilt

    10     because Mr. Morgan has been charged.

    11               Basic to our system of criminal justice is the

    12     principle that a person accused of a crime is presumed to be

    13     innocent.    That presumption of innocence starts at the very

    14     beginning of the case and continues throughout the trial and

    15     during your deliberations.

    16               Each and every one of you must be satisfied beyond a

    17     reasonable doubt after deliberating that the Defendant is

    18     guilty before you can return a verdict of guilty.

    19               You must begin the trial with the presumption of

    20     innocence foremost in your mind.           The fact that the Defendant

    21     was arrested and is on trial is not any evidence against him.

    22     There must be evidence introduced in this trial that convinces

    23     you beyond a reasonable doubt that the Defendant is guilty

    24     before you can convict the Defendant.

    25               The law does not require a Defendant to prove his



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.538 Filed 06/26/20 Page 58 of 183
                              Jury Trial - Volume 1 - November 5, 2019                   58


     1     innocence or produce any evidence whatsoever.                 The burden of

     2     proving guilt is upon the Government throughout the entire

     3     course of the trial and at no time does the burden ever shift

     4     to the Defendant.

     5               The burden of proof means that every element of the

     6     offense charged must be proved by evidence beyond a reasonable

     7     doubt.   A reasonable doubt is a doubt based on reason and

     8     common sense, the kind of the doubt that would make a

     9     reasonable person hesitate to act.           Proof beyond a reasonable

    10     doubt, therefore, must be proof of such a convincing character

    11     that a reasonable person would not hesitate to rely and act on

    12     it in the most important of his or her own affairs.

    13               Now, I may give you additional instructions during

    14     the course of the trial, and as I said, I'll give you

    15     detailed instructions at the end of the trial.                 All of these

    16     instructions are important because together they state the law

    17     that you are to apply in deciding this case.

    18               During the trial, as I mentioned, we will take

    19     certain recesses and sometimes during those recesses you will

    20     be permitted to separate, leave the jury room, and go about

    21     your personal affairs.       During the recesses you must not

    22     discuss the case among yourselves or with anyone else, nor

    23     should you allow anyone to say anything to you or in your

    24     presence about the case.        If anyone does try to say anything

    25     to you or in your presence about the case you should advise



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.539 Filed 06/26/20 Page 59 of 183
                              Jury Trial - Volume 1 - November 5, 2019               59


     1     them that you are on the jury hearing the case and ask them to

     2     stop.   If they do not, you must advise me upon your return to

     3     the jury room.

     4               Now, we will begin in a moment.             Let me know

     5     immediately, please, by raising your hand or speaking up if

     6     you cannot hear a witness or if you cannot see or hear what's

     7     being demonstrated and we will try to correct that right away.

     8               We will now begin with the Government's opening

     9     statement.

    10               Ms.   Ison, is that your prerogative there?

    11               MS. ISON:     It is, your Honor.           Thank you.

    12               THE COURT:     Are you prepared to address the jury?

    13               MS. ISON:     I am, your Honor.        Thank you.

    14               THE COURT:     You may proceed.

    15               Actually, before you do, just take a stretch break.

    16     Why don't we just all stand for a minute.               I don't mean to say

    17     that my instructions are boring, but they are boring.

    18        (Pause in the proceedings at 1:35 p.m.)

    19               THE COURT:     All right.      You may proceed.

    20               MS. ISON:     This is simply a case about the facts;

    21     facts about Mr. Morgan's past, uncontested facts about his

    22     convictions, and facts about more current events that bring

    23     us here that you will hear from all of the law enforcement

    24     witnesses in this case.

    25               As a matter of fact, Mr. Morgan was convicted of a



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.540 Filed 06/26/20 Page 60 of 183
                              Jury Trial - Volume 1 - November 5, 2019                  60


     1     felony previously; that is, a crime punishable by imprisonment

     2     by more than one year, and in fact, he was convicted of two.

     3               In 1999 Mr. Morgan was convicted of armed robbery.

     4     He pleaded guilty to that offense, and he served approximately

     5     four-and-a-half years in prison.

     6               In 2006 Mr. Morgan was convicted of the very crime he

     7     is charged with here today, and that is felon in possession of

     8     a firearm in the Western District of Michigan.                He pleaded

     9     guilty to that offense and he served approximately six years

    10     for that.

    11               As a matter of fact, as it relates to the more

    12     current facts in this case, Mr. Morgan, on -- I'm sorry -- on

    13     February 20th, 2009 -- 2019, a judge in Allen Park authorized

    14     a warrant for Mr. Morgan's arrest.           At some point following

    15     the issuance of that warrant, the Allen Park Police contacted

    16     the Detroit Fugitive Apprehension Team and asked for their

    17     assistance in arresting Mr. Morgan.

    18               That is a team of officers who is made up of local,

    19     state, and federal officers and that's what they do.               They go

    20     out and search for people who have valid outstanding warrants,

    21     which is a fact that Mr. Morgan had.

    22               Trooper -- Michigan State Trooper Brian Kross will

    23     tell you that they searched for Mr. Morgan, and on April 9th,

    24     2019, they found him in Warren, Michigan, and they arrested

    25     him.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.541 Filed 06/26/20 Page 61 of 183
                              Jury Trial - Volume 1 - November 5, 2019              61


     1               And as a matter of fact, he was in possession of

     2     a Raven Arms .25 caliber weapon in his front -- and it was

     3     concealed in his front pants pocket.            That pistol was

     4     functional and had been manufactured in the state of

     5     California.    And that is a fact that ATF Officer -- Special

     6     Agent -- I'm sorry -- David Salazar will tell you.            In fact,

     7     the weapon itself indicates that the gun had been manufactured

     8     in the state of California.

     9               When you hear all those facts from the witnesses in

    10     this case and you combine the facts from Mr. Morgan's past,

    11     along with the more current facts of what occurred on April 9

    12     of 2019, you will be convinced beyond a reasonable doubt that

    13     Mr. Morgan was convicted of a crime punishable by imprisonment

    14     for more than one year; that following that conviction

    15     Mr. Morgan knowingly carried a firearm, the Raven Arms

    16     .25 caliber semi-automatic pistol; that at the time Mr. Morgan

    17     possessed that firearm he knew he had been previously

    18     convicted of a crime punishable by more than one year; and

    19     that the firearm was manufactured outside the state of

    20     Michigan, and therefore, crossed a state line before

    21     Mr. Morgan possessed it.

    22               And after you hear the undisputed facts in this case

    23     that satisfy each and every element of the crime charged here,

    24     we will ask you to return a verdict of guilty against

    25     Mr. Morgan.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.542 Filed 06/26/20 Page 62 of 183
                              Jury Trial - Volume 1 - November 5, 2019               62


     1               Thank you, your Honor.

     2               THE COURT:     Mr. Morgan, would you like to make an

     3     opening statement now or would you like to reserve it until

     4     later on?

     5               DEFENDANT MORGAN:        I would like to make one now.

     6               THE COURT:     Okay.     You can stand right there.      Pull

     7     your microphone close.       And you may make your opening

     8     statement to the jury.

     9               DEFENDANT MORGAN:        The Federal Government alleges

    10     that I have committed a violation of 18 U.S.C. 922(g), felon

    11     in possession of a firearm.

    12               The Defense assert the Fourteenth Amendment of the

    13     United States Constitution:         No state shall make any law that

    14     will abridge the privileges or immunities of citizens of the

    15     United States, nor shall any state deprive any person of life,

    16     liberty, or property without due process of law, nor deny any

    17     person the equal protection of the laws.

    18               The definition of felon is one who has been convicted

    19     of a felony and has not yet finished serving time for a

    20     conviction.

    21               MS. ISON:     Objection, your Honor.

    22               DEFENDANT MORGAN:        I was not convicted --

    23               THE COURT:     Mr. Morgan, excuse me.          There is an

    24     objection.    When there is an objection, you have to stop and

    25     let me rule on it.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.543 Filed 06/26/20 Page 63 of 183
                              Jury Trial - Volume 1 - November 5, 2019             63


     1                DEFENDANT MORGAN:       Okay.

     2                THE COURT:    What's the objection, Ms.            Ison?

     3                MS. ISON:    Your Honor, Mr. Morgan is giving a

     4     definition of felon that the Court has already ruled is an

     5     incorrect definition.

     6                THE COURT:    Right.     Mr. Morgan, do you remember when

     7     we dealt with this a little bit earlier, I told you that you

     8     should not be giving statements of the law, that the law comes

     9     from me?

    10                DEFENDANT MORGAN:       Yes, your Honor.

    11                THE COURT:    All right.

    12                DEFENDANT MORGAN:       This is the definition I got out

    13     the law library and a dictionary.

    14                THE COURT:    I know.     But that's not a definition that

    15     you can give the jury.       The jury will be instructed by me

    16     as to what the law is and, in fact, your definition is not

    17     correct.     So move on with respect to your opening statement on

    18     the facts.

    19                DEFENDANT MORGAN:       That's the only thing -- that's

    20     the only definition the dictionary have for a felon.

    21                THE COURT:    Well, I'm not going to argue with you.

    22     I'm going to tell you to move on.

    23                DEFENDANT MORGAN:       I was not convicted of any crime

    24     on April 9, 2019, and was not serving any sentence, which the

    25     law state, no state should deprive a person of life, liberty,



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.544 Filed 06/26/20 Page 64 of 183
                              Jury Trial - Volume 1 - November 5, 2019             64


     1     or property, as the title, felon, has deprived in this matter.

     2               The Tenth Amendment, the power is not delegated to

     3     the United States by the Constitution nor prohibited by it to

     4     the states or by -- or are reserved to the states respectfully

     5     or to the people.

     6               This is a form of entrapment etched by Government

     7     officials of inducing a crime that has not been committed nor

     8     were contemplated without the Government inducement of

     9     obstruction of justice as defined in the Michigan Compiled

    10     Laws, 750.224f.

    11               MS. ISON:     Objection, your Honor.

    12               THE COURT:     Mr. Morgan, you're talking about the law

    13     again.   That's not your prerogative.

    14               DEFENDANT MORGAN:        I'm just giving the definition of

    15     the Michigan Compiled Laws, felon in possession.

    16               THE COURT:     I'm very aware of what you're doing, and

    17     I told you, you can't do it.

    18               DEFENDANT MORGAN:        It asserts my right that I wasn't

    19     a felon in possession up under the Michigan state law.

    20               THE COURT:     Well, the law is the --

    21               DEFENDANT MORGAN:        It's the definition of it.

    22               THE COURT:     -- enactments of Congress that I will

    23     instruct the jury on.       That's not your prerogative.

    24               Do you have any arguments -- or rather -- opening

    25     statement about what the facts will show or what the evidence



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.545 Filed 06/26/20 Page 65 of 183
                              Jury Trial - Volume 1 - November 5, 2019                65


     1     will prove?

     2               DEFENDANT MORGAN:        It's the definition of Michigan

     3     state law.     I was a resident of Michigan.

     4               THE COURT:     You're not hearing me, Mr. Morgan.          You

     5     don't have the right to give the jury a definition of state

     6     law.

     7               DEFENDANT MORGAN:        What's the purpose of the opening

     8     statement?

     9               THE COURT:     The opening statement is to show -- is to

    10     tell the jury what the facts -- what you believe the facts

    11     will show and what your theory of the case is.

    12               DEFENDANT MORGAN:        Well, the Fourteenth Amendment say

    13     I have equal protection of the law.            I should be able to

    14     assert this.     It defines exactly what a felon in possession in

    15     the state of Michigan amounts to.

    16               THE COURT:     This is a federal crime, Mr. Morgan --

    17               DEFENDANT MORGAN:        I understand.

    18               THE COURT:     -- that you're accused of.

    19               DEFENDANT MORGAN:        I understand.       I live in the state

    20     of Michigan.     I don't live on any tribal or reservation.           I

    21     wasn't a federal person.        I was in the state of Michigan.

    22               THE COURT:     Do you have any further opening statement

    23     for the jury relating to the facts of the case?

    24               DEFENDANT MORGAN:        Yes.    Yes.

    25               THE COURT:     Go ahead.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.546 Filed 06/26/20 Page 66 of 183
                              Jury Trial - Volume 1 - November 5, 2019             66


     1               DEFENDANT MORGAN:        Okay.    So you saying I can't

     2     assert Michigan Compiled Law 750?

     3               THE COURT:     That's correct.

     4               DEFENDANT MORGAN:        Okay.

     5               Also, the prosecutor and the police involved in this

     6     matter has cleverly, with the intention of fraudulent acts,

     7     conspired to defraud Mr. Morgan of the rights that the

     8     Constitution was designed to protect the citizens of the state

     9     of Michigan, as the Tenth Amendment declared the power to the

    10     state and to the people.

    11               On April 9, 2019, I was being in recovery of a

    12     semi-truck accident that happened in Brazil, Indiana.            As a

    13     result of the insurance Company for the trucking Company I

    14     worked for, somehow the insurance Company committed a list

    15     of fraudulent acts to prevent from rendering the benefits that

    16     I was awarded.     As you will see, the insurance Company has

    17     successfully created a falsehood whereas I have to prove my

    18     innocence that I was not a felon as the term is defined in the

    19     dictionary.

    20               The prosecutor and polices of various departments are

    21     fraudulent trying to force the term, felon, under a character

    22     I never represented.       God blessed me to be a provider and a

    23     protector, which is the characteristics I will live by and

    24     die by.

    25               All across the United States I am known as a provider



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.547 Filed 06/26/20 Page 67 of 183
                              Jury Trial - Volume 1 - November 5, 2019             67


     1     and a protector.     My service as a commercial truck driver has

     2     contributed to the economic boom that Michigan and the

     3     surrounding states has taken into effect.

     4               Due to the fact I have put -- I put being a provider

     5     and a protector first in all elements of life, if I die today

     6     I thank God for allowing me the life to provide and protect.

     7               I do not break laws and I refuse to accept the label

     8     of being something I will never be, which is a felon.            Without

     9     a doubt, God will provide the final answer to the best decision

    10     in this matter.     In God we trust.

    11               THE COURT:     Thank you, Mr. Morgan.

    12               The Government may call its first witness.

    13               Mr. Van Wert, is that yours?

    14               MR. VAN WERT:        The Government calls Trooper Brian

    15     Kross.

    16               THE COURT:     Is Mr. Kross in the courtroom?

    17               MR. VAN WERT:        No.   He is in the hallway, your Honor.

    18               May I move the lectern, your Honor?

    19               THE COURT:     No.    My clerk will do that.

    20               Are you Brian Kross?

    21               THE CLERK:     Yes, your Honor.

    22               THE COURT:     Would you step up here, please?       Stand

    23     right over there.      Raise your right hand and be sworn.

    24        (Witness sworn at 1:46 p.m.)

    25               THE COURT:     Would you have a seat right over here in



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.548 Filed 06/26/20 Page 68 of 183
                              Jury Trial - Volume 1 - November 5, 2019             68


     1     the witness box?

     2               Mr. Kross, would you adjust the microphone so you can

     3     speak into the tip of it?          The chair is not going to move, but

     4     you might be able to pull the microphone closer.

     5               THE COURT:     Okay.      Is that better?

     6               THE COURT:     I think so.        State your full name and

     7     spell your last name for the jury.

     8               THE WITNESS:      Brian Kross, K-r-o-s-s.

     9               THE COURT:     All right.        Stand by, counsel.

    10               MR. VAN WERT:        Yes, your Honor.      Thank you.

    11               May I proceed, your Honor?

    12               THE COURT:     No.

    13               All right, Mr. Van Wert, you may proceed.

    14               MR. VAN WERT:        Thank you, your Honor.

    15                                    *       *       *

    16                                        BRIAN KROSS

    17                    was called as a witness, after having

    18                   been duly sworn to testify to the truth.

    19                                    *       *      *

    20                               DIRECT EXAMINATION

    21    BY MR. VAN WERT:

    22    Q.    Good afternoon, Trooper Kross.           Can you tell us where

    23    you're employed?

    24    A.    I'm employed with the Michigan State Police.

    25    Q.    In what capacity?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.549 Filed 06/26/20 Page 69 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 69


     1    A.    Currently serving as a sergeant.

     2    Q.    How long have you been a trooper with the Michigan State

     3    Police?

     4    A.    Just under seven years.

     5    Q.    What is your current assignment?

     6    A.    I run the Motorcycle Division for the State Police.

     7    Q.    In what area of the state?

     8    A.    Metro Detroit.

     9    Q.    And what are your current duties in that assignment?

    10    A.    My current duties differ from what my assignment was at

    11    the time of this incident.

    12    Q.    Sure.

    13    A.    My current duties, I supervise twelve other motorcyclists

    14    in the State of Michigan, general road patrols.                And then we

    15    have different duties that fall under escorts, movements of

    16    dignitaries, that sort of thing.

    17    Q.    So you indicated that you have been with the Michigan

    18    State Police for seven years.          Do you have any experience with

    19    other law enforcement agencies?

    20    A.    I do not.

    21    Q.    Take you back to April 9 of this year.             Were you still

    22    employed with the Michigan State Police on that day?

    23    A.    I was, yes.

    24    Q.    What was your assignment in April 2019?

    25    A.    During that time I was serving as a task force officer.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.550 Filed 06/26/20 Page 70 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 70


     1    It's a multi-jurisdictional task force through the

     2    U.S. Marshals, serving as a Special Deputy U.S. Marshal.             Our

     3    job at that time was just to track, locate, and arrest violent

     4    felony offenders.

     5    Q.    When you say it's a multi-jurisdictional task force, what

     6    does that mean?

     7    A.    Just a fancy word for -- it's law enforcement people from

     8    different jurisdictions, State, DPD, Wayne County, local PDs,

     9    and then also U.S. Marshals.          So just a lot of different police

    10    officers from each -- each place.

    11    Q.    Was there a name for that task force?

    12    A.    Yeah.   It was just short for DFAT, Detroit Fugitive

    13    Apprehension Team.

    14    Q.    Okay.   Now, in April 2019 how large was the team that you

    15    were assigned to?

    16    A.    The team that I was assigned to consisted of six people.

    17    Q.    And how long were you a task force officer with the

    18    fugitive apprehension team?

    19    A.    About 13 months.

    20    Q.    Now, as a task force officer with that fugitive team, how

    21    were you given assignments?

    22    A.    Our assignments came from a couple different areas.            We

    23    have what's called LEIN, just stands -- an acronym that stands

    24    for Law Enforcement Information Network.              In the most simplest

    25    terms, it's just how one police agency will talk to a different



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.551 Filed 06/26/20 Page 71 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 71


     1    police agency nationwide.

     2               So we can search for felony warrants within an area

     3    that we work, in this case, Detroit, or requests can come in

     4    from an outside agency, can come in from State Police.               I can

     5    have someone that I work with ask for help to locate someone.

     6    It can be a local PD.       Anyone can ask.           If there is a felony

     7    warranty out there, they can just say, we need help finding

     8    this person, and that was my job.

     9    Q.    So in early 2019 were you asked to locate someone named

    10    Gemar Kinte Morgan?

    11    A.    I was.

    12    Q.    And how were you given that request or that assignment?

    13    A.    That request came in from a person that I worked with

    14    within the department.        At the time I was a trooper, so that

    15    name was forwarded to my current supervisor on that team, who

    16    basically just says, yes, we have time to go after him, or we

    17    have to wait until we free up some time.

    18    Q.    Can you tell us why you were instructed to look for Gemar

    19    Morgan?

    20    A.    I was instructed at that time he had a felony warrant for

    21    his arrest.

    22    Q.    That was out of Allen Park; correct?

    23    A.    Correct.

    24    Q.    Is it fair to say that warrant was issued in February of

    25    2019?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.552 Filed 06/26/20 Page 72 of 183
                               Jury Trial - Volume 1 - November 5, 2019             72


     1    A.    Yes.     It was earlier that year.

     2    Q.    Okay.     When you first received the assignment to locate

     3    Gemar Morgan, what did you first do?

     4    A.    What I would do is just, A, confirm the warrant.          So we

     5    would look it up in LEIN.          We would run that person for a

     6    warrant.      And it is very simple, they either have a warrant or

     7    they don't.      In this case I did validate that there was an

     8    active felony warrant for his arrest.

     9    Q.    Okay.     And did you also obtain a basic profile of Gemar

    10    Morgan?

    11    A.    Yeah.     Very basic.     It's just an investigative tool.     We

    12    have different law enforcement computer programs that can kind

    13    of help generate addresses, possible vehicles, all from prior

    14    police contact from where he may have had his license

    15    registered or his address or where a vehicle might be

    16    registered to.      So we just try to connect the dots in terms

    17    of tracking someone.        We read the reports from prior law

    18    enforcement contacts just to try to get an understanding of the

    19    individual we're searching for.

    20    Q.    As part of that did you obtain a photograph of Gemar

    21    Morgan?

    22    A.    I did.

    23    Q.    Did you also obtain his birthday?

    24    A.    I did.

    25    Q.    Was that July 11 of 1977?



                                        USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.553 Filed 06/26/20 Page 73 of 183
                              Jury Trial - Volume 1 - November 5, 2019             73


     1    A.    I -- honestly, I don't remember.

     2    Q.    Would that be indicated in your police report?

     3    A.    It would be in my police report, yes.

     4    Q.    You did author a police report in this matter; correct?

     5    A.    I did, yes.

     6    Q.    Would looking at that refresh your memory?

     7    A.    It would.

     8                MR. VAN WERT:     Your Honor, may I approach the witness

     9     briefly?

    10                THE COURT:    Why?

    11                MR. VAN WERT:     To refresh his memory with his police

    12     report.     He indicated that he was made aware of Mr. Morgan's

    13     birthday.

    14                THE COURT:    What does that have to do with anything

    15     in this case?

    16                MR. VAN WERT:     Just for identification purposes,

    17     your Honor.

    18                THE COURT:    Mr. Morgan is in the courtroom.       Maybe he

    19     can identify him.

    20                MR. VAN WERT:     Absolutely.       I can move on, if the

    21     Court wishes.

    22                THE COURT:    Please do.

    23                MR. VAN WERT:     Thank you, your Honor.

    24    BY MR. VAN WERT:

    25    Q.    Now, Trooper Kross, did you eventually locate and arrest



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.554 Filed 06/26/20 Page 74 of 183
                               Jury Trial - Volume 1 - November 5, 2019                     74


     1    Mr. Morgan on that warrant?

     2    A.     Yes.

     3    Q.     How much time approximately passed from the time you

     4    received the assignment until when you arrested Mr. Morgan?

     5    A.     A month maybe.

     6    Q.     Let me take you back to April 9 of 2019.                 Again, you were

     7    working that day as a task force officer with the fugitive

     8    team; correct?

     9    A.     That's correct.

    10    Q.     And were you also working that day with the other five

    11    members of your team?

    12    A.     That's correct.

    13    Q.     And what did you do to attempt to locate Mr. Morgan that

    14    day?    Where did you go?

    15    A.     Our investigation led us to a physical therapy place on

    16    Hoover near Thirteen Mile.          Our investigation led us there.

    17    We established surveillance on the physical therapy building.

    18    And at that point, because I was the -- deemed the officer in

    19    charge of our team, I established what we call an eye on the

    20    building.      That's the person who is kind of directing the

    21    traffic within our own team.           I had an eye on the main entrance

    22    to this physical therapy place.

    23    Q.     Let me take you back one step.

    24                  So you indicated this building was located on Hoover;

    25    correct?



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.555 Filed 06/26/20 Page 75 of 183
                              Jury Trial - Volume 1 - November 5, 2019               75


     1    A.    That's correct.

     2    Q.    Near Thirteen Mile?

     3    A.    Yes.

     4    Q.    What city was that located in?

     5    A.    I think it's Warren there.

     6    Q.    Is that located within the Eastern District of Michigan?

     7    A.    It is, yes.

     8    Q.    So you indicated that you had an eye on one portion of the

     9    building.     What part of the building was that?

    10    A.    It was actually the rear of the building, but it would be

    11    the main door to this -- to this physical therapy place.

    12    Q.    Okay.   What type of clothing were you wearing that day?

    13    A.    I wear plain clothes.       We move both the city and unmarked

    14    vehicles that are equipped with lights.               If we are ever outside

    15    of our vehicle we have a vest that we put on that has police

    16    identifications and markings.

    17    Q.    Okay.   So you indicated that you were at the rear of the

    18    building, watching the building.           Where were the other members

    19    of your team?

    20    A.    At that time we established a perimeter on the building.

    21    I had two other people in the parking lot.              It was a large

    22    parking lot in the back.        Two other task force officers were

    23    with me to my far right and far left.             The other three task

    24    force officers were on the other side of the building, which

    25    would be facing Hoover Road, just keeping an eye on the front



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.556 Filed 06/26/20 Page 76 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 76


     1    door.

     2    Q.    Sure.   So you indicated that at some point in time did

     3    you, in fact, observe Gemar Morgan?

     4    A.    Yeah.   I was the only one with a clear visual to the glass

     5    door that was the physical therapy place.              And at some point I

     6    did observe Mr. Morgan come to that door.              He did not exit at

     7    that time, but I was able to positively identify him based on

     8    that contact and then also pictures that we had pulled up in

     9    the past of him.

    10    Q.    How long had you been there before you first observed

    11    Mr. Morgan?

    12    A.    No more than an hour.

    13    Q.    Okay.   When you first saw Mr. Morgan through that glass

    14    door, what did you do next?

    15    A.    I told my team that -- just to suit up, which means we put

    16    on our vests that carry those markings, and that I did, in

    17    fact, see our suspect.

    18    Q.    Okay.   Now, after you were suited up, which means you put

    19    your vest on with the police markings on it, what happened

    20    next?

    21    A.    We waited.    It was very shortly after that Mr. Morgan did

    22    exit the physical therapy place.

    23    Q.    Okay.   The person you talk about as -- you referred to as

    24    Mr. Morgan, do you see him in court today?

    25    A.    I do.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.557 Filed 06/26/20 Page 77 of 183
                               Jury Trial - Volume 1 - November 5, 2019              77


     1    Q.    Can you please point to him and tell me what color

     2    clothing he is wearing?

     3    A.    The gentleman over here wearing a black button-down shirt.

     4               MR. VAN WERT:       Your Honor, the record reflect the

     5     identification of the Defendant Gemar Morgan.

     6               THE COURT:      Move on.

     7               MR. VAN WERT:       Thank you, your Honor.

     8    BY MR. VAN WERT:

     9    Q.    So you indicated you saw the Defendant exit the building.

    10    How did you respond to that?

    11    A.    At that point all of our cars are equipped with radios.

    12    We talk amongst our team members.            And so I did let the team

    13    know that he did exit the building and that we were going to be

    14    moving.    That just means that we were in our vehicles.          Myself

    15    and the two other task force officers that were in the parking

    16    lot, we drove our cars towards that main entrance to the

    17    physical therapy building to kind of box in our suspect.

    18    Q.    Okay.     Did you then exit your vehicle?

    19    A.    We did.

    20    Q.    And what happened?

    21    A.    All three of us.

    22               We approached Mr. Morgan.           Immediately -- because of

    23    the active felony warrant, immediately went hands on with him.

    24    Q.    When you say you "went hands on with him," what do you

    25    mean by that?



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.558 Filed 06/26/20 Page 78 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 78


     1    A.    We grab hold of him so he couldn't run away, couldn't get

     2    away.

     3    Q.    Okay.   Were any restraints placed on Mr. Morgan?

     4    A.    A pair of handcuffs were.

     5    Q.    And who put the handcuffs on the Defendant?

     6    A.    That would be a task force officer who works for the

     7    Detroit Police Department, Darren Long.

     8    Q.    Okay.   How was Mr. -- how was the Defendant acting when

     9    you first went, as you say, hands on with him?

    10    A.    You know, I think our initial approach, by the time --

    11    you're talking about a matter of seconds by the time we jumped

    12    out of our vehicles.       We all had our own vehicle.           Walked up

    13    and grabbed him and put cuffs on him.             I think the initial part

    14    was just more shock.       Okay?    So it wouldn't -- I would call it

    15    textbook.     There was no issue, really.             Just walked up and

    16    grabbed him and put handcuffs on.

    17    Q.    Sure.   When you saw the Defendant walk out of the

    18    building, did he appear to have any visible ailments as you

    19    saw him walk out of the building?

    20    A.    None whatsoever.

    21    Q.    So what happened after Officer Long put handcuffs on the

    22    Defendant?

    23    A.    Officer Long did put handcuffs on the suspect.              At that

    24    point it's policy that we would search him.                I conducted a

    25    search, and where I located a handgun in his front-right pants



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.559 Filed 06/26/20 Page 79 of 183
                              Jury Trial - Volume 1 - November 5, 2019              79


     1    pocket.

     2    Q.    Okay.    You say it's department policy in that situation.

     3    Is that because you were arresting the Defendant on the

     4    warrant?

     5    A.    Yeah.    He has an active felony warrant and he is going to

     6    jail, so.

     7    Q.    Okay.    You indicated that you found a gun in his pocket.

     8    How did you locate that?

     9    A.    As Officer Long had the suspect handcuffed, I would just

    10    start a search with my hands.          And there was a handgun in his

    11    front-right pants pocket.         Just check the pockets, empty his

    12    pockets.      We will pat down any area that -- just to, you know,

    13    ensure that there is nothing else there.

    14    Q.    Okay.    What did you do when you located that gun?

    15    A.    Immediately upon locating it, it was a small -- small

    16    handgun and it was inside a sock.           So when I grabbed and pulled

    17    it out, I just confirmed, hey, it's a gun.              But as soon as it's

    18    a gun, I left Mr. Morgan.         I would go make the gun safe.       I

    19    believe I walked over to the hood of my vehicle just to make

    20    the gun -- render it safe.

    21    Q.    When you say you rendered it safe, what did you have to do

    22    for that?

    23    A.    I would eject the magazine and then you can rack the gun

    24    just to eject any caliber -- any round that is in the chamber.

    25    I observed a loaded magazine and also one in the chamber.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.560 Filed 06/26/20 Page 80 of 183
                               Jury Trial - Volume 1 - November 5, 2019              80


     1    Q.    Okay.     After you made it safe by ejecting the magazine and

     2    ejecting that round, was the gun capable of being fired anymore

     3    at that point in time?

     4    A.    I mean, if you loaded it again, but it was -- it was safe.

     5    It was unloaded.

     6    Q.    Sure.     If you saw that firearm again, would you recognize

     7    it?

     8    A.    Absolutely.

     9                 MR. VAN WERT:     Your Honor, may I approach the witness

    10     with Exhibit 1?

    11                 THE COURT:    Yes.    Proposed Exhibit 1.

    12                 MR. VAN WERT:     Proposed Exhibit 1.         I apologize, your

    13     Honor.      Thank you.

    14    BY MR. VAN WERT:

    15    Q.    Trooper Kross, I'm showing you what's marked as Proposed

    16    Government Exhibit Number 1.

    17                 Do you recognize this item?

    18    A.    That's the firearm.         Yes.

    19    Q.    First of all, before you address it, has this firearm

    20    currently been rendered safe?

    21    A.    Yes.

    22    Q.    How so?

    23    A.    Well, it's rendered safe because there is a zip tie that's

    24    going through the magazine well and the chamber of the gun, so

    25    you couldn't put a round in there.



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.561 Filed 06/26/20 Page 81 of 183
                              Jury Trial - Volume 1 - November 5, 2019             81


     1    Q.    Okay.   So can you pick up Exhibit 1?

     2                And this is the firearm that you recovered from

     3    Mr. Morgan on April 9, 2019; correct?

     4    A.    That's correct.

     5                MR. VAN WERT:     Your Honor, I move to admit Proposed

     6     Exhibit 1.

     7                THE COURT:    Is the exhibit tag on the firearm or on

     8     the box?

     9                MR. VAN WERT:     It's on the box, your Honor.

    10                THE COURT:    Any objection, Mr. Morgan, to Exhibit 1?

    11                DEFENDANT MORGAN:       No.

    12                THE COURT:    All right.      Exhibit 1 is received.

    13         (Received in Evidence:       Exhibit Number 1.)

    14    BY MR. VAN WERT:

    15    Q.    Trooper Kross, can you tell us, is there a serial number

    16    on that firearm?

    17    A.    Yes, there is.

    18    Q.    And where is that serial number located?

    19    A.    On this particular handgun it's on the back strap of the

    20    gun, the rear part of the gun.

    21    Q.    And what is that serial number?

    22    A.    1096384.

    23    Q.    Can you tell us the caliber of that firearm?

    24    A.    It's a .25 caliber.

    25    Q.    And what's the make of that firearm?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.562 Filed 06/26/20 Page 82 of 183
                               Jury Trial - Volume 1 - November 5, 2019              82


     1    A.    Raven.     Raven Arms.

     2    Q.    I want to step back briefly.           So when you first -- when

     3    the Defendant was placed in handcuffs and you located the

     4    firearm in his pocket --

     5    A.    Correct.

     6    Q.    -- how did he respond?         How did the Defendant respond?

     7    A.    As I walked away, I mean, you're talking a matter of

     8    seconds, he responded, all of a sudden just flopped, just

     9    dropped to the ground complaining of back pain, so.

    10    Q.    Okay.     Can you describe how he was acting from that point

    11    forward?

    12    A.    That, that point forward I think until probably after --

    13    this is fast-forwarding until after we left the hospital, just

    14    very belligerent, very -- just kind of out of control, very

    15    loud, very aggressive.

    16    Q.    So you indicated that after you located the firearm you

    17    walked away from the Defendant; correct?

    18    A.    Correct.     At that point my primary goal, the Defendant was

    19    in custody and I wanted to make the firearm safe.

    20    Q.    Did other officers remain with him?

    21    A.    Always.

    22    Q.    Based upon how the Defendant began acting, was a decision

    23    made to call for any type of assistance?

    24    A.    There was.     He requested -- he demanded an ambulance.           And

    25    it's with our policy, too, we won't be able to lodge someone



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.563 Filed 06/26/20 Page 83 of 183
                               Jury Trial - Volume 1 - November 5, 2019            83


     1    who is complaining of an injury, so it's within policy and

     2    within his request that we called an ambulance to the scene.

     3    Q.    Okay.    How close from your current location was the

     4    nearest hospital?

     5    A.    Literally right across the street.

     6    Q.    Okay.    So did you -- somebody from your team, in fact,

     7    call for an ambulance?

     8    A.    Yes.

     9    Q.    And did it respond?

    10    A.    Immediately.

    11    Q.    How long did it take?

    12    A.    Less than five minutes.

    13    Q.    Okay.    When the paramedics responded and the ambulance

    14    responded to the scene, did they render some form of aid to

    15    Mr. Morgan?

    16    A.    They did.    He was transported to the hospital.

    17    Q.    Okay.    Did anybody from your team ride with him to the

    18    hospital?

    19    A.    I did.

    20    Q.    Okay.    What happened when you got to the hospital with

    21    Mr. Morgan?

    22    A.    We got to the hospital with Mr. Morgan.              He was

    23    transported by the medics inside.            I may get the term -- to the

    24    triage room, I think, to get checked in.

    25    Q.    Okay.    And did you remain with him through that process?



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.564 Filed 06/26/20 Page 84 of 183
                              Jury Trial - Volume 1 - November 5, 2019             84


     1    A.    I was with him through the entire process.

     2    Q.    Where -- did the Defendant go somewhere else after the

     3    triage room?

     4    A.    He was admitted to his own -- his own room, his own

     5    private room.

     6    Q.    And did you go with him there?

     7    A.    I did.

     8    Q.    How long was the Defendant at the hospital for that day?

     9    A.    I would estimate between an hour, hour and a half.

    10    Q.    And what happened at the end of that hour and a half?

    11    A.    At the end of the hour and a half he was ultimately

    12    granted his medical clearance, which gave me permission to

    13    transport him to Allen Park PD, where the felony warranty was

    14    out of.

    15    Q.    How was he transported there to Allen Park?

    16    A.    My department carries a policy, you're transported in the

    17    front seat, so he was walked to the front of my vehicle and

    18    positioned in the front seat to the point that he was

    19    comfortable and buckled in and I drove him.

    20    Q.    So you drove the Defendant to Allen Park Police

    21    Department; correct?

    22    A.    That's correct.

    23    Q.    And was he then handed over to the custody of Allen Park?

    24    A.    Yes.

    25    Q.    The firearm, Exhibit Number 1 that you located in the



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.565 Filed 06/26/20 Page 85 of 183
                                 Jury Trial - Volume 1 - November 5, 2019                85


     1    Defendant's pocket, was that secured as evidence?

     2    A.    Yes.

     3    Q.    What was done with that firearm that day?

     4    A.    Mr. Morgan was -- he was -- he was my case.                 He was the

     5    person that was assigned to me.               And as I recovered the

     6    vehicle -- or the vehicle -- the firearm, it's my

     7    responsibility to log that into property under our department.

     8    So that property, this firearm was entered into a temporary

     9    property locker at our State Police headquarters here in

    10    Detroit.

    11    Q.    Was the ammunition also secured as evidence as well?

    12    A.    It was.

    13                 MR. VAN WERT:       Nothing further, your Honor.

    14                 THE COURT:      Mr. Morgan, do you have any questions for

    15     the witness?

    16                 DEFENDANT MORGAN:         Yes.    Yes.

    17                                    CROSS EXAMINATION

    18    BY DEFENDANT MORGAN:

    19    Q.    Do you claim to be employed by an entity of the Government

    20    that does professional work?

    21    A.    I'm sorry, does professional work?

    22    Q.    Yes.

    23    A.    Yeah.     Yes.

    24    Q.    Okay.     Where was the location of the place when you first

    25    had physical contact with Mr. Morgan?



                                         USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.566 Filed 06/26/20 Page 86 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 86


     1    A.     I'm sorry, where was the first place I had contact with

     2    you?

     3    Q.     Physical contact.

     4    A.     Physical contact would be the physical therapy place.

     5    Q.     Okay.   Do you allege that the firearm traveled in

     6    interstate commerce?

     7               MR. VAN WERT:        Objection, your Honor.         I don't

     8     believe this witness has the qualifications for that.

     9               THE COURT:     Well, either the witness can answer or

    10     he can't.

    11               MR. VAN WERT:        Absolutely.

    12               THE COURT:     The objection is overruled.

    13               Can you answer the question?

    14               THE WITNESS:      Can you repeat the question?           Did it

    15     travel in interstate commerce?

    16               THE COURT:     No.    I think the question was --

    17    BY DEFENDANT MORGAN:

    18    Q.     No, I said, do you allege --

    19               DEFENDANT MORGAN:        Mr. Morgan, excuse me.

    20               I think the question was, "Do you allege that the

    21     firearm traveled in interstate commerce?"

    22               Was that your question?

    23               DEFENDANT MORGAN:        Yes.

    24               THE COURT:     All right.

    25               THE WITNESS:      If I'm understanding that question



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.567 Filed 06/26/20 Page 87 of 183
                              Jury Trial - Volume 1 - November 5, 2019             87


     1     correct, yes, it did.

     2    BY DEFENDANT MORGAN:

     3    Q.    Okay.   Is it possible that you have never made a mistake

     4    in life?

     5    A.    Is it possible I never made a mistake?

     6                MR. VAN WERT:     Objection, your Honor, as to

     7     relevance.

     8                THE COURT:     Overruled.

     9                MR. VAN WERT:     Thank you, your Honor.

    10                THE WITNESS:     I'm sure I've made a mistake in my life

    11     before.

    12    BY DEFENDANT MORGAN:

    13    Q.    Okay.   Title 49 of the Code of Federal Regulation 373.100

    14    and 373.101 require all interstate commerce transactions to

    15    have a bill of lading.

    16                MR. VAN WERT:     Objection, your Honor.

    17                THE COURT:    Finish the question.

    18    BY DEFENDANT MORGAN:

    19    Q.    Do you understand the purpose of a bill of lading?

    20                MR. VAN WERT:     Objection.      First, irrelevant.

    21                Second of all, this Defendant is again trying to put

    22     forth --

    23                THE COURT:    The objection is relevance?

    24                MR. VAN WERT:     Yes, your Honor.

    25                THE COURT:    The objection is sustained.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.568 Filed 06/26/20 Page 88 of 183
                              Jury Trial - Volume 1 - November 5, 2019             88


     1               MR. VAN WERT:      Thank you, your Honor.

     2               THE COURT:     Move on.

     3    BY DEFENDANT MORGAN:

     4    Q.    According to a bill of lading, can you please state the

     5    Company name and US DOT number that traveled in the interstate

     6    commerce transaction that you allege?

     7               MR. VAN WERT:      Objection again as to relevance, your

     8     Honor.

     9               THE COURT:     What's the purpose of the question?

    10               DEFENDANT MORGAN:        Oh, because in all interstate --

    11     according to the Code of Title 49, Code of Federal Regulation,

    12     373.101 and 373.100, in all interstate commerce transactions

    13     there must be a bill of lading.

    14               THE COURT:     Well, I'm not sure that that's accurate,

    15     but whether there is a bill of lading or not with respect to

    16     this firearm really has nothing to do with this case,

    17     Mr. Morgan.    So that objection is sustained.

    18               DEFENDANT MORGAN:        Well, he --

    19               THE COURT:     Ask another question.

    20               DEFENDANT MORGAN:        He alleged that the firearm

    21     traveled --

    22               THE COURT:     Don't argue with me, Mr. Morgan.        Ask

    23     another question.

    24               DEFENDANT MORGAN:        Okay.

    25    BY DEFENDANT MORGAN:



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.569 Filed 06/26/20 Page 89 of 183
                              Jury Trial - Volume 1 - November 5, 2019             89


     1    Q.     What was the date of your first time communicating with

     2    Mr. Morgan?

     3    A.     You called me, I think, on my work phone maybe two weeks

     4    prior.

     5    Q.     That was March the 8th, 2019?

     6    A.     I'm not certain.     You called me.

     7    Q.     Did you ever go to Mr. Morgan's grandmother home?

     8    A.     There was a house that I went to.          Correct.

     9    Q.     Okay.   Do you know the definition of entrapment?

    10    A.     I mean, I don't know if I can restate it for you right

    11    now.

    12    Q.     Excuse me?

    13    A.     You want me to give you the definition of entrapment?

    14    Q.     Yeah.   If you know it.

    15    A.     I don't have a definition to give you right now.

    16    Q.     Okay.   Have you ever lied under oath to cover up the

    17    truth?

    18    A.     No.

    19    Q.     According to April the 9th, 2019, where did you take

    20    Mr. Morgan?

    21    A.     Where -- where did I take you?         I took you to Allen Park

    22    Police Department.

    23    Q.     Okay.   Are you familiar with Title 49 CFR, subsection

    24    373.100 and 373.101, subpart (a), note a carrier receipt of

    25    bill of lading for all interstate commerce transactions?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.570 Filed 06/26/20 Page 90 of 183
                              Jury Trial - Volume 1 - November 5, 2019             90


     1    A.    I am not familiar with that.

     2    Q.    Okay.   On April 9th, 2019, why did you put Mr. Morgan's

     3    enhanced CDL in your pocket after you released Mr. Morgan and

     4    his property to the Allen Park --

     5    A.    I'm sorry, can you restate that question, please?

     6    Q.    On April the 9th, 2019, why did you put Mr. Morgan's

     7    enhanced CDL in your pocket after you released Mr. Morgan and

     8    his property to Allen Park Police Department?

     9    A.    Why I put your CDL -- are you talking about a driver's

    10    license?

    11    Q.    Yeah.   You took my license with you.

    12    A.    Okay.

    13    Q.    I say, why?

    14    A.    Why did I -- I take your license to identify you, and then

    15    your property, which is the firearm.

    16    Q.    Okay.   Do you still -- hold on.

    17                Do you still have Mr. Morgan's CDL and passport in

    18    your possession?

    19    A.    I do not have your C -- I don't have your driver's license

    20    or a passport, no, sir.

    21    Q.    What did you do with it?

    22    A.    I'm not sure.      Are you alleging I still have your

    23    property?

    24    Q.    I never received it.

    25                THE COURT:    What's your question, Mr. Morgan?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.571 Filed 06/26/20 Page 91 of 183
                              Jury Trial - Volume 1 - November 5, 2019             91


     1                DEFENDANT MORGAN:       I asked him, what did he do with

     2     my CDL.

     3                THE COURT:    Did you confiscate some property at the

     4     time of the arrest?

     5                THE WITNESS:     The only property that I confiscated

     6     was the firearm and a loaded magazine.

     7                THE COURT:     Did you confiscate a driver's license?

     8                THE WITNESS:     No.    Nothing was booked into property.

     9                THE COURT:    All right.      Did you do the booking?

    10                THE WITNESS:     I'm sorry?

    11                THE COURT:    Did you do the booking after you

    12     transported him to Allen Park?

    13                THE WITNESS:     Yeah, I dropped him off at Allen Park

    14     and then he is out of my --

    15                THE COURT:    Listen to the question.

    16                Did you conduct the booking?

    17                THE WITNESS:     I'm sorry.      No, I did not conduct the

    18     booking.

    19                THE COURT:    All right.

    20    BY DEFENDANT MORGAN:

    21    Q.    Did you ever take my license with you when you left

    22    Allen Park Police Department?

    23    A.    That doesn't sound accurate, no.

    24    Q.    Okay.   Do you allege that Mr. Morgan was serving any

    25    condition of a sentence on April 9th, 2019?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.572 Filed 06/26/20 Page 92 of 183
                              Jury Trial - Volume 1 - November 5, 2019                   92


     1    A.    Can you repeat that, please?

     2    Q.    Do you allege that Mr. Morgan was serving any condition of

     3    a sentence on April the 9th, 2019?

     4    A.    I didn't know anything about a sentence.

     5    Q.    Okay.   Did the Michigan State Police issue a warrant to go

     6    to Mr. Morgan's grandmother home?

     7    A.    No.

     8    Q.    Okay.   What would you do if you witnessed police

     9    entrapment in your department?

    10    A.    Well, I would --

    11                MR. VAN WERT:     Your Honor, objection.            This witness

    12     is a fact witness.      He is asking him hypotheticals.             I don't

    13     understand the relevance of that question.

    14                THE COURT:    What's the relevance of that?

    15                DEFENDANT MORGAN:       To test his credibility.

    16                THE COURT:    I don't believe it does.             The objection

    17     is sustained.

    18    BY DEFENDANT MORGAN:

    19    Q.    Did the Michigan -- did the Michigan State Police

    20    Department issue a warrant to go to the pharmacy that

    21    Mr. Morgan was attending?

    22    A.    No.

    23    Q.    Did you have a warrant to follow the medical transport

    24    vehicle that was responsible for taking Mr. Morgan to all his

    25    medical-related appointments?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.573 Filed 06/26/20 Page 93 of 183
                              Jury Trial - Volume 1 - November 5, 2019                  93


     1    A.    No.   No.   No warrant to follow you.

     2    Q.    How did you find out that Mr. Morgan was at a pharmacy on

     3    April 9th, 2019?

     4    A.    Through our investigation led us to your pharmacy there --

     5    or not your pharmacy, your physical therapy place.

     6    Q.    That wasn't my physical therapist place.                 I was at a

     7    pharmacy.

     8                THE COURT:    Do you have a question, Mr. Morgan?

     9                DEFENDANT MORGAN:       Yes.    I asked it.        I asked him,

    10     did he have -- did he have a warrant to follow the medical

    11     transport vehicle that was responsible for taking Mr. Morgan

    12     to all medical-related appointments.

    13                THE COURT:    Yeah.     And he answered that.          He said no.

    14     Do you have another question?

    15    BY DEFENDANT MORGAN:

    16    Q.    How did you obtain the location where Mr. Morgan was at on

    17    April the 9th, 2019?

    18    A.    That was through our investigation.

    19    Q.    I said the location.

    20    A.    The location is, we had a possible vehicle that he would

    21    be operating under and we had that possible vehicle.

    22    Q.    Who was driving that vehicle?

    23    A.    I don't know.      By the time we got to the physical therapy

    24    place, we observed a possible vehicle for Mr. Morgan and we

    25    established a perimeter on the building.              So we were not -- we



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.574 Filed 06/26/20 Page 94 of 183
                              Jury Trial - Volume 1 - November 5, 2019             94


     1    were not certain.      We can't 100 percent say, and to this day I

     2    don't know whose vehicle it was, but we had a probable vehicle

     3    that we followed up with and established that perimeter around

     4    the building.

     5    Q.    Where did you obtain the information to the vehicle from?

     6                MR. VAN WERT:     Objection; relevance, your Honor.

     7                THE COURT:    What difference does that make?

     8                DEFENDANT MORGAN:       If he had probable cause to be

     9     following a medical transport vehicle, because it wasn't my

    10     vehicle.    It was my first time at that location.            So I'm

    11     trying to find out exactly how did he get the legal -- the

    12     legal warrant to, you know, be at that place that day, because

    13     I have some paperwork that states that he obtained a ping off

    14     a signal of my cell phone.

    15                THE COURT:    So what?

    16                DEFENDANT MORGAN:       That's why I'm asking the question.

    17                THE COURT:    I say, what difference does that make

    18     with respect to the charge in this case?

    19                DEFENDANT MORGAN:       To see if it was a legal warrant

    20     issued to that location, being that it was my first day being

    21     at that pharmacy.

    22                THE COURT:    Well, the -- if you are trying to

    23     challenge the legality of the arrest, you should have done

    24     that before trial.

    25                DEFENDANT MORGAN:       Oh, I did.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.575 Filed 06/26/20 Page 95 of 183
                              Jury Trial - Volume 1 - November 5, 2019              95


     1                THE COURT:    So this is not the time to do that.        So

     2     do you have another question?

     3                DEFENDANT MORGAN:       Yes.

     4                THE COURT:    Go ahead.

     5    BY DEFENDANT MORGAN:

     6    Q.    Was you in charge of the investigation involving the

     7    semi-truck accident?

     8    A.    I'm not aware of a semi-truck accident, so no.

     9    Q.    On March 8th, 2019, do you ever recall telling Gemar, you

    10    need to speak to him about a semi-truck accident?

    11    A.    I remember that you called me at some point.

    12    Q.    Do you remember the nature of that conversation?

    13    A.    I remember I tried to get you to turn yourself in, and I

    14    believe that you inquired as to why I was at a family member's

    15    house asking for you.

    16    Q.    Did Mr. Morgan ever provide you with an attorney's

    17    information that day?

    18    A.    I don't recall.     I think you said, contact your attorney,

    19    but never -- no information to contact any attorney was given.

    20    Q.    Okay.   Do you have records of your phone?

    21    A.    I don't have records of my phone, no.

    22    Q.    Okay.   According to your investigation, do you have any

    23    records showing that Mr. Morgan was serving a lifetime

    24    sentence?

    25    A.    No.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.576 Filed 06/26/20 Page 96 of 183
                               Jury Trial - Volume 1 - November 5, 2019            96


     1    Q.    Okay.    If a person successfully complete probation or

     2    parole, what gives the criminal justice system the right to

     3    treat the person as if they are a criminal for life?

     4                MR. VAN WERT:      Objection, your Honor, as to

     5     relevance.

     6                THE COURT:     The objection is sustained.

     7                MR. VAN WERT:      Thank you, your Honor.

     8    BY DEFENDANT MORGAN:

     9    Q.    Do you have any records of Mr. Morgan committing any crime

    10    as a semi-truck driver?

    11    A.    No.     I acted under a valid felony warrant for your arrest

    12    out of Allen Park Police Department.

    13    Q.    Can you please present that warrant?

    14    A.    The issue was in LEIN.         There is a copy of the system ID

    15    number, which is the unique multi-digit number that's assigned

    16    when it's entered into LEIN, which is Law Enforcement

    17    Information Network.        It would -- a copy of the warrant or a

    18    copy of the system ID number would be in my report, showing

    19    that it was active at the time of the arrest.

    20    Q.    Do you know the definition of discharge?

    21    A.    I think it can be used in a lot of different contexts.

    22    Q.    From a prior -- do you know the definition of a discharge

    23    from a prior conviction?

    24                MR. VAN WERT:      Objection as to relevance, your Honor.

    25                THE COURT:     How is this relevant?



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.577 Filed 06/26/20 Page 97 of 183
                              Jury Trial - Volume 1 - November 5, 2019              97


     1               DEFENDANT MORGAN:        Excuse me?

     2               THE COURT:     How is this relevant, Mr. Morgan?        What

     3     does it have to do with the issues in the case?

     4               DEFENDANT MORGAN:        Because they -- the title, they

     5     say I was a prohibited person on April the 9th, 2019, which I

     6     wasn't.      I wasn't a prohibited person.

     7               THE COURT:     Okay.

     8               DEFENDANT MORGAN:        I did everything up under the

     9     Constitution and the laws that required for me to restore my

    10     rights as a commercial truck driver to get certain enhancement

    11     for my CDL, and I completed them, the requirements for

    12     restoring them rights.       So as of April the 9th, 2019, I had

    13     rights restored.

    14               THE COURT:     Well, that's an argument that you are

    15     making, but what does it have to do with this witness?

    16               DEFENDANT MORGAN:        Because he arrested me upon felon

    17     in possession.

    18               THE COURT:     No, he arrested you on a warrant out of

    19     another court.

    20               DEFENDANT MORGAN:        Okay.

    21               THE COURT:     At least that's what his testimony is.

    22               DEFENDANT MORGAN:        Okay.

    23    BY DEFENDANT MORGAN:

    24    Q.    Okay.    Do you know the definition of malicious arrest?

    25    A.    Not an exact definition.        I understand what the term



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.578 Filed 06/26/20 Page 98 of 183
                              Jury Trial - Volume 1 - November 5, 2019                   98


     1    means.

     2    Q.    Could you elaborate?

     3    A.    Malicious arrest?

     4    Q.    Yes.

     5    A.    I'm telling you that I would probably understand what a

     6    malicious arrest was.       In this case, it was, I want to say, as

     7    routine as possible.       There was no physical harm.           There was no

     8    foul play.    No -- it was a valid warrant and we fulfilled that

     9    warrant for Allen Park Police Department.

    10    Q.    Okay.   Due to the -- who issued the warrant; Allen Park

    11    Police Department or Michigan State Police?

    12    A.    Nothing -- really, nothing other than the fact that I'm

    13    employed by Michigan State Police.            The warrant was through

    14    Allen Park Police Department and their -- I believe it's

    15    24th District Court.

    16    Q.    And could you please state for the record exactly what

    17    that warrant indicated, the addresses, the peoples, the

    18    commodity, the property, that was in that warrant?

    19    A.    I'm sorry, you're asking for what now?

    20    Q.    The addresses, the commodity of the property, and the

    21    peoples that was stated in that warrant.

    22    A.    So my job as a task force officer is just to fulfill these

    23    warrants and find people with felony warrants.                 I had nothing

    24    to do with the original complaint that generated this warrant

    25    with Allen Park.      I just know at the time there was a valid



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.579 Filed 06/26/20 Page 99 of 183
                              Jury Trial - Volume 1 - November 5, 2019               99


     1    warrant, which was again my job.

     2                So in terms of talking about the commodities, I know

     3    it was a weapons -- felony for weapons offense, and there was

     4    subsequent charges along with that, multiple counts, was like

     5    the more common thing.        I know there was multiple counts for a

     6    felony warrant.     That's what I acted on.

     7    Q.    Did it have an address in that warrant?

     8    A.    I believe one --

     9                MR. VAN WERT:     Your Honor, I'm going to object as to

    10     relevance, your Honor.

    11                THE COURT:    I don't see how this is relevant to the

    12     charge, Mr. Morgan.      Do you?

    13                DEFENDANT MORGAN:       To see if it was a legal arrest

    14     warrant.    Up under the Fourth Amendment, it's a stipulation

    15     for a seize warrant and an arrest warrant.

    16                THE COURT:      This is not the time to challenge

    17     the validity of the arrest.         If you had a challenge to the

    18     validity of the arrest, you were required under Rule 12 to

    19     file a pretrial motion in that regard, which you didn't do.

    20     So trying -- addressing that issue at trial is too late.            The

    21     question is whether or not the Government can prove that you

    22     possessed a firearm as a prohibited person and the firearm

    23     traveled in interstate commerce.           The fact that the firearm

    24     was discovered in the course of an arrest is really irrelevant

    25     at this point.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.580 Filed 06/26/20 Page 100 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 100


      1               DEFENDANT MORGAN:       Well, when I just tried to assert

      2    the law in regards to interstate commerce transactions, I'm a

      3    truck driver, up under every interstate commerce transaction

      4    you must present a bill of lading.            And I -- you told me I

      5    couldn't ask him if he got a bill of lading.                  He alleged that

      6    the firearm traveled in interstate commerce.                  As a requirement

      7    of that law, you must have a bill of lading or you can't

      8    transport anything in interstate commerce.

      9               THE COURT:    I understand that that's your position,

    10     but that's not correct, and I have told you that before.

    11                DEFENDANT MORGAN:       I have this in my truck.          That is

    12     correct.     I cannot pick up a load without --

    13                THE COURT:    Mr. Morgan, quiet.          I'm not going to

    14     argue with you about the law.            I'm going to tell you what the

    15     law is.     If you disagree with it, you have your remedies.

    16                Do you have any further questions for this witness?

    17                DEFENDANT MORGAN:       No.

    18                THE COURT:    All right.       Does the Government have any

    19     redirect?

    20                MR. VAN WERT:     No, your Honor.         Thank you.

    21                THE COURT:    Thank you, Mr. Kross.          You are excused.

    22                THE WITNESS:     Thank you, your Honor.

    23                THE COURT:    Would you mind taking that exhibit back

    24     to the Government, though?

    25                MR. VAN WERT:     May I approach the witness?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.581 Filed 06/26/20 Page 101 of 183
                              Jury Trial - Volume 1 - November 5, 2019              101


      1               THE COURT:    I'll tell you what, go ahead and get

      2    that, Mr. Van Wert.

      3               MR. VAN WERT:     Thank you.

      4               THE COURT:    Mr. Van Wert, are you taking the next

      5    witness?

      6               MR. VAN WERT:     Yes, your Honor.

      7               THE COURT:    You may call your next witness.

      8               MR. VAN WERT:     Thank you, Judge.         The Government

      9    calls Officer Darren Long.

    10                THE COURT:    Is Mr. Long in the courtroom?

    11                MR. VAN WERT:     I believe he is in the hallway, your

    12     Honor.

    13                THE COURT:     All right.     You may retrieve him.

    14                Are you Darren Long?

    15                THE WITNESS:     Yes.

    16                THE COURT:    Would you come forward, please?

    17                Would you pause right there?          Raise your right hand

    18     and be sworn.

    19         (Witness sworn at 2:24 p.m.)

    20                THE COURT:    Thank you.      Would you have a seat right

    21     over here in the witness box?

    22                Mr. Long, try to adjust the microphone so you can

    23     speak into the tip of it.          And state your full name and spell

    24     your last name for the jury.

    25                THE WITNESS:     Darren Long.       Last name is L-o-n-g.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.582 Filed 06/26/20 Page 102 of 183
                              Jury Trial - Volume 1 - November 5, 2019              102


      1               THE COURT:    Keep your voice at that level when you

      2    testify, please.

      3               THE WITNESS:     Yes.

      4               THE COURT:    You may proceed.

      5               MR. VAN WERT:     Thank you, your Honor.

      6                                  *        *       *

      7                                      DARREN LONG

      8                    was called as a witness, after having

      9                  been duly sworn to testify to the truth.

    10                                   *       *       *

    11                               DIRECT EXAMINATION

    12     BY MR. VAN WERT:

    13     Q.   Officer Long, can you tell us where you're employed?

    14     A.   With the Detroit Police Department.

    15     Q.   How long have you been an officer with the Detroit Police

    16     Department?

    17     A.   It will be eleven years.

    18     Q.   What is your current assignment?

    19     A.   Right now I'm with the FAST unit.             It's a fugitive team in

    20     Wayne County.

    21                THE COURT:    Mr. Long, you're going to have to speak

    22     up, I guess.     I'm having trouble hearing you myself.           I don't

    23     know if the jurors are having trouble.

    24     BY MR. VAN WERT:

    25     Q.   So you indicated your current assignment is with the FAST



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.583 Filed 06/26/20 Page 103 of 183
                              Jury Trial - Volume 1 - November 5, 2019                   103


      1    team; correct?

      2    A.   Yes.    It's a multi fugitive team in Wayne County.

      3    Q.   Okay.    Take you back to April 9 of 2019.               What was your

      4    assignment back in April of 2019?

      5    A.   I was with DFAT, which is the Detroit Fugitive

      6    Apprehension Team headed by the Marshals and other local

      7    agencies.

      8    Q.   Okay.    What were your duties as a member of the DFAT team?

      9    A.   I was a task force officer.

    10     Q.   What did that task force do?

    11     A.   Fugitive apprehension.        I was assigned cases.

    12     Q.   Okay.    Now, back in April 2019 were you assigned to the

    13     DFAT team with Trooper Brian Kross?

    14     A.   Yes.

    15     Q.   Okay.    Were you made aware that Trooper Kross had received

    16     an assignment to locate someone named Gemar Kinte Morgan?

    17     A.   Yes.

    18     Q.   Okay.    And were you assisting Trooper Kross in locating

    19     Mr. Morgan?

    20     A.   Yes.

    21     Q.   Okay.    Specifically, let's go back to April 9 of 2019.

    22     Were you working that day as a task force officer with the

    23     DFAT team?

    24     A.   Yes.

    25     Q.   Were you working that day with Trooper Kross?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.584 Filed 06/26/20 Page 104 of 183
                              Jury Trial - Volume 1 - November 5, 2019              104


      1    A.   Yes.

      2    Q.   Did you make any attempts that day to locate someone named

      3    Gemar Morgan?

      4    A.   Yes.

      5    Q.   What attempts were made?

      6    A.   We went to a -- it was a physical therapy building in

      7    Warren, Michigan.

      8    Q.   Was that at 28671 Hoover Street?

      9    A.   Yes, I believe so.

    10     Q.   Okay.    That's located within the Eastern District of

    11     Michigan; correct?

    12     A.   Yes.

    13                 DEFENDANT MORGAN:      Objection, your Honor.

    14                 THE COURT:   What's the objection, Mr. Morgan?

    15                 DEFENDANT MORGAN:      He is basically, you know,

    16     coercing him on what to say and I feel that's

    17     unconstitutional.

    18                 THE COURT:   Well, it's not unconstitutional.        I'll

    19     construe the objection as suggesting that you're leading the

    20     witness.     So try to refrain from that.

    21                 MR. VAN WERT:     I'll rephrase, your Honor.      Thank you.

    22                 THE COURT:   Yeah.

    23     BY MR. VAN WERT:

    24     Q.   When you first responded to that location in Warren, what

    25     did you do?



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.585 Filed 06/26/20 Page 105 of 183
                              Jury Trial - Volume 1 - November 5, 2019              105


      1    A.   I took visual in the back of the building.

      2    Q.   Did any other officers with your team also locate in the

      3    back of the building?

      4    A.   Yes.    Kross was back there with me also.

      5    Q.   Okay.    Can you tell us what type of vehicle you were

      6    driving that day?

      7    A.   A gray 2008 Ford F150.

      8    Q.   What type of clothing were you wearing?

      9    A.   Plain clothes, but I had -- I have a vest carrier with

    10     markings, police markings on it.

    11     Q.   Okay.    So the vest identifies you as a police officer?

    12     A.   Correct.

    13     Q.   Okay.    Now, prior to arriving at that location did you

    14     have a profile of Gemar Morgan?

    15     A.   Yes.    From the photos that Kross had showed me, yes.

    16     Q.   So you had a photograph of him?

    17     A.   Correct.

    18     Q.   Now, while you were there at that location in Warren did

    19     you, in fact, observe Gemar Morgan?

    20     A.   Yes.    Not at that moment, but yes, I did.

    21     Q.   Eventually you did?

    22     A.   Yes.

    23     Q.   How long had you been there before you first saw

    24     Mr. Morgan?

    25     A.   Probably been there an hour, I would say.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.586 Filed 06/26/20 Page 106 of 183
                              Jury Trial - Volume 1 - November 5, 2019                106


      1    Q.   Where was Mr. Morgan when you first saw him?

      2    A.   Brian Kross had alerted me that Moore -- he had confirmed

      3    that it was Moore coming out the back of the building, and

      4    that's when my eyes was drawn to the door and I seen Mr. Moore

      5    exit the back of the building.

      6    Q.   Okay.    And the person you refer to as Mr. Morgan, do you

      7    see him here in court today?

      8    A.   Yes.

      9    Q.   Can you point to him and tell me what color shirt he is

    10     wearing?

    11     A.   The red button up -- I mean, I'm sorry, black button up

    12     with white dots.

    13                 MR. VAN WERT:     Ask the record reflect the

    14     identification of the Defendant Gemar Morgan.                 Thank you,

    15     your Honor.

    16     BY MR. VAN WERT:

    17     Q.   So how did you respond when you saw the Defendant walk out

    18     of that building?

    19     A.   Brian let us know that was him.           We confirmed it.      We

    20     suited up.    We approached kind of in our vehicles and then

    21     hurried up and got out and approached him on foot.

    22     Q.   That point in time, were you wearing your vest with police

    23     markings on it?

    24     A.   Yes.

    25     Q.   Did you identify yourself in any way?



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.587 Filed 06/26/20 Page 107 of 183
                              Jury Trial - Volume 1 - November 5, 2019                107


      1    A.   Yes.

      2    Q.   How did you identify yourself?

      3    A.   Told him, "Police.      Stop."

      4    Q.   Okay.    How did the Defendant react?

      5    A.   He threw -- I think he was in shock.            He threw a whole

      6    bunch of cookies on the floor and that's when I was able to

      7    gain control of him.

      8    Q.   Okay.    Where did those cookies come from?

      9    A.   I don't know.     He either had them in his hand or to the

    10     side of his body, but he threw a whole bunch of cookies.              It

    11     was a lot of them.

    12     Q.   You said at that point in time you were able to gain

    13     control of him.     How exactly did you do that?

    14     A.   Gained control, I think I maybe grabbed his arm or

    15     shoulder and started handcuffing him.

    16     Q.   Okay.    Why was the Defendant being arrested at that point

    17     in time?

    18     A.   He had a felony warrant, I remember that, out of Allen

    19     Park.

    20     Q.   Okay.    So you said that he dropped some items on the

    21     floor.     Were you inside the building or outside the building?

    22     A.   We were outside the building in the parking lot.           I'm

    23     sorry.

    24     Q.   So when you began putting handcuffs on the Defendant were

    25     you, in fact, able to fully handcuff him?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.588 Filed 06/26/20 Page 108 of 183
                                Jury Trial - Volume 1 - November 5, 2019                108


      1    A.   Yes.

      2    Q.   How was he acting before that moment in time?

      3    A.   He kind of tensed up on me, but at that point, at that

      4    moment, just tensing up on me.

      5    Q.   All right.      When you first saw him, how was he acting?

      6    How was he acting when he walked out of the building?

      7    A.   He walked out of there.          He didn't see us.         So kind of

      8    just strolled out of there.          Was minding his own business, I

      9    would say.

    10     Q.   When you handcuffed the Defendant, what were the other

    11     officers in your team doing?

    12     A.   So Brian was in front of me.            I was behind the Defendant

    13     cuffing him.       And that's when Brian alerted me that he found a

    14     handgun on the subject.

    15     Q.   What did you see?        Did you see the gun?

    16     A.   Yes.     I seen the gun.      It was a silver, small -- as I call

    17     it, pocket -- pocket pistol, as I refer to it.

    18     Q.   Okay.     Did you see where Trooper Kross located that gun?

    19     A.   No.     No.

    20     Q.   Okay.     How did the Defendant react when Trooper Kross

    21     found that gun?

    22     A.   Once Trooper Kross alerted me that he found the handgun,

    23     Mr. Morgan, I still had him by the handcuffs, went to a dead

    24     weight going towards the ground.            So I kind of just helped him,

    25     assist him going to the ground.            He was screaming that his --



                                        USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.589 Filed 06/26/20 Page 109 of 183
                               Jury Trial - Volume 1 - November 5, 2019             109


      1    that he was in pain.

      2    Q.   Okay.     Do you know what Trooper Kross did with that

      3    firearm after he found it?

      4    A.   No.     I was focused on Mr. Morgan.

      5    Q.   Sure.

      6    A.   But I --

      7    Q.   Based on how the Defendant was acting, was any type of

      8    assistance called?

      9    A.   Yes.     We called for EMS.

    10     Q.   Okay.     That ambulance actually arrived; correct?

    11     A.   Yes.

    12     Q.   And took the Defendant?

    13     A.   Yes.

    14     Q.   After that happened did you have any further role in this

    15     investigation?

    16     A.   No.

    17                 MR. VAN WERT:     Nothing further, your Honor.      Thank

    18     you.

    19                 THE COURT:    Mr. Morgan, do you have any questions

    20     for Mr. Long?

    21                 DEFENDANT MORGAN:       Yes.

    22                 THE COURT:    You may proceed.

    23                                  CROSS EXAMINATION

    24     BY DEFENDANT MORGAN:

    25     Q.   Do you allege that the firearm traveled in interstate



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.590 Filed 06/26/20 Page 110 of 183
                               Jury Trial - Volume 1 - November 5, 2019             110


      1    commerce?

      2    A.   I'm sorry?

      3    Q.   Do you allege that the firearm traveled in interstate

      4    commerce?

      5    A.   I don't -- I don't even know what you mean by that, sir.

      6    Q.   Okay.     Do you have -- did you all conduct a forensic lab

      7    report of the firearm?

      8    A.   I didn't, no.

      9    Q.   Was it ever -- was it ever any fingerprints taken of the

    10     firearm?

    11     A.   I don't know that.

    12     Q.   Okay.     Is it possible for a police officer to make a

    13     mistake?

    14     A.   Pretty sure, yes.

    15     Q.   Okay.     Do you allege that Mr. Morgan traveled across state

    16     lines?

    17     A.   No.     Not at that point.      I'm just there for a felony

    18     warrant and warrant.

    19     Q.   Okay.     According to April 9, 2019, where did you take

    20     Mr. Morgan?

    21     A.   I did not take Mr. Morgan anywhere.

    22     Q.   Okay.     Have you ever lied under oath to cover up the

    23     truth?

    24     A.   No.

    25     Q.   Okay.     Could you state your job title and ID for the



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.591 Filed 06/26/20 Page 111 of 183
                               Jury Trial - Volume 1 - November 5, 2019             111


      1    entity that you work for?

      2    A.   I'm sorry?

      3    Q.   Could you state your job title and ID for the entity --

      4    A.   I'm a police officer with Detroit Police and my badge is

      5    4539.

      6    Q.   Okay.   Do you remember the documentation that's in that

      7    warrant that you all retrieved?

      8    A.   Negative.

      9    Q.   You say what?

    10     A.   Negative.     No.

    11     Q.   Did you all have a legal warrant?

    12     A.   Yes.

    13     Q.   And who issued that warrant?

    14     A.   Allen Park.

    15     Q.   How do you know?

    16     A.   I read the LEIN message.

    17     Q.   Excuse me?

    18     A.   The LEIN message.

    19     Q.   And you never looked at it?

    20     A.   Yes, I read it.      I just told you I read the LEIN message.

    21     Q.   What was the -- what was the address in that warrant?

    22     A.   I don't recall that.

    23     Q.   Did it have any property in that warrant?

    24     A.   Don't recall that, sir.

    25     Q.   Okay.   Have you ever communicated with a trucking Company



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.592 Filed 06/26/20 Page 112 of 183
                              Jury Trial - Volume 1 - November 5, 2019               112


      1    that Mr. Morgan worked for?

      2    A.   No.

      3    Q.   Okay.    Did you ever go to Mr. Morgan's grandmother house?

      4    A.   No.

      5    Q.   Okay.    According to the investigation, do you have any

      6    records showing that Mr. Morgan was serving a lifetime

      7    sentence?

      8    A.   No.

      9    Q.   Okay.    According to your records, do it state that

    10     Mr. Morgan was serving any sentence during April the 9th, 2019?

    11     A.   Negative.    I don't know.       No.    I wasn't in charge of the

    12     case, sir.

    13     Q.   Okay.    Do you have any records of Mr. Morgan committing

    14     any crimes as a semi-truck driver?

    15     A.   No.

    16                 DEFENDANT MORGAN:      That's all, your Honor.

    17                 THE COURT:   Thank you.       Any redirect?

    18                 MR. VAN WERT:     No, your Honor.         Thank you.

    19                 THE COURT:   Mr. Long, thank you.          You are excused.

    20                 THE WITNESS:    Thank you.

    21                 THE COURT:   The Government may call its next witness.

    22                 MR. VAN WERT:     Thank you, your Honor.          The Government

    23     calls Trooper John Comer.

    24                 THE COURT:   And who is getting Mr. Comer?

    25                 MR. VAN WERT:     I'll retrieve him, if the Court allows.



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.593 Filed 06/26/20 Page 113 of 183
                              Jury Trial - Volume 1 - November 5, 2019              113


      1               THE COURT:    Are you John Comer?

      2               THE WITNESS:     Yes, sir.

      3               THE COURT:    Would you step up here, please?        Just

      4    pause right there for a moment.            Raise your right hand and be

      5    sworn.

      6         (Witness sworn at 2:36 p.m.)

      7               THE COURT:    Would you have a seat right over here in

      8    the witness box, please?

      9               THE WITNESS:     Thank you.

    10                THE COURT:     Please adjust the microphone so you can

    11     speak into the tip of it.         And would you state your full name

    12     and spell your last name for the jury?

    13                THE WITNESS:     My name is Jonathan Comer, C-o-m-e-r.

    14                THE COURT:     Thank you.

    15                Counsel, you may proceed.

    16                MR. VAN WERT:     Thank you, your Honor.

    17                                   *        *       *

    18                                   JONATHAN COMER

    19                     was called as a witness, after having

    20                   been duly sworn to testify to the truth.

    21                                   *       *       *

    22                               DIRECT EXAMINATION

    23     BY MR. VAN WERT:

    24     Q.    Trooper Comer, can you tell us where you're employed?

    25     A.    I'm employed with the Michigan State Police.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.594 Filed 06/26/20 Page 114 of 183
                              Jury Trial - Volume 1 - November 5, 2019              114


      1    Q.   How long have you been a Trooper with the Michigan State

      2    Police?

      3    A.   Approximately eleven years.

      4    Q.   Do you have any other law enforcement experience?

      5    A.   I do not.

      6    Q.   What's your current assignment?

      7    A.   My current assignment is, I'm a sergeant at the training

      8    academy.     I coordinate and conduct training in Lansing.

      9    Q.   What was your assignment back in April of 2019?

    10     A.   I was a member of DFAT, the Detroit Fugitive Apprehension

    11     Team, which is a multi-jurisdictional task force involved in

    12     locating and arresting fugitives.

    13     Q.   Were you assigned to the same team as Trooper Brian Kross?

    14     A.   Yes.

    15     Q.   Let me take you back to early 2019.             Was your team

    16     requested to locate someone named Gemar Kinte Morgan?

    17     A.   Yes.

    18     Q.   Okay.    Why were you instructed to locate that person?

    19     A.   He had a current felony warrant out of Allen Park.

    20     Q.   Were you the lead on that assignment or was that Trooper

    21     Kross?

    22     A.   It was not me.     It was Trooper Kross.

    23     Q.   Take you back to April 9, 2019.           Were you working that day

    24     with Trooper Kross?

    25     A.   Yes, I was.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.595 Filed 06/26/20 Page 115 of 183
                               Jury Trial - Volume 1 - November 5, 2019             115


      1    Q.   As a member of DFAT?

      2    A.   Yes, I was.

      3    Q.   Did you make any attempts to locate and arrest Gemar

      4    Morgan that day?

      5    A.   On that date, yes.

      6    Q.   What did you do?

      7    A.   I provided backup and extra bodies for surveillance in the

      8    area which we ended up locating him.

      9    Q.   Where was he located?

    10     A.   It was at a physical therapy center off of Hoover, I

    11     believe.

    12     Q.   What city was that in?

    13     A.   Warren.

    14     Q.   Okay.     When you first responded to that location, exactly

    15     where did you go?

    16     A.   I went to the rear of the building, which I believe would

    17     be the west side of the building.           There was a back parking lot

    18     and I set up in that back parking lot in my vehicle.

    19     Q.   So the same area that Trooper Kross was located?

    20     A.   Yes.

    21     Q.   Prior to that date did you have a basic profile of Gemar

    22     Morgan?

    23     A.   Yes.

    24     Q.   As part of that did you have his photograph?

    25     A.   Yes.



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.596 Filed 06/26/20 Page 116 of 183
                              Jury Trial - Volume 1 - November 5, 2019              116


      1    Q.   And that day did you, in fact, observe Gemar Morgan?

      2    A.   Yes.

      3    Q.   Where did you first see him?

      4    A.   I saw him when he came out of the physical therapy door

      5    into the parking lot.       That's where I first observed him.

      6    Q.   How did you respond at that point in time?

      7    A.   The -- typically what happens is the officer in charge, in

      8    this case it would have been Trooper Kross, would have eyes on

      9    the front door.     And the suspect, or in this case Mr. Morgan,

    10     would -- came out of the door.          He said, "Suit up," which we

    11     would put our vests on, and then approached Mr. Morgan.

    12     Q.   Did you have any markings on that vest that day?

    13     A.   Yes.    I have an external carrier vest that has "State

    14     Police," and I wear my badge as well.

    15     Q.   The person who you refer to as Mr. Morgan, do you see him

    16     here in court today?

    17     A.   Yes, I do.

    18     Q.   Can you point to him and tell me what color shirt he is

    19     wearing?

    20     A.   It's a -- he's right over here.           It's dark, possibly

    21     maroon color.

    22                 MR. VAN WERT:     Record reflect the identification of

    23     Defendant Gemar Morgan.

    24     BY MR. VAN WERT:

    25     Q.   So when you first saw the Defendant exit the building and



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.597 Filed 06/26/20 Page 117 of 183
                               Jury Trial - Volume 1 - November 5, 2019              117


      1    you approached him, what did you do?

      2    A.   I just provided backup for Trooper Kross and Officer Long.

      3    We just basically conducted an arrest at that time.

      4    Q.   Okay.     Do you recall what Officer Long did during the

      5    arrest?

      6    A.   Yes.     He was the one that put the handcuffs on Mr. Morgan.

      7    Q.   Okay.     And as Officer Long was handcuffing the Defendant,

      8    what did Trooper Kross do?

      9    A.   Trooper Kross conducted a search of Mr. Morgan.

    10     Q.   Did you observe that?

    11     A.   I did.

    12     Q.   Did Trooper Kross locate anything during that search?

    13     A.   Yes.

    14     Q.   What did he find?

    15     A.   He first found a handful of cookies in one of his pockets,

    16     but then the second pocket, I believe the right front, is when

    17     he located the firearm.

    18     Q.   Okay.     How did the Defendant respond when Trooper Kross

    19     found that firearm?

    20     A.   After he found the firearm he kind of became out of

    21     control, belligerent, flopped on the ground.               Stated he was in

    22     pain, his back hurt.

    23     Q.   Was an ambulance called for the Defendant at that point in

    24     time?

    25     A.   They were.



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.598 Filed 06/26/20 Page 118 of 183
                              Jury Trial - Volume 1 - November 5, 2019              118


      1    Q.   Did they take over treatment of the Defendant?

      2    A.   Yes.

      3    Q.   Okay.    Did you make any efforts to locate any type of

      4    surveillance video that day?

      5    A.   I did.

      6    Q.   What efforts did you make?

      7    A.   The physical therapy location was in a strip mall and I

      8    went to each one of the other businesses in the strip mall

      9    looking for surveillance.

    10     Q.   Okay.    Did any of those -- any of those businesses have

    11     video surveillance?

    12     A.   No, they did not.

    13     Q.   Did you have any role in this investigation going forward

    14     from that point in time?

    15     A.   As far as the investigation, no, but I did go to the

    16     hospital with Trooper Kross.

    17                 MR. VAN WERT:     Okay.    Nothing further, your Honor.

    18     Thank you.

    19                 THE COURT:   Mr. Morgan, do you have any questions for

    20     Mr. Comer?

    21                 DEFENDANT MORGAN:      Yes.

    22                                 CROSS EXAMINATION

    23     BY DEFENDANT MORGAN:

    24     Q.   Do you allege that the firearm traveled in interstate

    25     commerce?



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.599 Filed 06/26/20 Page 119 of 183
                              Jury Trial - Volume 1 - November 5, 2019              119


      1    A.   I'm sorry, I don't understand the question.

      2    Q.   Do you allege that the firearm traveled across state line?

      3    A.   I -- I don't know if it traveled across state lines, no.

      4    Q.   Do you allege that Mr. Morgan traveled across state line?

      5    A.   I don't know.

      6    Q.   Was it ever a forensic lab report done on the firearm?

      7    A.   I -- I had nothing to do with the investigation as far as

      8    after you were under arrest.         Typically what happens is any

      9    firearm is submitted to a lab, but I -- again, I don't know

    10     personally, no.

    11     Q.   Was there any fingerprints done to that firearm?

    12     A.   I don't know.

    13     Q.   Okay.   Have you ever lied under oath to cover up the

    14     truth?

    15     A.   No.

    16     Q.   Now, you said you obtained a -- what was it, a search

    17     warrant, a seize warrant, or an arrest warrant?

    18     A.   I did not obtain any warrant at all.

    19     Q.   What was your purpose being at that location?

    20     A.   My purpose would be backup for the officer in charge,

    21     which would have been Trooper Kross.

    22     Q.   Who dispatched you all for that location?

    23     A.   We did not get dispatched to that location.

    24     Q.   Now, you say your job was to back up officer who?

    25     A.   Trooper Kross, who was the officer in charge.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.600 Filed 06/26/20 Page 120 of 183
                              Jury Trial - Volume 1 - November 5, 2019              120


      1    Q.   Did he ever present a warrant to you all?

      2    A.   Yes.    An arrest warrant.

      3    Q.   Did it state addresses in it?

      4    A.   I believe it did.

      5    Q.   What was the address in that warrant?

      6    A.   I don't know what the address was.

      7    Q.   What about the -- did it state any property in that

      8    warrant?

      9    A.   No.    It does not say any property in the arrest warrant.

    10     Q.   Did it have any other specific location in that warrant?

    11     A.   A specific location, no, I don't believe so.

    12     Q.   Did it have any license plates in that warrant or vehicle?

    13     A.   Not that I recall.

    14                 DEFENDANT MORGAN:      That's it, your Honor.

    15                 THE COURT:   No further questions, Mr. Morgan.

    16                 DEFENDANT MORGAN:      No.

    17                 THE COURT:   Thank you.

    18                 Any further questions?

    19                 MR. VAN WERT:     Just very briefly, your Honor.

    20                               REDIRECT EXAMINATION

    21     BY MR. VAN WERT:

    22     Q.   Trooper Comer, based upon those last few questions, when

    23     you're notified of an arrest warrant for a person, what

    24     information are you given?

    25     A.   It's the name, the full name, first, middle, last, date of



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.601 Filed 06/26/20 Page 121 of 183
                              Jury Trial - Volume 1 - November 5, 2019              121


      1    birth, height and weight, color hair, color eyes, what the

      2    warrant is, what the -- where the warrant is out of, what

      3    police department, and what court and the jurisdiction.

      4    Q.   Is it fair to say that warrant authorizes you to arrest

      5    somebody; correct?

      6    A.   Yes.

      7    Q.   And you weren't part of the underlying investigation into

      8    that Allen Park case; correct?

      9    A.   I was not, no.

    10                 MR. VAN WERT:     Nothing further, your Honor.

    11                 THE COURT:   Any further questions?

    12                 DEFENDANT MORGAN:      Yes.

    13                 THE COURT:   Okay.     Go ahead.

    14                               RECROSS EXAMINATION

    15     BY DEFENDANT MORGAN:

    16     Q.   At the address that you all located Mr. Morgan at, was

    17     that -- was that his home?

    18     A.   No.    It was a physical therapy center.

    19     Q.   What date did you all receive that address?

    20     A.   I don't know the date that we received it.

    21     Q.   So you never really seen the warrant yourself?

    22     A.   Yes, I would have seen the arrest warrant, yes.

    23     Q.   Do you remember anything about that warrant?

    24     A.   Just how I explained.        Your name, first, middle, last,

    25     date of birth, where the warrant was out of, what the warrant



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.602 Filed 06/26/20 Page 122 of 183
                              Jury Trial - Volume 1 - November 5, 2019               122


      1    was for.

      2    Q.   You don't remember the address that was in it?

      3    A.   I don't.

      4    Q.   Okay.   Trying to figure out, how did you all obtain the --

      5    come to a location at a pharmacy?          I know you keep on saying

      6    physical therapy, but it's a pharmacy.               That was my first time

      7    being at that place.      How did you all come about that address

      8    or the location?

      9    A.   That would have been -- that would have been part of our

    10     investigation in this case.        It would have been part of Trooper

    11     Kross's investigation, since he was the officer in charge.

    12     Q.   Did you all have a warrant to follow the medical transport

    13     vehicle around?

    14     A.   I'm not -- I'm not aware of any medical transport vehicle.

    15     Q.   Was you all -- did you all have any warrant to go to any

    16     other facilities?

    17     A.   I guess I'm --

    18     Q.   Doctor's office.      My physical therapist place was in

    19     Farmington, that's why I'm kind of concerned.

    20     A.   Okay.   I guess your arrest warrant, is that what you're

    21     asking?    I'm confused at what the question is.

    22     Q.   I'm just trying to -- I'm trying to get an understanding

    23     of what was involved in that legal -- if it was a legal arrest

    24     warrant.

    25     A.   Well, the arrest warrant was issued out of Allen Park.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.603 Filed 06/26/20 Page 123 of 183
                              Jury Trial - Volume 1 - November 5, 2019              123


      1    I had no part of the investigation for the warrant.                My

      2    specific job duties would be to obtain or locate and arrest

      3    the fugitive.     In this case would be you, Mr. Morgan.

      4    Q.   So how did you know it was Mr. Morgan in that warrant

      5    then?

      6    A.   I'm sorry?

      7    Q.   How did you all know it was Mr. Morgan in that warrant?

      8                What specifics that the warrant indicated to

      9    positively identify that it was Mr. Morgan?

    10     A.   Like we just stated a little bit ago, your full name, your

    11     date of birth, your height and weight, eye color, hair color.

    12     Q.   Now, before this date did you all ever have, like,

    13     pictures of Mr. Morgan?

    14     A.   Yes.

    15     Q.   And where did them pictures come from?

    16     A.   Came from LEIN or Secretary of State.

    17     Q.   Okay.    Did you all ever communicate with an insurance

    18     Company?

    19     A.   I did not, no.

    20                 DEFENDANT MORGAN:      Okay.    No further questions, your

    21     Honor.

    22                 THE COURT:   Mr. Van Wert, do you have any further

    23     questions?

    24                 MR. VAN WERT:     No, your Honor.         Thank you.

    25                 THE COURT:   Mr. Comer, when you observed Mr. Morgan



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.604 Filed 06/26/20 Page 124 of 183
                              Jury Trial - Volume 1 - November 5, 2019                124


      1    in April in Warren in the parking lot, was he wearing a

      2    cervical collar at the time?

      3               THE WITNESS:     I don't believe so, but I'm not

      4    100 percent.     I don't think he was.

      5               THE COURT:    You know what I mean by that?

      6               THE WITNESS:     Yes.     Yes.

      7               THE COURT:    You see that he is wearing one now?

      8               THE WITNESS:     I do.

      9               THE COURT:    So you don't remember whether he was or

    10     not?

    11                THE WITNESS:     I don't believe he was, no.

    12                THE COURT:    Okay.      Thank you.

    13                Anything else?

    14                MR. VAN WERT:     No, your Honor.         Thank you.

    15                THE COURT:    Mr. Morgan, anything further?

    16                DEFENDANT MORGAN:        Excuse me?

    17                THE COURT:    Any further questions?

    18                DEFENDANT MORGAN:        No.

    19                THE COURT:    All right.       Thank you.

    20                Mr. Comer, you are excused.

    21                THE WITNESS:     Thank you, sir.

    22                THE COURT:    You may call your next witness.

    23                MR. VAN WERT:     Thank you, your Honor.           Government

    24     calls Special Agent David Salazar.

    25                THE COURT:    And he is not in the courtroom either?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.605 Filed 06/26/20 Page 125 of 183
                              Jury Trial - Volume 1 - November 5, 2019              125


      1               MR. VAN WERT:     He is in the hallway, your Honor.

      2               THE COURT:    Okay.     Are you David Salazar?

      3               THE WITNESS:     Yes, I am, sir.

      4               THE COURT:    Would you step forward, please?        Just

      5    pause right there for a moment.            Raise your right hand and be

      6    sworn.

      7        (Witness sworn at 2:50 p.m.)

      8               THE COURT:    Would you have a seat right over here in

      9    the witness box, please?

    10                THE WITNESS:     Yes, sir.

    11                THE COURT:    Mr. Salazar, pull the microphone -- well,

    12     adjust it just like that so you can speak right into the tip

    13     of it.

    14                State your full name and spell your last name for the

    15     jury.

    16                THE WITNESS:     David Salazar, S-a-l-a-z-a-r.

    17                THE COURT:    Counsel, you may proceed.

    18                MR. VAN WERT:     Thank you, your Honor.

    19

    20                                   *        *       *

    21                                    DAVID SALAZAR

    22                     was called as a witness, after having

    23                   been duly sworn to testify to the truth.

    24                                   *       *       *

    25



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.606 Filed 06/26/20 Page 126 of 183
                                 Jury Trial - Volume 1 - November 5, 2019           126


      1                                  DIRECT EXAMINATION

      2    BY MR. VAN WERT:

      3    Q.     Agent Salazar, can you tell us where you're employed?

      4    A.     Yes.   I'm a Special Agent with the Bureau of Alcohol,

      5    Tobacco, Firearms, and Explosives.

      6    Q.     How long have you been an agent with the Bureau or ATF?

      7    A.     Over five years.

      8    Q.     What are your current duties as a special agent with ATF?

      9    A.     I investigate crimes mostly concerning firearms and

    10     narcotics and I am also an interstate nexus expert.

    11     Q.     Do you have any other law enforcement experience?

    12     A.     Yes.   Prior to working for ATF I was a Detroit police

    13     officer for over 17 years.

    14     Q.     Throughout your law enforcement career have you received

    15     training in the use of firearms?

    16     A.     Yes, I have.

    17     Q.     Can you tell us what type of training you have received?

    18     A.     Handling of firearms and firearms qualification.

    19     Q.     Is that both with Detroit Police Department and now with

    20     ATF?

    21     A.     Yes, it is.

    22     Q.     How many times throughout your career in law enforcement

    23     have you fired a weapon in training?

    24     A.     Well over 10,000, I would say.

    25     Q.     What types of weapons were you trained in the use of?



                                         USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.607 Filed 06/26/20 Page 127 of 183
                              Jury Trial - Volume 1 - November 5, 2019              127


      1    A.   Handguns, shotguns, rifles.

      2    Q.   As a Special Agent with ATF have you been trained in

      3    making interstate nexus determinations of firearms?

      4    A.   Yes, I am.

      5    Q.   Can you tell us, what -- what is interstate nexus

      6    determination?

      7    A.   The determination is first identifying the firearm, and

      8    then from there you locate where the firearm was manufactured,

      9    and then whether or not it crossed state lines.

    10     Q.   Okay.    In order to make that -- in order to make those

    11     determinations did you have to receive or go to or attend any

    12     type of training?

    13     A.   Yes, I did.

    14     Q.   Can you tell us about the training in that area that you

    15     have received?

    16     A.   Yes.    I can -- I attended a week-long training that was

    17     conducted by ATF in Huntsville, Alabama.             And also during that

    18     training I toured Remington Manufacturing Company.

    19     Q.   And during that week-long training what type of topics

    20     were you trained on?

    21     A.   How to identify -- properly identify a firearm and just

    22     different ways to determine where a firearm is manufactured.

    23     Q.   Are there other resources that you use when you make an

    24     interstate nexus determination of a firearm?

    25     A.   Yes.    There's different publications I use, internet



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.608 Filed 06/26/20 Page 128 of 183
                              Jury Trial - Volume 1 - November 5, 2019              128


      1    searches, anything -- any way I can get additional information

      2    of the manufacturer.

      3    Q.   All right.    When you talk about making an interstate nexus

      4    determination of a firearm, are you referring to firearms that

      5    were collected or received by ATF as evidence in ongoing

      6    criminal investigations?

      7    A.   Yes, I am.

      8    Q.   So if ATF has recovered or they have received a firearm,

      9    based on your training and experience, how do you go -- how do

    10     you determine whether that weapon is, in fact, a firearm?

    11     A.   Basically, sometimes we will test fire it or I'll just do

    12     a test at my desk with the firearm unloaded to make sure it

    13     functions as it is manufactured to.

    14     Q.   Do you also examine the weapon itself, the markings on the

    15     weapon?

    16     A.   Yes, I do.

    17     Q.   Then do you take that information and compare it with your

    18     reference guides?

    19     A.   Yes, I do.

    20                DEFENDANT MORGAN:       Objection, your Honor.

    21                THE COURT:    Yes, what's your objection?

    22                DEFENDANT MORGAN:       The prosecutor is coercing this

    23     witness to basically answer exactly how he want him to answer.

    24                THE COURT:    Well, I'm not sure that's the case, but

    25     I'll take it as an objection that the questions are leading,



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.609 Filed 06/26/20 Page 129 of 183
                               Jury Trial - Volume 1 - November 5, 2019             129


      1    and I will sustain that objection.

      2               MR. VAN WERT:      I'll rephrase going forward, your

      3    Honor.    Thank you.

      4    BY MR. VAN WERT:

      5    Q.   Now, Agent, you indicated that another part of your

      6    determination is determining whether a firearm has traveled in

      7    interstate commerce; correct?

      8    A.   Yes, it is.

      9    Q.   How do you make that determination?

    10     A.   I will find the markings on the firearm to determine the

    11     manufacturer of the firearm, and then I will look up where that

    12     manufacturer actually manufactures their firearms.

    13     Q.   How many times in your career after you attended that

    14     training have you looked at a firearm and made a determination

    15     as to whether it traveled in interstate or foreign commerce?

    16     A.   I have done anywhere, 50, 75 interstate nexus

    17     determinations.

    18     Q.   In those cases do you prepare reports of your findings?

    19     A.   Yes, I do.

    20     Q.   Have you previously testified in court regarding an

    21     interstate nexus determination that you have made on a firearm?

    22     A.   Yes, I have.

    23     Q.   Or about ammunition?

    24     A.   Yes, I have.

    25     Q.   Approximately how many times?



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.610 Filed 06/26/20 Page 130 of 183
                               Jury Trial - Volume 1 - November 5, 2019             130


      1    A.   Twice in Federal Court.

      2    Q.   Do you recall when?        When you testified?

      3    A.   Yes.    February of 2018 and November of 2018.

      4    Q.   And both times that was in Federal Court; correct?

      5    A.   Yes, it was.

      6    Q.   Throughout your career have you also conducted test

      7    firings of firearms to determine whether a firearm is

      8    functional?

      9    A.   Yes.

    10     Q.   Approximately how many times have you test fired a firearm

    11     to see whether it was functional?

    12     A.   I have conducted probably 20, 25, somewhere around there,

    13     maybe more.

    14     Q.   When you test fire a weapon in that capacity, what are you

    15     trying to determine?

    16     A.   To makes sure it functions as it is designed.             So

    17     basically loading the firearm with ammunition and pulling the

    18     trigger and seeing if it expels the projectile.

    19     Q.   In this case did you examine the firearm?

    20     A.   Yes, I did.

    21                 MR. VAN WERT:     Your Honor, may I approach the witness

    22     with Government Exhibit Number 1?

    23                 THE COURT:    You may.

    24                 MR. VAN WERT:     Thank you, your Honor.

    25     BY MR. VAN WERT:



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.611 Filed 06/26/20 Page 131 of 183
                               Jury Trial - Volume 1 - November 5, 2019             131


      1    Q.   Agent Salazar, I'm showing you what's been already

      2    admitted as Government Exhibit Number 1.

      3                Do you recognize that item?

      4    A.   Yes.    This is the firearm I conducted a determination on.

      5    Q.   Did you examine that exact firearm for this case?

      6    A.   Yes, I did.

      7    Q.   Why did you examine that firearm?

      8    A.   To complete a determination on the firearm, whether or not

      9    it traveled in interstate nexus or interstate commerce.

    10     Q.   Can you tell us what type of weapon that is?

    11     A.   Yes.    This is a Raven Arms Model MP25, .25 caliber

    12     semi-automatic pistol.

    13     Q.   Before giving us your interstate nexus determination, was

    14     that determination that you made based upon facts and data that

    15     you learned through your training and experience?

    16     A.   Yes, it was.

    17     Q.   Is that the product of specialized training that you

    18     received in making those type of determinations?

    19     A.   Yes, it is.

    20     Q.   After examining that Government Exhibit Number 1, that

    21     firearm, that weapon, did you make a determination about

    22     whether it is, in fact, a firearm?

    23     A.   Yes, it is.

    24     Q.   And what determination is that?

    25     A.   That this is, indeed, a firearm based upon the definition



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.612 Filed 06/26/20 Page 132 of 183
                              Jury Trial - Volume 1 - November 5, 2019              132


      1    of a firearm.

      2    Q.   And what did you use to form that opinion?

      3    A.   The firearm was test fired and it functioned as a firearm.

      4    Q.   Now, after examining that firearm did you determine

      5    whether or not it traveled in interstate or foreign commerce?

      6    A.   Yes, I did.

      7    Q.   And how did you form that opinion?

      8    A.   I researched Raven Arms.        Raven Arms was a manufacturer.

      9    They are no longer in existence.          But when they were, they

    10     manufactured all their firearms in California.

    11     Q.   Okay.   And is there, in fact, a stamp on that firearm --

    12     A.   Yes, there is.

    13     Q.   -- where it was made?

    14     A.   Yes, there is.

    15     Q.   Where is that stamp located?

    16     A.   It is located on the left side when holding the firearm.

    17     Q.   Okay.   What part of the firearm?

    18     A.   It's on the slide.

    19     Q.   Okay.   And what does that indicate?

    20     A.   That the firearm was manufactured by Raven Arms in

    21     Industry, California.

    22     Q.   And just for the record, when you're holding the firearm

    23     in your right hand, that's -- when you're holding the firearm

    24     in your right hand, the firearm is pointed forward, what side

    25     is that marking on?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.613 Filed 06/26/20 Page 133 of 183
                              Jury Trial - Volume 1 - November 5, 2019              133


      1    A.   It is on the left side.

      2    Q.   And you indicated regarding that firearm, you're aware

      3    that it was test fired; correct?

      4    A.   Yes.

      5    Q.   Were you present when it was test fired?

      6    A.   Yes, I was.

      7    Q.   Can you explain that process of how that was done?

      8    A.   Yes.    The firearm was loaded and the trigger was pulled,

      9    at which time it expelled the projectile and it ejected the

    10     casing.

    11     Q.   What was -- what was loaded into that firearm?

    12     A.   .25 caliber ammunition.

    13     Q.   Do you recall how many rounds were loaded?

    14     A.   Two.

    15     Q.   How were those loaded into the firearm?

    16     A.   They were loaded right into the magazine and then

    17     loaded -- or it was loaded and then the magazine -- the slide

    18     went forward to put it in the chamber.

    19     Q.   Okay.    Then what happened next in that process?

    20     A.   It was -- the trigger was pulled.

    21     Q.   And what happened when the trigger was pulled?

    22     A.   The projectile was ejected or the projectile fired through

    23     and the spent casing was ejected.

    24     Q.   Okay.    Based upon that, did that firearm function as it

    25     was intended?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.614 Filed 06/26/20 Page 134 of 183
                               Jury Trial - Volume 1 - November 5, 2019             134


      1    A.   Yes, it did.

      2    Q.   What was done with that firearm after it was test fired?

      3    A.   It was placed back into evidence.

      4    Q.   Do you recall who was with you when that firearm was test

      5    fired?

      6    A.   Yes.    Special Agent Kenton Weston.

      7    Q.   Okay.    Who is the one that actually physically pulled that

      8    trigger?

      9    A.   Special Agent Weston.

    10     Q.   But you were there with him when it happened?

    11     A.   Yes, I was.

    12                 MR. VAN WERT:     Okay.     Nothing further, your Honor.

    13                 THE COURT:    Any questions, Mr. Morgan?

    14                 DEFENDANT MORGAN:       Yes.

    15                 THE COURT:    You may ask.

    16                                 CROSS EXAMINATION

    17     BY DEFENDANT MORGAN:

    18     Q.   You claim you did a special report on that firearm?

    19     A.   I did a nexus report, correct.

    20     Q.   Who did it register to?

    21     A.   I do not conduct a registration check on the firearm.

    22     Q.   What about a forensic lab report?

    23     A.   I do not conduct a forensic -- I do not prepare a

    24     forensics lab report.

    25     Q.   Was it ever any fingerprints taken?



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.615 Filed 06/26/20 Page 135 of 183
                               Jury Trial - Volume 1 - November 5, 2019             135


      1    A.   I do not know, sir.

      2    Q.   Okay.   Now, you say you are a nexus expert?

      3    A.   Yes, sir.

      4    Q.   Do you allege that the firearm traveled in interstate

      5    commerce?

      6    A.   Yes, it did.

      7    Q.   Do you allege that Mr. Morgan traveled across state line?

      8    A.   I do not know that, sir.         That is not what I do.

      9    Q.   When was it traveled across state lines, the firearm?

    10     A.   Sometime after it was manufactured.

    11     Q.   And what year was it manufactured?

    12     A.   The Company was active between 1971 and 19- -- 1970 and

    13     1991.

    14     Q.   Okay.   Are you aware of the bill of ladings that is

    15     required in all interstate commerce transactions?

    16     A.   No, sir.

    17     Q.   Okay.   Is it possible that a police officer can make a

    18     mistake?

    19     A.   Yeah, I guess it's possible, sir.

    20     Q.   Okay.   Did you participate in the arrest of Mr. Morgan?

    21     A.   No, I did not.

    22     Q.   Okay.   Well, without no forensic lab report, it's really

    23     hard to say if it was ever any -- well, was it ever any

    24     fingerprints taken on that?

    25     A.   I do not know, sir.



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.616 Filed 06/26/20 Page 136 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 136


      1               DEFENDANT MORGAN:       Okay.    Thanks a lot.

      2               No other questions.

      3               THE COURT:    No further questions?

      4               DEFENDANT MORGAN:       No.

      5               THE COURT:    Any further questions?

      6               MR. VAN WERT:     No, your Honor.         Thank you.

      7               THE COURT:    Thank you, Mr. Salazar.              You are excused.

      8               THE WITNESS:     Thank you, sir.

      9               THE COURT:    You may call your next witness.

    10                MR. VAN WERT:     Your Honor, we have one additional

    11     witness.    Is it possible to take a five-minute break at this

    12     point in time or no?

    13                THE COURT:     It is possible.       Are you asking for one?

    14                MR. VAN WERT:     I am, your Honor.

    15                THE COURT:     All right.       We will take a five-minute

    16     recess.

    17                Members of the jury, please don't discuss the case

    18     among yourselves.       Please remain in the jury room during the

    19     break.

    20                Would you escort the jury out, please?

    21                THE CLERK:     All rise for the jury.

    22         (Jury left courtroom at 3:03 p.m.)

    23                THE COURT:    Five minutes enough?

    24                MR. VAN WERT:     Absolutely.

    25                THE COURT:    We will reconvene at 3:10 and Court is in



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.617 Filed 06/26/20 Page 137 of 183
                              Jury Trial - Volume 1 - November 5, 2019              137


      1    recess.

      2        (Recess taken from 3:04 p.m. to 3:15 p.m.)

      3               THE CLERK:    All rise.        Court is back in recess -- or

      4    back in session.

      5               THE COURT:    Yes.    You may be seated.

      6               Is the Government ready for the jury?

      7               MS. ISON:    Yes, your Honor.        I'm just wondering, we

      8    have digital exhibits for purposes of this witness, your

      9    Honor.

    10                THE COURT:    Oh, can you see that?

    11                Off the record.

    12         (Discussion held off the record at 3:15 p.m.)

    13                THE COURT:    I'm sorry.       Are you ready for the jury?

    14                MS. ISON:    I am, your Honor.        Thank you.

    15                THE COURT:    Mr. Morgan, are you ready for the jury?

    16                DEFENDANT MORGAN:       Yes.

    17                THE COURT:    Would you bring the jury in, please?

    18                Is your witness in the courtroom?

    19                MS. ISON:    Yes, he is, your Honor.          He is right here.

    20                THE COURT:    All right.

    21                THE CLERK:    All rise for the jury.

    22         (Jury entered courtroom at 3:16 p.m.)

    23                THE COURT:    You may be seated.

    24                When we took our recess, members of the jury, the

    25     Government was going to call another witness.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.618 Filed 06/26/20 Page 138 of 183
                                Jury Trial - Volume 1 - November 5, 2019              138


      1               And Ms.     Ison, you may proceed.

      2               MS. ISON:      Thank you, your Honor.          The Government

      3    calls Special Agent Kenton Weston.

      4               THE COURT:      Mr. Weston, would you step around, raise

      5    your right hand and be sworn?

      6               THE WITNESS:       Yes, your Honor.

      7         (Witness sworn at 3:17 p.m.)

      8               THE COURT:      Please have a seat in the witness box.

      9               THE WITNESS:       Thank you, your Honor.

    10                THE COURT:      Would you state your full name and spell

    11     your last name for the jury?

    12                THE WITNESS:       My name is Kenton, K-e-n-t-o-n; Weston,

    13     W-e-s-t-o-n.

    14                THE COURT:      Would you pull that microphone a little

    15     closer to you?

    16                You may proceed, Ms.          Ison.

    17                                     *        *       *

    18                                      KENTON WESTON

    19                     was called as a witness, after having

    20                    been duly sworn to testify to the truth.

    21                                     *       *        *

    22                                  DIRECT EXAMINATION

    23     BY MS. ISON:

    24     Q.    Agent Weston, how are you employed?

    25     A.    I'm a Special Agent with the Bureau of Alcohol, Tobacco,



                                        USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.619 Filed 06/26/20 Page 139 of 183
                              Jury Trial - Volume 1 - November 5, 2019              139


      1    Firearms, and Explosives.

      2    Q.   And how long have you been employed in that capacity?

      3    A.   Since January 2018.

      4    Q.   Before that how were you employed?

      5    A.   I have ten years working as a financial statement auditor,

      6    working primarily with the Big Three auto industry.

      7    Q.   Are you the agent in charge of this case?

      8    A.   I am.

      9    Q.   How did you become involved in this case?

    10     A.   I was contacted by a task force officer we have with the

    11     ATF who was originally a trooper from Michigan State Police,

    12     and I was contacted about the facts of the case involving

    13     Mr. Morgan.

    14     Q.   And what are your duties as an ATF officer?

    15     A.   We investigate federal firearm laws focusing primarily on

    16     violent crimes involving those firearms.             They can go anywhere

    17     from gun trafficking and also firearms that are utilized to

    18     protect narcotics.

    19     Q.   You said that you were notified by a task force officer

    20     about a particular individual.         Who was that?

    21     A.   Gemar Morgan.

    22     Q.   And what is it that you learned about Mr. Morgan?

    23     A.   I learned that there was an arrest warrant that was

    24     executed, and Gemar Morgan was arrested with a loaded firearm

    25     in his front pocket.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.620 Filed 06/26/20 Page 140 of 183
                              Jury Trial - Volume 1 - November 5, 2019              140


      1    Q.   And do you know what type of firearm that was?

      2    A.   It was a Raven Arms MP25 semi-automatic pistol.

      3    Q.   And is that the pistol that is in Government's Exhibit

      4    Number 1?

      5    A.   It is.

      6    Q.   And have you had custody of that particular exhibit --

      7    A.   I have.

      8    Q.   -- as the agent in charge of this case?

      9    A.   I have.

    10     Q.   After you learned of that information about Mr. Morgan

    11     from the task force officer, what, if anything, did you

    12     determine?

    13     A.   I determined that Mr. Morgan was a prohibited person, that

    14     the firearm traveled through interstate nexus, and that -- I

    15     think this was the main two parts of it.

    16     Q.   Let's start with the first part.

    17                 How did you determine that Mr. Morgan was a

    18     prohibited person?

    19     A.   Utilizing certified court documents, the Law Enforcement

    20     Information Network, also known as LEIN, I confirmed that there

    21     was previously felony convictions associated with Mr. Morgan.

    22     Q.   And what felony convictions did you determine that

    23     Mr. Morgan had?

    24     A.   He was sentenced in 1999 for felony armed robbery, and

    25     then also in 2006 for -- he pled to felon in possession in the



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.621 Filed 06/26/20 Page 141 of 183
                              Jury Trial - Volume 1 - November 5, 2019               141


      1    Western District of Michigan.         In both cases, the first one

      2    being a sentence in '99, he spent about four years in prison.

      3    And then the following case in 2006, spent a little -- almost

      4    six -- or over six.      I'm sorry.

      5    Q.   Let's start with the 1999 case.           You said that you

      6    obtained certified records; is that correct?

      7    A.   Yes, ma'am.

      8    Q.   And did you obtain certified records for the 1999 -- for

      9    the 1998 case in which Mr. Morgan was sentenced in 1999;

    10     correct?

    11     A.   Correct.

    12     Q.   From the court?

    13     A.   I put a request in through the Third Circuit Court here

    14     in Wayne County and received certified court documents.

    15     Q.   So that was Third Circuit in Wayne County where that --

    16     Mr. Morgan was convicted of that offense?

    17     A.   Yes.

    18     Q.   And did you acquire those records?              Were those records

    19     provided for you?

    20     A.   Yes, they were.

    21     Q.   And were those the records on which you relied to

    22     determine that Mr. -- one record on which you relied to

    23     determine that Mr. Morgan was a prohibited person?

    24     A.   It was.

    25                 MS. ISON:   Will you pull up Number 5?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.622 Filed 06/26/20 Page 142 of 183
                              Jury Trial - Volume 1 - November 5, 2019              142


      1    BY MS. ISON:

      2    Q.   I'm showing you what has been marked -- if you will, go to

      3    Number 5.    You have an exhibit book up there.

      4                Government's Proposed Exhibit Number 5, do you

      5    recognize that?

      6    A.   Yes, ma'am.

      7                THE COURT:   That should be up on your screen.        Is it

      8    there?

      9                THE WITNESS:     It is, sir.

    10                 THE COURT:     All right.

    11     BY MS. ISON:

    12     Q.   Okay.    And what is it?

    13     A.   That's a State of Michigan, Third Judicial Court Criminal

    14     Division.    It is a certified document of conviction.

    15     Q.   Of whose conviction?

    16     A.   Gemar Morgan.

    17     Q.   And what is the conviction?

    18     A.   That is for two different things.            Felony armed robbery

    19     and felony firearm.

    20     Q.   And what was the -- is there a sentence indicated on

    21     there?

    22     A.   A sentence on July the 19th of 1999.

    23     Q.       And does it indicate what the sentence of imprisonment

    24     was imposed by this court?

    25     A.   It does.    Between -- let's see -- four to fifteen years.



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.623 Filed 06/26/20 Page 143 of 183
                              Jury Trial - Volume 1 - November 5, 2019              143


      1    Q.   And did you independently determine whether or not

      2    Mr. Morgan had -- actually was imprisoned on this case?

      3    A.   Yes.

      4    Q.   And what did you do?       What did you determine with regards

      5    to his term of imprisonment?

      6    A.   That he was imprisoned for over a year, making him by

      7    definition a felon.

      8    Q.   And going to the conviction you mentioned in 2006 from --

      9    you mentioned -- you indicated that it was from the Western

    10     District?

    11     A.   Yes, ma'am.

    12     Q.   Is that the Federal Court in the Western District?

    13     A.   It is.

    14     Q.   And what did you learn about that particular conviction?

    15     A.   In that conviction there was a plea that was obtained

    16     between the United States and Mr. Morgan concerning a felon in

    17     possession.    In that plea agreement it stated that he was, in

    18     fact, a felon from a -- previously a felon in 2006, and that

    19     was in possession of a firearm at that time.

    20                 MS. ISON:    Your Honor -- I'm sorry.

    21     BY MS. ISON:

    22     Q.   Agent Weston, going back to Proposed Government's Exhibit

    23     Number 5, there are two pages to that.               Can you go to the

    24     second page of that exhibit, please?

    25                 THE COURT:   Well, he can't.        Your technician is going



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.624 Filed 06/26/20 Page 144 of 183
                              Jury Trial - Volume 1 - November 5, 2019              144


      1    to have to flip it.

      2               MS. ISON:    Pardon me?

      3               Oh, can you pull that up, please?

      4               THE COURT:    Are you asking for him to look at it on

      5    the screen?

      6               MS. ISON:    Yes.    She pulled it up, your Honor.

      7               THE WITNESS:     Your Honor, I have a hard copy as well.

      8               MS. ISON:    I'm sorry about that.

      9    BY MS. ISON:

    10     Q.   And what is that?      Is that another -- is that part of the

    11     record that you received from the Third Circuit Court about

    12     Mr. Morgan's 1999 or 1998 conviction?

    13     A.   It is.

    14     Q.   And what does it reflect?

    15     A.   It reflects that there is a conviction for -- there

    16     is a conviction; that a restitution payment was had; and that

    17     320 days was awarded time served.

    18     Q.   And does it also indicate that he was sentenced to four

    19     years to fifteen years for Count 2 for the armed robbery and

    20     two years for Count 3, the felony firearm?

    21     A.   It does.

    22                MS. ISON:    In addition to that, if you would please

    23     pull up Government's Exhibit 6, please.

    24     BY MS. ISON:

    25     Q.   Draw your attention to Government's Exhibit 6, Proposed



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.625 Filed 06/26/20 Page 145 of 183
                              Jury Trial - Volume 1 - November 5, 2019               145


      1    Exhibit 6, please.

      2               THE COURT:    I don't have an Exhibit 6 on your list.

      3               MS. ISON:    Oh, we don't?       We provided that, I

      4    believe, to the Court, your Honor.

      5               I believe it was provided to Defense Counsel and we

      6    neglected to provide a copy to the Court.

      7               Would the Court allow us to tender one to the Court

      8    now?

      9               THE COURT:    Well, actually, you have tendered one to

    10     me, but I don't have it on your exhibit list.                 So you're

    11     adding that?

    12                MS. ISON:    Yes.     Would the Court allow us to amend

    13     the exhibit list to include Government's Proposed Exhibit 6?

    14     And I can provide the Court with a copy that includes it

    15     already.

    16                THE COURT:    Yes.    That's part of the same conviction

    17     that is covered by Exhibit 5?

    18                MS. ISON:    That is correct, your Honor.

    19                THE COURT:    All right.

    20                MS. ISON:    It is.

    21                THE COURT:    Go ahead.

    22     BY MS. ISON:

    23     Q.   And what is that in Government's Proposed Exhibit 6,

    24     Agent?

    25     A.   This is the pretrial settlement offer between the



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.626 Filed 06/26/20 Page 146 of 183
                              Jury Trial - Volume 1 - November 5, 2019                   146


      1    Third Circuit Judicial Court and Mr. Morgan.

      2    Q.   Is this signed by Mr. Morgan?

      3    A.   It appears to be.

      4    Q.   And on what date was it signed?

      5    A.   It would be May 26 of 1999.

      6    Q.   And what is your understanding of the pretrial settlement

      7    offer?

      8    A.   To my understanding, that means that there has been a plea

      9    agreement or someone has pled guilty to the charges against

    10     them.

    11     Q.   And based on the records you received from the Third

    12     Judicial Circuit Court about this case, the 1998 case in which

    13     Mr. Morgan pleaded guilty in 1999 and sentence was in '99, it

    14     indicated that he had, in fact, pleaded guilty in that case; is

    15     that right?

    16     A.   Correct.

    17                MS. ISON:    Your Honor, I move to admit Government's

    18     Exhibit 5 and 6, please.

    19                THE COURT:    Mr. Morgan, do you have any objections to

    20     Exhibits 5 or 6?

    21                DEFENDANT MORGAN:       Yes, your Honor.           If you didn't

    22     have it in, if the Court didn't have it as an exhibit, I think

    23     it's unconstitutional for it to, you know, be amended in

    24     court.

    25                THE COURT:    Well, that's Number 6.          Let's start with



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.627 Filed 06/26/20 Page 147 of 183
                              Jury Trial - Volume 1 - November 5, 2019               147


      1    Number 5.    Do you have any objection to Number 5?

      2               DEFENDANT MORGAN:       Oh, yes.     According to that

      3    conviction, that conviction was discharged back in 2003, so

      4    it's been over 16 years that that's been off my record.

      5               THE COURT:    What do you mean, it's been discharged?

      6               DEFENDANT MORGAN:       I successfully completed and got a

      7    certificate of rehabilitation.

      8               THE COURT:    All right.      So what's the objection?

      9               DEFENDANT MORGAN:       That that was 20 years ago.

    10                THE COURT:    All right.      I don't find that that's

    11     a valid basis to object, so the objection is overruled.

    12     Exhibit 5 is received.

    13         (Received in Evidence:       Exhibit Number 5.)

    14                THE COURT:    What about Number 6?

    15                DEFENDANT MORGAN:       Oh, same scenario.         In 2011 I

    16     received a certificate of rehabilitation, whereas, that

    17     conviction was discharged.         I wasn't sentenced to life for

    18     either -- neither one of them crimes to where the Government

    19     is still, you know, punishing me for, you know, prior

    20     convictions where I done changed my life and don't partake

    21     in them conducts anymore.        So I think it's unconstitutional

    22     for it to be produced into the court.

    23                THE COURT:    All right.      I appreciate your objection,

    24     but it does not state a valid legal ground.              The objection is

    25     overruled and Exhibit 6 is received.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.628 Filed 06/26/20 Page 148 of 183
                              Jury Trial - Volume 1 - November 5, 2019              148


      1         (Received in Evidence:      Exhibit Number 6.)

      2               THE COURT:    Proceed, counsel.

      3    BY MS. ISON:

      4    Q.    Agent Weston, with regard to Mr. Morgan's 1999 conviction

      5    for armed robbery, did your research reveal in any way that

      6    Mr. Morgan's rights to possess a firearm had been restored?

      7    A.    In all my investigation, no.         There was no rights restored

      8    in any way that I saw, especially in getting your -- your

      9    non-prohibited status reversed.          So if he was -- there was

    10     nothing.

    11     Q.    Did you see any orders or were you able to locate any

    12     orders in this record for the 1999 conviction for armed robbery

    13     from a court, from a judge in that court that revealed that

    14     Mr. Morgan's rights had been restored?

    15     A.    I saw nothing.

    16     Q.    Drawing your attention to Government's Exhibit Number 3,

    17     you indicated that you also received or acquired certified --

    18                THE COURT:    That's a proposed exhibit?

    19                MS. ISON:    Proposed exhibit.        Thank you, your Honor.

    20                THE COURT:    Okay.

    21     BY MS. ISON:

    22     Q.    Proposed Exhibit Number 3, that you also acquired

    23     information from the Western District of Michigan, the United

    24     States District Court for the Western District of Michigan with

    25     regards to Mr. Morgan's conviction for felon in possession; is



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.629 Filed 06/26/20 Page 149 of 183
                              Jury Trial - Volume 1 - November 5, 2019                   149


      1    that correct?

      2    A.   Correct.

      3    Q.   And I'm showing you Government's Proposed Exhibit 3.                Is

      4    that what you acquired from that Court with regards to that

      5    record or have you had an opportunity to review a certified

      6    record that reflects that?

      7    A.   I have had a chance to review a certified record.             On the

      8    screen is the record that -- the certified record that I

      9    examined.

    10     Q.   And have you confirmed that with the information and

    11     research that you learned about this particular conviction for

    12     Mr. Morgan based on your research, your investigation, and any

    13     law enforcement databases that you utilized to determine

    14     Mr. Morgan's criminal record?

    15     A.   Correct.    Yes.   This is --

    16     Q.   And what is the date of the -- what is that?             What is

    17     Government's Proposed Exhibit 3?

    18     A.   It is a judgment in a criminal case out of the Western

    19     District of Michigan, United States versus Gemar Morgan, for

    20     a 922(g)(1), which is felon in possession.             And it was an

    21     agreement that was -- this is the front page of a plea

    22     agreement.

    23     Q.   Read that again, Government's Proposed Exhibit --

    24     A.   I'm sorry, judgment in a criminal case.             My apologies.

    25     Q.   Did you learn, however, that Mr. Morgan had, in fact,



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.630 Filed 06/26/20 Page 150 of 183
                               Jury Trial - Volume 1 - November 5, 2019             150


      1    pleaded guilty to this particular offense?

      2    A.   I did.

      3    Q.   In addition to that, did you also learn that Mr. -- any

      4    sentence that Mr. Morgan received for this particular offense,

      5    the 2006 felon in possession conviction out of the Western

      6    District?

      7    A.   I'm sorry, can you repeat the question?

      8    Q.   I'm sorry.

      9                Did you determine whether or not Mr. Morgan had, in

    10     fact, pleaded guilty to this particular offense?

    11     A.   Yes.     He pled guilty to this offense.

    12     Q.   Okay.     And do you know what he -- what, if any, sentence

    13     he received as a result?

    14     A.   He was sentenced to prison for and served about six and a

    15     half years.

    16     Q.   And you said he served six and a half years for this

    17     particular offense as well?

    18     A.   Yes, ma'am.

    19                 MS. ISON:    Your Honor the Government moves to admit

    20     Proposed Exhibit Number 3, please.            Government Proposed

    21     Exhibit Number 3.

    22                 THE COURT:    Mr. Morgan, do you have an objection to

    23     Exhibit Number 3?

    24                 DEFENDANT MORGAN:       No.   But I have questions.

    25                 THE COURT:    I'm sorry?



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.631 Filed 06/26/20 Page 151 of 183
                              Jury Trial - Volume 1 - November 5, 2019              151


      1               DEFENDANT MORGAN:       I have questions for the witness.

      2               THE COURT:    Do you want to wait until your turn or do

      3    you want to ask about the exhibit?

      4               DEFENDANT MORGAN:       No.

      5               THE COURT:    All right.      So you have no objection?

      6               DEFENDANT MORGAN:       No.

      7               THE COURT:    All right.      Thank you.      Exhibit Number 3

      8    is received.

      9         (Received in Evidence:      Exhibit Number 3.)

    10     BY MS. ISON:

    11     Q.    Did you have an opportunity --

    12                THE COURT:    Ms.    Ison, what do you want to do about

    13     publishing this to the jury?

    14                MS. ISON:    Pardon me.       We have -- we can make copies,

    15     your Honor.

    16                THE COURT:    Well, they have their screens.          You

    17     haven't asked to --

    18                MS. ISON:    We will have it available in the event

    19     that they need to see a hard copy of it.

    20                THE COURT:    All right.      You may proceed, then.

    21                MS. ISON:    Oh, the -- I'm sorry.          Oh, it's not

    22     published to the jury?         I'm sorry.

    23                Yes, your Honor.      We just ask that now that the

    24     exhibits are admitted they be published to the jury.

    25                THE COURT:    Which ones?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.632 Filed 06/26/20 Page 152 of 183
                              Jury Trial - Volume 1 - November 5, 2019                152


      1               MS. ISON:    Government's Exhibit 3, 5, and 6.

      2               THE COURT:    Well, you can only do them one at a time.

      3               Members of the jury, jurors in the front row, grab

      4    the screen with both hands, one on each side, and pull it up,

      5    just like that.

      6               And this is Exhibit Number 3.             Are you able to see

      7    that?

      8               MS. ISON:    Your Honor, I do have a hard copy that I

      9    can furnish to the jury.

    10                THE COURT:    I think this is sufficient.

    11                MS. ISON:    This is Number 3, your Honor, with regard

    12     to Mr. Morgan's prior conviction out of the Western District

    13     of Michigan for felon in possession of a firearm.

    14                THE COURT:    Right.     Do you wanted to publish 5 or 6?

    15                MS. ISON:    Yes, your Honor.        5 and then 6 as well,

    16     please.

    17                THE COURT:    All right.      You can put up 5.

    18                MS. ISON:    Is that 5?      Okay.    And then 6, please.

    19                Then, your Honor, for purposes of completeness, your

    20     Honor, we would ask that Government's Exhibit 3 be published

    21     again, page 2, please.

    22                THE COURT:    Oh, all right.

    23     BY MS. ISON:

    24     Q.   And if you would, Agent, turn to page 2 of the judgment.

    25     And does it indicate there the term of imprisonment that



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.633 Filed 06/26/20 Page 153 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 153


      1    Mr. Morgan received out of the Western District for being a

      2    felon in possession of a firearm?

      3    A.   It does.

      4    Q.   What does it indicate there?

      5    A.   The Defendant is remanded to the custody of the United

      6    States Marshals.

      7    Q.   Do you see under the term, imprisonment?                 Are you looking

      8    at --

      9    A.   Oh, I'm sorry.     I was too far.       "Imprisonment.        The

    10     Defendant is hereby committed to the custody of the United

    11     States Bureau of Prisons to be imprisoned for a total term of

    12     78 months."

    13     Q.   And did you independently determine, approximately how

    14     much time did Mr. Morgan spend in prison on this particular

    15     offense?

    16     A.   Yes.

    17     Q.   And how much?     How long was that?

    18     A.   About six years.

    19     Q.   Did your research or investigation reveal in any way

    20     whether Mr. Morgan's rights with regards to this particular

    21     conviction, that is, the 2006 conviction out of the Western

    22     District for being a felon in possession of a firearm, that his

    23     rights had been restored in that case?

    24     A.   His rights had not been restored.

    25     Q.   Based on your investigation were you able to determine



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.634 Filed 06/26/20 Page 154 of 183
                              Jury Trial - Volume 1 - November 5, 2019              154


      1    whether or not Mr. Morgan is a prohibited person?

      2    A.   Mr. Morgan has been a prohibited person for quite a while

      3    as exemplified by the sentencing in 1999, the sentencing in

      4    2006.

      5    Q.   Did you also participate -- did you also -- you have had

      6    custody of the weapon, you indicated.            Did you in any way

      7    determine whether or not the weapon was functional?

      8    A.   I have.

      9    Q.   And do you have any experience with that?

    10     A.   I do.

    11     Q.   Have you fired several weapons?

    12     A.   I have.

    13     Q.   Did you also participate in any way to determine that from

    14     a more legal perspective, if you will, determine that the gun

    15     actually functioned, the weapon functioned?

    16     A.   Yes.    Utilizing my training and experience as an ATF agent

    17     I took Exhibit 1 to the ATF test firing range and conducted two

    18     function tests on that firearm and the firearm functioned as

    19     designed.    I did so in the presence of Special Agent Salazar.

    20                 MS. ISON:    No further questions of this witness, your

    21     Honor.

    22                 THE COURT:   All right.       Thank you.

    23                 Mr. Morgan, you may ask questions now if you like,

    24     sir.

    25                 DEFENDANT MORGAN:      Yes.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.635 Filed 06/26/20 Page 155 of 183
                               Jury Trial - Volume 1 - November 5, 2019             155


      1                                CROSS EXAMINATION

      2    BY DEFENDANT MORGAN:

      3    Q.   Do you allege that the firearm traveled in interstate

      4    commerce?

      5    A.   Through the investigation conducted by Special Agent

      6    Salazar, who is a nexus expert, he informed me through his

      7    report that the firearm has, in fact, traveled through

      8    interstate nexus.

      9    Q.   And do you have an exact date when that transaction

    10     occurred?

    11     A.   I do not.

    12     Q.   Do you allege that Mr. Morgan traveled across state line?

    13     A.   I do not know the travel history of Mr. Morgan.

    14     Q.   Okay.     According to your testimony, is it true that you

    15     say my rights wasn't restored?

    16     A.   Correct.

    17     Q.   Are you familiar with the TSA and the Department of

    18     Homeland Security?

    19     A.   I'm familiar with both of those agencies.

    20     Q.   Okay.     When they provide you with a background clearance,

    21     what do that specify?

    22     A.   I do not know what you're referencing.

    23     Q.   Oh.     Well, I received a background clearance from being a

    24     felon in 2013 from the TSA, which is the Transportation Safety

    25     Administration and Department of Homeland Security.            So my



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.636 Filed 06/26/20 Page 156 of 183
                              Jury Trial - Volume 1 - November 5, 2019              156


      1    rights was restored.

      2    A.   I don't know what rights were restored in this particular

      3    case between TSA and Homeland Security, but when it comes to

      4    terms of being a prohibited person in the eyes of federal law

      5    enforcement, being a prohibited person, there is a number of

      6    items.    One of those, one of those items is being a felon.

      7    During our investigation at no time did we see anything that

      8    would state that any rights were restored in the sense of being

      9    able to possess a firearm.

    10     Q.   The Probation Department at this location, Ms. Trevino,

    11     she have records of my rights being restored, restored by TSA

    12     and Department of Homeland Security.           So --

    13     A.   I'm sorry, I don't understand the question.

    14     Q.   No, I say, she have records of it, and you said you

    15     didn't.    You said you did an investigation on it.           What

    16     investigation did you do on it?

    17     A.   The investigation I conducted was going through to verify

    18     that there are court-certified documents stating that the

    19     Defendant is a convicted felon.

    20     Q.   And stating that the Defendant is a convicted felon,

    21     that's a lifetime condition?

    22     A.   As far as I -- I don't know if it's a lifetime condition,

    23     but there has been no evidence of any sort of rights pertaining

    24     to ownership of a -- I'm sorry -- the possession of a firearm

    25     that were uncovered during the investigation.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.637 Filed 06/26/20 Page 157 of 183
                              Jury Trial - Volume 1 - November 5, 2019                157


      1    Q.   So up under your expertise if a person is discharged from

      2    a prior sentence what would you define as discharged from a

      3    prior sentence?

      4    A.   Could you please repeat the question?

      5    Q.   What would you define as discharged from a prior sentence?

      6    A.   I don't -- I don't understand how to answer that.

      7    Q.   Well, I can help you out a little bit.

      8               MS. ISON:    Objection, your Honor.

      9               THE COURT:    Well, let me hear the question.

    10     BY DEFENDANT MORGAN:

    11     Q.   Actually, discharge from a prior sentence means to set

    12     free of all obligations and I met that criteria.              I received

    13     certificates of rehabilitation.          So I'm trying to understand,

    14     why would you label Mr. Morgan as a convicted felon when at

    15     the time of April 9, 19 -- 2019, Mr. Morgan wasn't serving no

    16     sentence, no probation, no parole, or owed no fines or

    17     restitutions?

    18     A.   I'm sorry, can you -- so what's the question?

    19     Q.   What give you the legal grounds to claim Mr. Morgan as a

    20     convicted felon when at the time of April the 9th, 2019,

    21     Mr. Morgan wasn't serving no -- no sentence of imprisonment,

    22     probation or parole, fine or restitution, which defines felon?

    23     A.   Based off of certified court documents indicated, as I

    24     have mentioned before, that Mr. Morgan is a convicted felon.

    25     Q.   Once again, did any of them court documents state that



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.638 Filed 06/26/20 Page 158 of 183
                              Jury Trial - Volume 1 - November 5, 2019              158


      1    Mr. Morgan was serving a lifetime sentence?

      2    A.   From my evaluation of the documents, a lifetime sentence

      3    of imprisonment was not included as part of the -- any plea

      4    agreement or any sentencing.

      5    Q.   Okay.    Did you partake in the arrest of Mr. Morgan?

      6    A.   Did I partake -- I executed the felony arrest of

      7    Mr. Morgan.

      8    Q.   And what location that was at?

      9    A.   I obtained custody of Mr. Morgan at the Wayne County Jail.

    10     Q.   On April 9th, 2019, did you have a legal -- did you

    11     partake in that arrest?

    12     A.   No.

    13     Q.   Okay.    Now, did you ever do a forensic lab report on that

    14     firearm?

    15     A.   I did not conduct a forensic lab report on this firearm.

    16     Q.   Okay.    Do you claim to be employed by an entity of the

    17     Government that does professional work?

    18     A.   Could you please rephrase that question?

    19     Q.   Do you claim to be employed by an entity of the Government

    20     that does professional work?

    21     A.   I am a special agent with the Bureau of Alcohol, Tobacco,

    22     Firearms, and Explosives.

    23     Q.   Okay.    Did you retrieve any fingerprints from that

    24     firearm?

    25     A.   I did not retrieve any fingerprints from that firearm.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.639 Filed 06/26/20 Page 159 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 159


      1    Q.   Have you ever lied under oath to cover up the truth?

      2    A.   No.

      3    Q.   Okay.   Do you have knowledge of the interstate commerce?

      4    A.   I do not have -- I know of it.

      5    Q.   Are you familiar with the bill of lading that is required

      6    in all interstate commerce transactions?

      7    A.   I don't know -- I do not know the policy that you're

      8    referencing.

      9    Q.   It's Title 49 from the Code of Federal Regulations.

    10                MS. ISON:    Objection, your Honor.          The Court has

    11     already ruled on this.       It is irrelevant.

    12                DEFENDANT MORGAN:       "Are you familiar."        He answered

    13     the question, are you familiar with the --

    14                THE COURT:    Mr. Morgan, do you have a response to the

    15     objection?

    16                DEFENDANT MORGAN:       Yes.    He was answering the

    17     question.

    18                THE COURT:    The objection is sustained.          It's

    19     irrelevant.     You may proceed.

    20     BY DEFENDANT MORGAN:

    21     Q.   Okay.   Back to that.      Do you allege that the firearm

    22     traveled in interstate commerce?

    23     A.   Based on the report of Special Agent Salazar, the nexus

    24     expert, that firearm traveled through -- had interstate nexus.

    25     Q.   Who traveled with that firearm?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.640 Filed 06/26/20 Page 160 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 160


      1    A.   I do not know the history of the firearm.                I only know

      2    that based off of the report from Special Agent Salazar, the

      3    firearm was a part of an interstate nexus or has an interstate

      4    nexus.

      5    Q.   What date was that firearm traveled?

      6    A.   As I have mentioned before, I do not know the history

      7    of -- the manufacturing history or the travel history of that

      8    firearm.

      9    Q.   How could you claim that the firearm traveled in

    10     interstate commerce when you don't have no specific details?

    11     A.   As I mentioned earlier, based on the report of Special

    12     Agent Salazar, nexus expert with the ATF, the firearm traveled

    13     through interstate nexus or has an interstate nexus.

    14     Q.   What's your definition of that, interstate nexus?

    15                MS. ISON:    Objection, your Honor.

    16                THE COURT:    What's the objection?

    17                MS. ISON:    That is not for the witness to decide the

    18     law.     The law is clear that the law comes from the Judge as to

    19     the definition of interstate nexus.

    20                THE COURT:    No, I agree with that, and interstate

    21     nexus really is not part of the statute.             The question is

    22     whether the firearm was in or affecting commerce, which is

    23     what the statute says.

    24                But I think Mr. Morgan is trying to ask you what your

    25     understanding of that term is.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.641 Filed 06/26/20 Page 161 of 183
                              Jury Trial - Volume 1 - November 5, 2019              161


      1                THE WITNESS:    Understood.

      2                THE COURT:   Can you answer that?

      3                THE WITNESS:    Yes, I can.

      4                THE COURT:   Go ahead.

      5                THE WITNESS:    Interstate nexus means, is that if a

      6    firearm was -- or any item was made in one state and traveled

      7    to another state, that there is a nexus of interstate

      8    commerce.

      9    BY DEFENDANT MORGAN:

    10     Q.   So my question to that:        You basically saying interstate

    11     commerce is going from one state to another state?

    12     A.   A product that is made in one state that travels to

    13     another state has a nexus of interstate commerce.

    14     Q.   Are you familiar with the constitutional -- give me one

    15     second, please.

    16                 Are you familiar with Article I of the Constitution,

    17     Section 8, Clause 3, Congress's power to regulate commerce

    18     with foreign nations and among several states with the Indian

    19     tribes?

    20     A.   I'm not familiar with what -- what you -- I don't know.

    21     Q.   Well, my question to you is, did Congress grant the power,

    22     grant Article I, Section 8, Clause 3, to regulate manufacturing

    23     or did it give Congress -- did it give the power to regulate

    24     commerce?

    25                 MS. ISON:    Objection as to relevance.           And this



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.642 Filed 06/26/20 Page 162 of 183
                                 Jury Trial - Volume 1 - November 5, 2019           162


      1    witness is not equipped to answer that question, your Honor.

      2                THE COURT:      The objection is sustained.

      3                Do you have any further questions?

      4                DEFENDANT MORGAN:         Yes.

      5    BY DEFENDANT MORGAN:

      6    Q.   Is it possible for a police officer to make a mistake?

      7    A.   Yes.

      8    Q.   Is it possible that you have never made a mistake in life?

      9    A.   Unfortunately, yes, I have made mistakes in my life.

    10     Q.   Okay.    Okay.     Did you ever conversate with Mr. Morgan

    11     about a semi-truck accident?

    12     A.   Not that I recollect.

    13     Q.   Okay.    According to April 9, 2019, where did you take

    14     Mr. Morgan?

    15     A.   My relationship with Mr. Morgan did not begin on April 9

    16     of this year.

    17     Q.   When did it begin?

    18     A.   I believe on the 12th.

    19                 THE COURT:      Of April?

    20                 THE WITNESS:       Of April.      I'm sorry, your Honor.

    21     BY DEFENDANT MORGAN:

    22     Q.   And when you retrieved Mr. Morgan, did you receive

    23     property?

    24     A.   There was property.

    25     Q.   Was Mr. Morgan enhanced CDL included in that property?



                                         USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.643 Filed 06/26/20 Page 163 of 183
                              Jury Trial - Volume 1 - November 5, 2019                163


      1    A.   I don't recollect what property was with Mr. Morgan when

      2    I picked him up from Wayne County Jail.

      3    Q.   Is it safe to say that you don't remember what property

      4    you had retained?

      5    A.   I do not remember what was in -- what property was with

      6    Mr. Morgan at the time that I was first -- we first met.

      7    Q.   Okay.   What would you do if you witnessed police

      8    entrapment in your department?

      9               MS. ISON:    Objection, your Honor.          Relevance.   And

    10     it's a hypothetical, your Honor.

    11                THE COURT:    The objection is sustained.

    12     BY DEFENDANT MORGAN:

    13     Q.   Do you have any records of Mr. Morgan committing any

    14     crimes as a semi-truck driver?

    15     A.   No, I do not have any records of any crimes.

    16                Actually, there was a police report that was made in

    17     Illinois involving Mr. Morgan making threatening phone calls

    18     to a call center that initially got the interest of law

    19     enforcement.

    20     Q.   You say that initially got the attention of what?

    21     A.   I could -- I'm sorry, I can clarify.

    22                So a part of the investigation that I conducted

    23     pertaining to the Defendant included a police report that

    24     explained that someone that was identified as the Defendant was

    25     making threatening phone calls to an insurance call center and



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.644 Filed 06/26/20 Page 164 of 183
                              Jury Trial - Volume 1 - November 5, 2019              164


      1    that that call center/insurance Company made police reports

      2    with that local PD.      That local PD contacted MSP to find out

      3    what was going on.      They realized at that time that there was

      4    an open arrest warrant for Mr. Morgan, and at that time, DFAT

      5    was contacted.

      6    Q.   Are you testifying that the initial issue was from the

      7    insurance Company?

      8    A.   No.

      9    Q.   What was the initial warrant?

    10     A.   There was an arrest warrant out of Allen Park, Michigan,

    11     concerning -- I don't recollect the facts of that case.            I just

    12     know there was a valid warrant out of Allen Park, Michigan.

    13     Q.   And according to the MSP, could you detail exactly what

    14     that stands for?

    15                MS. ISON:    Objection.        That calls for speculation,

    16     your Honor, when he says "according to MSP."

    17                THE COURT:    What does "MSP" stand for?

    18                THE WITNESS:     Michigan State Police.

    19                THE COURT:    I think that was the question.

    20                DEFENDANT MORGAN:       Yes.

    21     BY DEFENDANT MORGAN:

    22     Q.   According to that, was Michigan State Police in charge of

    23     the investigation of the insurance Company?

    24     A.   I don't know what Michigan State Police -- their scope of

    25     their investigation entailed.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.645 Filed 06/26/20 Page 165 of 183
                              Jury Trial - Volume 1 - November 5, 2019              165


      1    Q.   Was you -- did you have any -- partake in the

      2    investigation of that insurance Company?

      3    A.   I had no -- my investigation was solely to the facts of

      4    the case that was, the Defendant had a loaded firearm in his

      5    front pocket and he was a felon at the time of that possession.

      6    Q.   And did you ever witness the -- Mr. Morgan traveling

      7    across state line with a firearm?

      8    A.   The -- could you repeat the question?

      9    Q.   Did you ever witness Mr. Morgan traveling across state

    10     line with a firearm?

    11     A.   No.

    12                DEFENDANT MORGAN:       I rest my case.       No further

    13     questions, your Honor.

    14                THE COURT:    Do you have any further questions?

    15                MS. ISON:    Just a couple of follow-up.

    16                              REDIRECT EXAMINATION

    17     BY MS. ISON:

    18     Q.   You indicated that you were made aware that there was an

    19     outstanding warrant out of Allen Park for Mr. Morgan's arrest;

    20     correct?

    21     A.   Correct.

    22     Q.   In what county is Allen Park located?

    23     A.   Boy, I want to say it's Wayne County.

    24     Q.   Okay.   And because you already testified that you picked

    25     Mr. Morgan up at the Wayne County Jail.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.646 Filed 06/26/20 Page 166 of 183
                              Jury Trial - Volume 1 - November 5, 2019              166


      1    A.    I did.

      2    Q.    And why was he at the Wayne County Jail?

      3    A.    He was at the Wayne County Jail pending the -- how he got

      4    there, I do not know, but he was waiting for federal charges,

      5    so there was a hold on his state arrest warrant that pending

      6    federal charges were coming.

      7    Q.    So did you look -- determine whether or not he was there

      8    after having been arrested on the arrest warrant out of

      9    Allen Park?

    10     A.    Correct.

    11     Q.    In addition to that you talked about interstate nexus and

    12     you said that when a gun or a product travels from one state to

    13     another there is an interstate nexus.

    14                When you say nexus, what do you mean by that?

    15     A.    I'm sorry, that there is a -- I'll use the term,

    16     correlation or relationship between traveling from one state,

    17     being manufactured in one state and then traveling to another,

    18     that there is a history of or there is a connection to

    19     traveling between states.

    20     Q.    And does that also mean that it crossed state lines then?

    21     A.    It did.

    22                MS. ISON:    Your Honor, may I approach the witness?

    23                THE COURT:    Yes.

    24     BY MS. ISON:

    25     ///



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.647 Filed 06/26/20 Page 167 of 183
                              Jury Trial - Volume 1 - November 5, 2019              167


      1    Q.   Agent Kenton, you have already testified that you are

      2    familiar with Government's Exhibit 1.

      3    A.   I am.

      4    Q.   What is that again?

      5    A.   This is a -- Exhibit 1 is a Raven Arms MP25 .25 caliber

      6    semi-automatic pistol.

      7    Q.   Based on your investigation in that case, is that the gun,

      8    the weapon that was recovered from Mr. Morgan?

      9    A.   Yes.

    10     Q.   Have you had an opportunity to observe that weapon

    11     personally yourself?

    12     A.   I have.

    13     Q.   Have you noticed anything on that weapon that indicates to

    14     you that that weapon traveled in interstate commerce, in that

    15     it crossed state lines?

    16     A.   I do.

    17     Q.   And what is that?

    18     A.   There is a marking on the slide of the pistol indicating

    19     that it was manufactured in the state of California.

    20     Q.   And to your knowledge, do you know whether or not Raven

    21     Arms, which you have already testified, the manufacturer of

    22     that weapon, if Raven Arms ever had a manufacturing Company in

    23     the state of Michigan?

    24     A.   Never.

    25     Q.   Based on your training and experience; is that correct?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.648 Filed 06/26/20 Page 168 of 183
                              Jury Trial - Volume 1 - November 5, 2019              168


      1    A.   Based on my training and experience and the information

      2    provided to me by other ATF agents.

      3    Q.   Are you aware, after a person is convicted of a crime and

      4    they serve a sentence, if they are -- if there are any other

      5    conditions imposed on them after --

      6    A.   There are.

      7    Q.   -- after being released from prison?

      8    A.   Correct.

      9    Q.   And did you determine whether or not Mr. Morgan had served

    10     on any supervisory probation or anything as a -- or parole

    11     after serving his time in prison for both of the 1998

    12     conviction and the 2006?

    13                DEFENDANT MORGAN:       Objection, your Honor.     That's a

    14     form of coercion.       I mean, that's not a direct question.

    15     That's basically asking him a question and giving him an

    16     answer in the same phrase.

    17                THE COURT:    Yeah, that would be a leading question.

    18     But that form is not leading, and so the objection is

    19     overruled.

    20                THE WITNESS:     Could you please repeat the question?

    21     BY MS. ISON:

    22     Q.   Are you aware of whether or not Mr. Morgan served on

    23     parole or any other -- in any other -- under any other

    24     supervision following his term of imprisonment for the 1999

    25     armed robbery?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.649 Filed 06/26/20 Page 169 of 183
                              Jury Trial - Volume 1 - November 5, 2019              169


      1    A.   Yes.

      2    Q.   And what do you know about that?

      3    A.   That he was paroled and then violated parole and was sent

      4    back to prison.

      5    Q.   And at some point was he discharged from that parole?

      6    A.   He was.

      7    Q.   And was that -- discharged from that sentence; is that

      8    correct?

      9    A.   Correct.

    10     Q.   Based on your training and experience, is that the same as

    11     having your rights restored to possess a firearm?

    12     A.   It is not.

    13     Q.   What is the difference?

    14     A.   The difference is that there is a process that needs to --

    15     that needs to happen in order for you to have your rights

    16     restored.    Completing your imprisonment is not one of them.

    17     Q.   Well, it might be one of them.

    18     A.   I'm sorry, it's not the only one.           I apologize.

    19     Q.   In addition to that, the same thing with regard to the

    20     2006 conviction for felon in possession of a firearm, do you

    21     know whether or not Mr. Morgan was on any supervisory -- under

    22     any supervisory conditions following his term of imprisonment

    23     in that case?

    24     A.   According to the court-certified document, yes.

    25     Q.   And do you know whether or not -- you have already



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.650 Filed 06/26/20 Page 170 of 183
                              Jury Trial - Volume 1 - November 5, 2019                170


      1    testified that you see no evidence that his rights had been

      2    restored from that conviction as well; is that correct?

      3    A.   Correct.

      4                MS. ISON:    I have no further questions, your Honor.

      5                THE COURT:   Mr. Morgan, do you have further

      6    questions?

      7                DEFENDANT MORGAN:      Yes.

      8                THE COURT:   Go ahead.

      9                              RECROSS EXAMINATION

    10     BY DEFENDANT MORGAN:

    11     Q.   You just testified that the nexus is crossing state lines?

    12     A.   Yes.

    13     Q.   Who do you allege -- who do you allege crossed state

    14     lines?

    15     A.   I'm -- I can't give a hypothetical answer.               I don't know.

    16     Q.   Do you allege Mr. Morgan crossed state line?

    17     A.   I do not know the travel history of Mr. Morgan.

    18     Q.   Did you witness Mr. Morgan traveling across state line?

    19     A.   I do not know the travel history of Mr. Morgan.

    20     Q.   You also said that my rights wasn't restored.               The police

    21     department, the law enforcement agents, they have my CDL, and

    22     on my CDL you can see the hazmat endorsement on it which

    23     requires you, in order to get a hazmat endorsement on a CDL,

    24     you have to have your rights restored.

    25                 MS. ISON:    Objection, your Honor.         Defendant, first



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.651 Filed 06/26/20 Page 171 of 183
                              Jury Trial - Volume 1 - November 5, 2019                171


      1    of all, is testifying and hasn't asked a question.              And it's

      2    not relevant.

      3               THE COURT:    It really isn't relevant, Mr. Morgan.

      4    BY DEFENDANT MORGAN:

      5    Q.   Well, do you -- do you know what happened to my CDL --

      6    enhanced CDL license?

      7    A.   No.

      8    Q.   And what factual basis do you have to present to the Court

      9    to show that my rights wasn't restored?

    10     A.   I have no documents to say that his rights were restored.

    11     I have -- in order to have your rights restored in order to

    12     possess a firearm after being a convicted felon, that there

    13     needs to be some sort of documentation.              No documentation

    14     showing that that right was restored was located.

    15                THE COURT:    Did you look for it?

    16                THE WITNESS:     Yes.

    17                THE COURT:    All right.

    18     BY DEFENDANT MORGAN:

    19     Q.   According to the CDL, enhanced CDL license, that can

    20     easily be proven, but law enforcements has that in they

    21     possession.

    22                MS. ISON:    Same objection.

    23     BY DEFENDANT MORGAN:

    24     Q.   Do you have my CDLs in your possession?

    25                THE COURT:    Do you have an objection?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.652 Filed 06/26/20 Page 172 of 183
                              Jury Trial - Volume 1 - November 5, 2019                  172


      1               MS. ISON:    Objection as to relevance.            And it's been

      2    asked and answered, and the Court has already ruled on the

      3    same question.

      4               DEFENDANT MORGAN:       Your Honor --

      5               THE COURT:    You keep asking -- go ahead.

      6               DEFENDANT MORGAN:       It's only one way that we can

      7    prove that my rights been restored.            Law enforcement took my

      8    property.    They got my CDL, enhanced CDL license.              It can be

      9    proven that -- based on my CDL license that my rights was

    10     restored.

    11                THE COURT:    I don't think that that's an accurate

    12     statement of the law, Mr. Morgan.

    13                DEFENDANT MORGAN:       The requirements to get a hazmat --

    14                THE COURT:    Mr. Morgan, I'm not going to argue with

    15     you about it.     We have been over this already, and I have

    16     already sustained objections.

    17                Now, do you have any additional questions for this

    18     witness?

    19                DEFENDANT MORGAN:       Yes.

    20     BY DEFENDANT MORGAN:

    21     Q.   You go back to where you testified that the gun, you know,

    22     crossed state lines.

    23                Do you have any documentations showing when that gun

    24     crossed state line?

    25     A.   As I have noted earlier, that the manufacturer was in the



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.653 Filed 06/26/20 Page 173 of 183
                              Jury Trial - Volume 1 - November 5, 2019                173


      1    state of Nevada and that for this gun to come to the state of

      2    Michigan indicates that it has crossed state lines.

      3    Q.   Do you have any documentation, I asked.

      4    A.   The only -- the documentation that I'm relying upon is

      5    the report provided by nexus expert, ATF Special Agent David

      6    Salazar.

      7    Q.   Okay.   What date did that gun cross state line?

      8    A.   I do not know the travel history of this firearm or the

      9    manufacturing history of this firearm.

    10     Q.   Do you know who crossed state line with the firearm?

    11     A.   I do not know the travel history of this firearm.

    12     Q.   So your testimony, what are you testifying to, based on

    13     the gun crossing state line, if you don't know the travel

    14     history?

    15     A.   This firearm was manufactured by Raven Arms in the state

    16     of California.     In order for it to arrive to the state of

    17     Michigan, it has to cross multiple states.             I do not know the

    18     history of the travel of that firearm, other than the fact that

    19     it was made in one state and traveled to this state, and it was

    20     located in the front pants pocket of the Defendant.

    21     Q.   Did you retrieve that?

    22     A.   No.

    23     Q.   How do you know it was retrieved from the front pocket of

    24     the accused?

    25     A.   Based off the report -- the MSP -- I'm sorry -- Michigan



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.654 Filed 06/26/20 Page 174 of 183
                               Jury Trial - Volume 1 - November 5, 2019                    174


      1    State Police report provided by --

      2               THE COURT:     Mr. Weston, you understand here you're

      3    supposed to testify on the basis of personal knowledge; right?

      4               THE WITNESS:      I apologize, your Honor.

      5               THE COURT:     Okay.

      6               THE WITNESS:      I don't know.       I wasn't there.

      7    BY DEFENDANT MORGAN:

      8    Q.   Well, based on your knowledge and your expertise as a

      9    professional entity of the Government, do you have fingerprints

    10     of that firearm?

    11     A.   Can you please repeat the question?

    12     Q.   Did you ever retrieve fingerprints of that firearm based

    13     on your professional expertise?

    14     A.   No.     I did not conduct any sort of fingerprint analysis.

    15     Q.   What about a forensic lab report?

    16     A.   No.     No forensic lab report was created.               Due to policy,

    17     if a firearm is located on a person no DNA swabs are done

    18     because it's been found on that person.

    19     Q.   Okay.     What is the method of proving that -- what is the

    20     method of proving fingerprints in a matter that a person

    21     possessed a firearm?

    22                MS. ISON:     Objection, your Honor.          It's beyond the

    23     scope of redirect.

    24                THE COURT:     It is.     Mr. --

    25                DEFENDANT MORGAN:        I object, your Honor.



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.655 Filed 06/26/20 Page 175 of 183
                              Jury Trial - Volume 1 - November 5, 2019                 175


      1                THE COURT:   No, you don't object.          The Government

      2    objected.     The objection is that it's beyond the scope of the

      3    questions that Ms.       Ison asked this witness.             And this witness

      4    really had nothing to do with fingerprints and he never

      5    testified to that.       So if you cross examine him on that, it

      6    really has nothing to do with his testimony.

      7                DEFENDANT MORGAN:      He testified that it came out of

      8    my front pocket.

      9                THE COURT:   Right.     And he then retracted that by

    10     saying he didn't know that for sure.

    11                 DEFENDANT MORGAN:      No further questions, your Honor.

    12                 THE COURT:   All right.      Thank you.      Anything else?

    13                 MS. ISON:    Just a couple.

    14                         FURTHER REDIRECT EXAMINATION

    15     BY MS. ISON:

    16     Q.   Based upon your position as the agent in charge of this

    17     case, did you have an opportunity to discuss this case with the

    18     other people involved in Mr. Morgan's arrest?

    19     A.   Yes.

    20     Q.   And did you review reports with that regard?

    21     A.   Yes.

    22     Q.   And did you learn information about the circumstances of

    23     Mr. Morgan's arrest on April 9 of 2019?

    24     A.   Yes.

    25     Q.   Okay.    Based on your training and experience does



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.656 Filed 06/26/20 Page 176 of 183
                               Jury Trial - Volume 1 - November 5, 2019                176


      1    obtaining a commercial driver's license have anything to do

      2    with the restoration of a person's rights after having been

      3    convicted of a felony?

      4    A.   It does not.

      5               DEFENDANT MORGAN:        Objection, your Honor.

      6               THE COURT:     What's the objection?

      7               DEFENDANT MORGAN:        It wasn't anything about obtaining

      8    a CDL.     The restoration is the enhanced -- I mean, the hazmat,

      9    because with the hazmat endorsement you got to -- I had to

    10     have my rights restored, because I did have --

    11                THE COURT:     I understand your position, but that

    12     doesn't mean the question is improper, so the objection is

    13     overruled.

    14                Any further questions?

    15     BY MS. ISON:

    16     Q.   Based on your training and experience, anything with

    17     regards of receiving an enhanced or a commercial driver's

    18     license that has the hazmat that has anything to do with the

    19     restoration of a person's rights after they have been

    20     committed -- I'm sorry -- convicted of a felony?

    21     A.   No.   A restoration in terms of a driver's license, pilot's

    22     license, or boating license has nothing to do with the

    23     restorations of your rights or reversal of being a prohibited

    24     person.

    25                MS. ISON:     Nothing further, your Honor.          Thank you.



                                       USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.657 Filed 06/26/20 Page 177 of 183
                              Jury Trial - Volume 1 - November 5, 2019              177


      1               THE COURT:    Do you have questions?

      2                         FURTHER RECROSS EXAMINATION

      3    BY DEFENDANT MORGAN:

      4    Q.   Do the restoration of your rights have anything to do with

      5    receiving a background clearance from TSA and Department of

      6    Homeland Security?

      7    A.   I don't know what the terms of TSA and Homeland Security

      8    are for the restoration of that.          But when it pertains to a

      9    prohibited person in terms of possessing a firearm, they are

    10     not mutually exclusive.

    11     Q.   Once again, in order to receive a background clearance

    12     from TSA or Department of Homeland Security, do it have

    13     anything to do with restoring your rights?

    14     A.   I don't know.

    15                DEFENDANT MORGAN:       No further questions, your Honor.

    16                          FURTHER REDIRECT EXAMINATION

    17     BY MS. ISON:

    18     Q.   Which agency is responsible for or governs prohibited

    19     persons possessing firearms?

    20     A.   I believe the ATF.

    21     Q.   And that's your agency; right?

    22     A.   Yes, ma'am.

    23     Q.   And you know what is required in order to determine

    24     whether or not someone's rights have been restored after having

    25     been convicted of a felony; is that correct?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.658 Filed 06/26/20 Page 178 of 183
                              Jury Trial - Volume 1 - November 5, 2019              178


      1    A.   I'm familiar with the process.

      2    Q.   Does clearing a background check for purposes of getting a

      3    job or a CDL license or anything else have anything to do with

      4    the restoration of a prohibited person's right to possess a

      5    firearm, based on your training and experience?

      6    A.   Based on my training and experience, that is not a factor.

      7               MS. ISON:     Thank you.       Nothing further, your Honor.

      8               THE COURT:    Anything else, Mr. Morgan?

      9               DEFENDANT MORGAN:       Yes.

    10                           FURTHER RECROSS EXAMINATION

    11     BY DEFENDANT MORGAN:

    12     Q.   Based on a person receiving they -- restoring they rights,

    13     is a firearm considered an explosive?

    14     A.   I don't understand the question.

    15                MS. ISON     objection as to relevance, your Honor.

    16     BY DEFENDANT MORGAN:

    17     Q.   I'm asking you, is a firearm considered an explosive?

    18                THE COURT:    The objection is that it's irrelevant.

    19     Do you have a response?

    20                DEFENDANT MORGAN:       Yes.

    21                THE COURT:    What's the response?

    22                DEFENDANT MORGAN:       I have a direct question to the

    23     restoration of my rights, because in order to haul explosives,

    24     which is a placard as firearms, that's what the -- if you

    25     hauling firearms, ammunition, you going to have to placard



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.659 Filed 06/26/20 Page 179 of 183
                              Jury Trial - Volume 1 - November 5, 2019                179


      1    your semi truck with an explosive.           So in order to get your

      2    rights restored is that's part of -- is that's part of getting

      3    your rights restored to be able to haul explosives, which is

      4    firearms and ammunition, bombs, fireworks.

      5               THE WITNESS:     I don't understand your question.

      6    BY DEFENDANT MORGAN:

      7    Q.   Based on a prohibited person, can a prohibited person

      8    transport firearms, explosives, bombs, fireworks, ammunitions,

      9    and firearms?

    10     A.   No.

    11                DEFENDANT MORGAN:       Thank you, your Honor.

    12                MS. ISON:    Nothing further, your Honor.          Thank you.

    13                THE COURT:    Thank you.      You may stand down.

    14                Members of the jury, we're going to conclude our

    15     session today.     We have -- there are some legal matters that

    16     we have to take up on this case tomorrow morning before we get

    17     you back into the courtroom, so rather than 8:30, I suggest

    18     you come back in at 9:30.

    19                So why don't you try to get here about 9:15, check in

    20     on the fifth floor, wait there until Ms.             Pinkowski comes to

    21     get you to bring you up to the jury room, and then we will

    22     hopefully conclude the case and get it to you for your

    23     determination sometime during the day tomorrow.

    24                In the meantime, though, please do not discuss the

    25     case among yourselves.       Do not try to gather any information



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.660 Filed 06/26/20 Page 180 of 183
                              Jury Trial - Volume 1 - November 5, 2019              180


      1    about the case or anything that we have discussed in court or

      2    any of the individuals on your own.            Remember, you have to

      3    decide the case based solely on what you have seen and heard

      4    here in the courtroom.

      5               You may retire to the jury room right now and just

      6    wait there for a few minutes before we discharge you for the

      7    day.

      8               Would you escort the jury out, please?

      9               THE CLERK:    All rise for the jury.

    10         (Jury left courtroom at 4:09 p.m.)

    11                THE COURT:    You may be seated.

    12                Will the Government have any additional evidence?

    13                MS. ISON:    No, your Honor.

    14                THE COURT:    You will want to rest, then, tomorrow

    15     morning before the jury?

    16                MS. ISON:    Yes, your Honor.

    17                THE COURT:    All right.       Mr. Morgan, do you intend to

    18     testify on your own behalf tomorrow?

    19                DEFENDANT MORGAN:       It's a possibility, your Honor.

    20                THE COURT:    All right.       You understand that the

    21     choice is yours?

    22                DEFENDANT MORGAN:       Yes.

    23                THE COURT:    You have a right to testify, but you also

    24     have the right to remain silent.           Do you understand that?

    25                DEFENDANT MORGAN:       Yes.



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.661 Filed 06/26/20 Page 181 of 183
                              Jury Trial - Volume 1 - November 5, 2019               181


      1               THE COURT:    All right.        So would you let me know in

      2    the morning what your choice is?

      3               DEFENDANT MORGAN:       I got a quick question.

      4               THE COURT:    All right.

      5               DEFENDANT MORGAN:       If the testimony is to assert

      6    various laws and case laws, would that be accepted?

      7               THE COURT:    No.    You would not be able to testify

      8    about what you think the law is.            The law is what I will

      9    instruct the jury on.

    10                DEFENDANT MORGAN:       Okay.

    11                THE COURT:    And if you wish to consult with

    12     Ms. Raben, maybe she can give you some advice.                You don't have

    13     to take it if you don't want to, but she is available.

    14                I will want him back here by 8:15 tomorrow morning

    15     because I want to make sure Ms. Raben has some draft jury

    16     instructions, and you can present them to him.

    17                MS. RABEN:    Your Honor, are you aware that he --

    18     transport did not arrive until almost 9:00?

    19                THE COURT:    Yeah, I am aware of that, and that's not

    20     the way it should have gone.         And I'm not sure why that is,

    21     but I intend to look into it.

    22                MS. RABEN:    Has the Court ever seen inbound 96 or 275

    23     in the morning?

    24                THE COURT:    Unfortunately, yes, I have.           So that

    25     means to arrive at a particular time, and if there is some



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.662 Filed 06/26/20 Page 182 of 183
                              Jury Trial - Volume 1 - November 5, 2019              182


      1    difficulties, that means you have to start out earlier.

      2               MS. RABEN:    Your Honor, if I were transporting, I

      3    would be happy to drive out to Livingston County and get him

      4    here by 8:15.

      5               THE COURT:    I don't accept that you would be happy to

      6    do that, although you might be willing.

      7               MS. RABEN:    Yes.

      8               THE COURT:    In any event, make sure you get him

      9    transported here so he arrives at 8:15.

    10                Ms. Raben, if you will stop by chambers I'll get you

    11     a draft of some jury instructions.           I'll make those available

    12     to the Government at the same time.            And then I hope to have a

    13     charge conference in the courtroom tomorrow so that we can go

    14     over that.

    15                MS. RABEN:    Okay.

    16                THE COURT:    And then by then, Mr. Morgan, maybe you

    17     can tell me whether you would like to testify or not.            All

    18     right?

    19                DEFENDANT MORGAN:       Okay.    Could I just ask her one

    20     question?

    21                THE COURT:    Sure.     Of course.

    22         (Discussion held off the record at 4:12 p.m.)

    23                MS. RABEN:    Your Honor, Mr. Morgan has a question and

    24     I think it's in relation to a jury instruction.

    25                THE COURT:    What's the question?



                                      USA v Morgan - 19-20259
Case 2:19-cr-20259-DML-DRG ECF No. 118, PageID.663 Filed 06/26/20 Page 183 of 183
                              Jury Trial - Volume 1 - November 5, 2019                183


      1               DEFENDANT MORGAN:       Just so the jury won't be

      2    confused, is it possible that you can actually citate the

      3    actual statute for Title 18 U.S.C. 922(g)?              Is it possible

      4    that you can include that as a jury instruction?

      5               THE COURT:    You want the actual text of the statute

      6    you're charged with?

      7               DEFENDANT MORGAN:       Yes.

      8               THE COURT:    I usually don't do that, but I don't

      9    think the Government has an objection to that.

    10                MS. ISON:    We don't.      No objection, your Honor.

    11                THE COURT:    All right.       I'll include that.

    12                DEFENDANT MORGAN:       Thanks, your Honor.

    13                THE COURT:    All right.       If there is nothing further,

    14     then, this matter will stand in recess.              We will see you all

    15     tomorrow morning.

    16                MS. ISON:    Thank you, your Honor.

    17                     (Proceedings adjourned at 4:13 p.m.)

    18                                   *       *       *

    19

    20                         CERTIFICATE OF COURT REPORTER

    21                I certify that the foregoing is a correct transcript

    22       from the record of proceedings in the above-entitled matter.

    23

    24                 s/ Rene L. Twedt                          June 26, 2020
           RENE L. TWEDT, CSR-2907, RDR, CRR, CRC                Date
    25         Federal Official Court Reporter



                                      USA v Morgan - 19-20259
